 



Exhibit 10.1
LEASE
BIT HOLDINGS FIFTY-SIX, INC.,
a Maryland corporation,
Landlord,
and
Taleo Corporation,
a Delaware corporation
Tenant
Dated: March 16, 2006

 



--------------------------------------------------------------------------------



 



LEASE
THIS LEASE (“this Lease”) is made and entered into as of March 16, 2006 by
Landlord and Tenant.

     
1. BASIC LEASE INFORMATION
   
 
   
LANDLORD:
  BIT Holdings Fifty-Six, Inc.,
 
  a Maryland corporation
 
   
LANDLORD’S ADDRESS FOR
  AFL-CIO Building Investment Trust
NOTICES:
  Two Hopkins Plaza, Suite 804
 
  Baltimore, MD 21201
 
  Attn: Asset Manager, Dublin Corporate Center
 
   
 
  With a concurrent copy to:
 
   
 
  ING Clarion Partners
 
  1900 Macarthur Boulevard, Suite 225
 
  Irvine, California 92612
 
  Attn: Asset Director, Dublin Corporate Center
 
   
 
  With a concurrent copy to:
 
   
 
  Berding & Weil LLP
 
  3240 Stone Valley Road West
 
  Alamo, CA 94507
 
  Attn: Scott Singer, Esq.
 
   
TENANT:
  Taleo Corporation, a Delaware corporation
 
   
GUARANTOR:
  Not Applicable
 
   
TENANT’S NOTICE ADDRESS:
   
 
   
Before taking occupancy:
  Taleo Corporation
 
  525 Market Street, 8th Floor
 
  San Francisco, California 94105
 
  Attention: Josh Faddis, Esq.
 
  Attention: Ms. Debbie Shotwell
 
   
Following occupancy:
  Taleo Corporation
 
  John Faddis, Esq., Vice President and Corporate Counsel
 
  4140 Dublin Blvd, Suite 400
 
  Dublin, California 94568
 
  Fax Number [Tenant to Provide]

1



--------------------------------------------------------------------------------



 



     
 
  With a concurrent copy to:
 
   
 
  Condon & Forsyth LLP
 
  Times Square Tower
 
  7 Times Square
 
  New York, New York 10036
 
  Attention: Katherine B. Posner, Esq.
 
   
LAND:
   
 
   
 
  The “Land” consists of the Project and all real property making up on the
common areas.
 
   
BUILDING:
  4140 Dublin Boulevard, Dublin, California 94568.
 
   
PROJECT:
  The office buildings known as Dublin Corporate Center located at 4120 Dublin
Boulevard, 4140 Dublin Boulevard, and 4160 Dublin Boulevard, collectively in the
City of Dublin, California 94568, Alameda County. The Project is deemed to
consist of a total of four hundred and fifteen thousand four hundred and ninety
two (415,492) square feet of Gross Rentable Area.
 
   
PROPERTY:
  The Buildings and the Land.
 
   
PREMISES:
  The premises located on the fourth (4th) floor of the Building, known as
Suite 400, as more fully described in Section 1 (Premises) and shown on the
floor plans attached as Exhibit A to this Lease, and deemed to contain thirty
five thousand four hundred and twenty four (35,424) square feet of Gross
Rentable Area per BOMA Standards (as defined below).
 
   
GROSS OFFICE RENTABLE
AREA OF THE BUILDING:
  Deemed to be one hundred and thirty eight thousand one hundred and thirty six
(138,136) square feet, as determined by Landlord’s architect pursuant to the
American National Standard Method of Measuring Floor Area in Office Buildings,
ANSI/BOMA Z65.1-1996, published by the Building Owners and Managers Association
International (“BOMA Standards”). All references to “Gross Rentable Area” mean
measurements prepared pursuant to the BOMA Standards.

2



--------------------------------------------------------------------------------



 



     
LEASE COMMENCEMENT DATE:
  June 15, 2006 and to be confirmed in the form of Exhibit E.
 
   
LEASE EXPIRATION DATE:
  Expiration of the initial seven (7) year Term measured from the Lease
Commencement Date and to be confirmed in the form of Exhibit E to this Lease.
 
   
TERM:
  Seven (7) years.
 
   
EXTENSION TERM:
  One (1) Extension Term of five (5) years.
 
   
BASE RENT:
   

      Month     Rent
1—12
   $ 52,427.52/month
13—24
   $ 76,161.60/month
25—36
   $ 77,932.80/month
37—48
   $ 79,704.00/month
49—60
   $ 81,475.20/month
61—72
   $ 83,246.40/month
73—84
   $ 85,017.60/month

     
ADVANCE RENT:
  Seventy Six Thousand One Hundred Sixty One Dollars and Sixty Cents ($76,161.60
) upon Lease execution.
 
   
BASE YEAR FOR OPERATING
COSTS:
   Calendar year 2006.
 
   
BASE YEAR FOR REAL
ESTATE TAXES:
   Calendar year 2006.
 
   
TENANT’S PROPORTION-ATE
SHARE OF OPERATING
COSTS:
   25.644%
 
   
TENANT’S PROPORTION-ATE
SHARE OF AND REAL
ESTATE TAXES
   25.644%
 
   
CASH SECURITY DEPOSIT:
   $0.00
 
   
LETTER OF CREDIT

BROKER(S):
  One million dollars ($1,000,000.00).

Colliers International, representing Landlord and Newmark Knight Frank,
representing Tenant.

3



--------------------------------------------------------------------------------



 



     
TENANT WORK ALLOWANCE
(IF ANY):
  See Work Agreement attached as Exhibit B.
 
   
BUILDING HOURS:
  7:00 a.m. to 6:00 p.m., Monday through Friday (except Holidays), or such other
hours as Landlord reasonably determines from time to time. The term “Holidays”
means any federally designated holidays.
 
   
PARKING SPACES:
  Three and eight tenths (3.8) spaces per one thousand (1,000) Gross Rentable
Area of the Premises, located within the Building’s parking lot. If the Gross
Rentable Area of the Premises is not exactly divisible by one thousand (1,000),
the area of the Premises shall be rounded to the next highest number that is
divisible by one thousand (1,000) and the calculation of the number of parking
spaces shall be made on the basis of such higher number. Parking shall be
subject to the terms and conditions of this Lease. Therefore, Tenant shall be
entitled to one hundred and thirty five (135) parking spaces in the Building’s
Parking Area.
 
   
RIGHT OF FIRST OFFER:
  Tenant shall have a limited ongoing Right of First Offer to lease additional
space in the Building, as detailed in Section 1.3 of the Lease.

4



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Floor Plan Showing Premises
Exhibit B
  Work Agreement
Exhibit C
  Plans
Exhibit D
  Rules and Regulations
Exhibit E
  Form of Lease Commencement Agreement
Exhibit F
  Conditions for Construction
Exhibit G
  Intentionally Omitted
Exhibit H
  AFL-CIO Building Investment Trust Participants
Exhibit I
  Building Standard Improvements
Exhibit J
  Tenant’s Monument Signage
Exhibit K
  Tenant’s Building Signage
Exhibit L
  Joint Escrow Agreement
 
   
ADDENDA
   
 
   
Addendum #1
  Letter of Credit

The Basic Lease Information is incorporated into and made a part of this Lease.
Each reference in this Lease to any information or definitions contained in the
Basic Lease Information means and refers to the information and definitions set
forth in the Basic Lease Information. References in this document to the term
“Lease” mean the Basic Lease Information, the body of this Lease, and any
Exhibits, Addenda, or Riders thereto. The provisions of the body of this Lease
will be read to implement the Basic Lease Information. In the event of any
inconsistency between the wording in the body of the Lease and the wording in
the Basic Lease Information, the wording in the body of the Lease shall prevail
and be controlling.

5



--------------------------------------------------------------------------------



 



1. PREMISES AND PARKING.
     1.1 General. Landlord leases the Premises to Tenant, and Tenant leases the
Premises from Landlord, for the Term (as herein defined) and on the conditions
hereafter provided. No easement for light and air is incorporated in the
Premises. The Gross Rentable Area of the Premises set forth in the Basic Lease
Information is deemed to be the Gross Rentable Area of the Premises for purposes
of this Lease, and is final and binding on Landlord and Tenant, and Tenant shall
have no right to remeasure the Gross Rentable Area of the Premises.
     1.2 Parking.
          1.2.1 Non Exclusive Parking. During the Term of this Lease (as defined
below), Tenant will be entitled to the non-exclusive, unreserved, use of the
number of parking spaces specified in the Basic Lease Information (the “Parking
Spaces”), in the parking lot directly adjacent to the Building and intended to
service the Building and serving the Project, (the “Parking Area”). Use of all
Parking Spaces and the Parking Area will be subject to the rules and regulations
established by Landlord in its reasonable discretion. Tenant understands and
acknowledges that the Parking Area serves all tenants in the Project. The rules
and regulations may be altered at any time and from time to time during the Term
of the Lease after giving Tenant reasonable notice. Landlord does not intend to
restrict or designate the location of Tenant’s Parking Spaces. However, Landlord
reserves the right to designate the location of Tenant’s Parking Spaces in
Landlord’s reasonable discretion. Neither Tenant nor Tenant’s agents will at any
time use more parking spaces than the number allocated to Tenant pursuant to the
Basic Lease Information. Tenant, and Tenant’s agents will not park, or permit
the parking of, their vehicles in any portion of the Parking Area not designated
by Landlord as a non-exclusive parking area. Tenant and Tenant’s agents will not
have the exclusive right to use any specific parking space.
          1.2.2 Availability of Parking. Notwithstanding the number of Parking
Spaces held by Tenant hereunder for Tenant’s non-exclusive use, in the event
Landlord is required to reduce the number of parking spaces in the Parking Area
by reason of any Applicable Law relating to or affecting parking at the Parking
Area, or any cause beyond Landlord’s reasonable control, Landlord will have the
right to proportionately reduce the number of Tenant’s Parking Spaces and the
non-exclusive parking spaces of other tenants of the Building. Landlord reserves
the right in its absolute discretion to have any vehicles owned by Tenant or
Tenant’s agents and parked in violation of the provisions of this Section of the
Lease or Landlord’s rules and regulations relating to parking, towed away at
Tenant’s cost, after giving Tenant reasonable notice. In the event Landlord
elects or is required by any Applicable Law to limit or control parking in the
Parking Area, by validation of parking tickets or any other method, Tenant
agrees to participate in such validation or other program under such reasonable
rules and regulations as are from time to time established by Landlord. Landlord
will have the right to close all or any portion of the Parking Area at
reasonable times if reasonably required, including, without limitation, the
prevention of a dedication thereof, or the accrual of rights in any person or
the public therein. Employees of Tenant will be required to park in areas
designated for employee parking, if any. The Parking Area will not be used by
Tenant or Tenant’s agents for any purpose other than the parking of motor
vehicles and the ingress and egress of pedestrians and motor vehicles.

6



--------------------------------------------------------------------------------



 



          1.2.3 No Liability. Landlord does not guaranty that Tenant will be
able to use the Parking Spaces in case of a casualty, act of God, or other Force
Majeure event or condemnation affecting the Parking Area. Landlord will not be
liable for damage to any vehicle using the Parking Area pursuant to this Lease,
including theft, collision, fire, or any other damage to such vehicle; Landlord
will not be responsible for articles left in such vehicles; Landlord will not be
liable for loss of use of any such vehicles that are damaged while using the
Parking Area. Except to the extent caused by the gross negligence or intentional
misconduct of Landlord its employees or agents, Landlord will not be liable for
any injury to any person using the Parking Area regardless of the cause of such
injury; all persons using the Parking Area will do so at their own risk.
          1.2.4 No Assignment or Sublease. Tenant may not assign its right to
use the Parking Spaces, except (a) in conjunction with a permitted assignment of
this Lease or sublease of the Premises and (b) for periodic use by Tenant’s
clients and affiliates.
     1.3. Right of First Offer.
          1.3.1 Advice Space/Advice Notice. Not more than one (1) time per
calendar year during the Term (excluding the Option to Extend), Tenant shall
have the right to send to Landlord a notice (“Request Notice”) advising Landlord
that Tenant is interested in leasing space in the Building, which additional
space will be leased for the remainder of the Lease Term (the “Advice Space”).
Within thirty (30) days of receipt of a Request Notice, subject to the superior
rights of other tenants, to which Tenant’s rights are secondary and subordinate,
Landlord shall notify Tenant in writing of if, when and what such Advice Space
is or will be so available within the next twelve (12) months, for the
applicable term, without liability to Landlord for any errors or omissions, and
Landlord’s determination of the applicable fair market rent for the available
space (“Landlord’s Advice Notice”). Landlord’s Active Notice shall include the
following: (a) fair market rent; (b) applicable term of Advice Space;
(c) Tenants Proportionate share inclusive of the Advice Space; (d) any other
concession Landlord is willing to offer; and (e) the anticipated date of
delivery of the Advice Space to Tenant. Tenant shall pay one hundred percent
(100%) of the fair market rent. Tenant thereupon shall have the right for a
period of five (5) business days from the receipt of the Landlord’s Advice
Notice to lease all or a portion of such Advice Space only upon the terms and
conditions contained in Landlord’s Advice Notice, including Landlord’s
determination of fair market rent, and except that Tenant shall have no such
right, if the (i) Tenant is then in default, beyond applicable notice and cure
periods, pursuant to Section 20 of this Lease; (ii) the Tenant has been in
material default two (2) times or more during the Lease Term; (iii) the portion
of the Advice Space not leased by Tenant is not reasonably leaseable in
Landlord’s reasonable determination; or (iv) Tenant has subleased, assigned or
transferred more than twenty five percent (25%) of the Premises. For purposes of
this provision, the Advice Space shall not be deemed to become available if the
space is: (a) subleased by the current tenant of the space; (b) re-leased by the
current tenant of the space by renewal, extension, or renegotiation; (c) leased
by a tenant with an existing right to the space as of the Effective Date of this
Lease, for example, an expansion right, first of first offer, refusal or
negotiation, etc., or (e) not leased to a tenant as of the Effective Date of
this Lease.

7



--------------------------------------------------------------------------------



 



          1.3.2 Delivery of Advice Space. If Tenant timely and properly
exercises its rights to the Advice Space, Landlord shall deliver the Advice
Space to Tenant upon the date such space is available in its current “As Is”
condition, and shall prepare an amendment to this Lease adding the Advice Space
to the Premises on the date of delivery and amending the Base Rent, Tenant’s
Percentage Share of Operating Expenses and Real Property Taxes (and all other
applicable financial obligations under the Lease shall be appropriately
increased), which amendment shall be delivered to Tenant promptly after exercise
and executed by Tenant within five (5) business days after Tenant’s receipt of
same from Landlord. Rent shall commence with respect to the Advice Space sixty
(60) days after the date of delivery of possession by Landlord, and Landlord
shall not be liable or responsible in any way for any delay in delivery of the
Advice Space. If Landlord does not deliver the Advise Space within one hundred
and eighty 180 days of the anticipated date of delivery set forth in the
Landlord’s Advice Notice, then Tenant, upon written Notice to Landlord, shall
have the right to cancel the Request Notice. Landlord shall have no
responsibility for construction of improvements in the Advice Space, and
Landlord is not providing a tenant improvement allowance with respect to the
Advice Space. If Tenant fails to respond to Landlord’s Advice Notice within the
five (5) business day period above, or declines to exercise its rights to the
Advice Space during the five (5) business day period above, Landlord shall be
free to market and lease the Advice Space to any person or entity (or to
withhold such space from the market), and Tenant shall have no further rights of
any kind or nature whatsoever to such Advice Space, and Landlord shall have no
liability of any kind or nature whatsoever to Tenant. The Base Year for
operating costs and Real Estate taxes shall be the first full calendar year of
the term of the Advice Space.
          1.3.3. Advice Space Parking. During the term of the Lease with respect
to any Advice Space, Tenant shall be entitled to 3.8 Parking Spaces per 1,000
square feet of Gross Rentable Area of the Advice Space, subject to the
provisions of Section 1.2 of this Lease.
          1.3.4. Tenant’s right of first offer to Lease Advice Space shall be
continuous throughout the term of this Lease without regard to Tenant’s decision
not to lease Advice Space as it becomes available (except to the extent Tenant
does not have any further rights to a specific Advice Space that was offered to
Tenant and Tenant did not lease, pursuant to Section 1.3.2).
          1.4. AS IS Condition of the Premises/Construction of Tenant
Improvements. Except as set forth in Section 5.1 of this Lease, Landlord shall
deliver the Premises to Tenant, as of the Effective Date, in AS IS condition.
Tenant represents and warrants that is has inspected the Premises and hereby
accepts the Premises in their current AS IS condition. Landlord and Tenant agree
and acknowledge that Landlord is not responsible for the construction of any
initial improvements in the Premises. Landlord is providing Tenant with a Tenant
Improvement Allowance, and Tenant shall construct all of the Tenant Improvements
thought its own contractor. The construction of the Tenant Improvements is
expressly governed and subject to the Work Agreement, attached hereto as
Exhibit B, and incorporated herein in full by this reference, and the Conditions
for Construction, attached hereto as Exhibit F, and incorporated herein in full
by this reference.

8



--------------------------------------------------------------------------------



 



     2. TERM.
     2.1 Determination of Lease Commencement Date. The term of this Lease (the
“Term”), and Tenant’s obligation to pay Rent, shall commence on the Lease
Commencement Date as set forth in the Basic Lease Information, provided however,
Landlord may conclusively establish the Lease Commencement Date in a factually
correct Notice of Commencement Date in the form of Exhibit E (the “Lease
Commencement Date”). Unless sooner terminated as hereinafter provided, or as
provided by Applicable Law, the Lease Term shall end on the date set forth in
the Basic Lease Information for the Lease Expiration (the “Lease Expiration
Date”). If Landlord, for any reason whatsoever, cannot deliver possession of the
Premises to Tenant on the Effective Date, whether due to strikes, lockouts,
labor disputes, shortages of material or labor, fire or other casualty, acts of
God, acts or threatened acts of terrorism, or any other cause beyond the control
of Landlord, this Lease shall not be void or voidable, nor shall Landlord be
liable to Tenant for any loss or damage of any kind whatsoever resulting
therefrom including, but not limited to, incidental damages, consequential
damages, holdover expenses or relocation expenses incurred by Tenant due to such
delays, or loss of business. No delay in delivery of possession shall operate to
extend the Term hereof or amend or modify Tenant’s obligations hereunder. For
purposes of this Lease, the term “Effective Date” shall mean the date the last
of Landlord or Tenant executes this Lease and delivers it fully executed to the
other party. Notwithstanding the Lease Commencement Date, all provisions of this
Lease (except for the payment of Rent) shall be effective and binding as of the
Effective Date.
     2.2 Confirmation of Lease Commencement Date. Within forty-five (45) days
after the Lease Commencement Date, Landlord and Tenant agree to execute and
deliver a Lease Commencement Agreement (substantially in the form of Exhibit E)
setting forth the Lease Commencement Date and Lease Expiration Date.
     2.3 Extension Option.
          2.3.1 Extension Option. Tenant is granted the right (the “Extension
Option”) to extend the Term for one (1) additional period of five
(5) consecutive years (the “Extension Period”), provided that (a) Tenant gives
written notice to Landlord of Tenant’s election to exercise such Extension
Option no more than two hundred and seventy (270) days and no less than one
hundred and eighty (180) days before the expiration of the initial Term,
(b) Tenant has not assigned this Lease and is then in possession of and
occupying one hundred percent (100%) of the Premises, and (c) no material Event
of Default has occurred and no material Event of Default occurs after such
notice.
               2.3.1.1 Rent for Extension Term(s). All terms and conditions of
this Lease, including all provisions governing the payment of Additional Rent,
will remain in full force and effect during the Extension Period, except that
initial Base Rent payable during the Extension Period will be at an amount equal
to ninety five percent (95%) of the Fair Market Rent

9



--------------------------------------------------------------------------------



 



(as defined in Section 2.3.3 [Fair Market Rent]) during the Extension Period (as
determined no more than ninety (90) days before the start of the Extension
Period) but in no event less than the fully escalated Base Rent in effect for
the calendar month immediately before the start of the Extension Period. In the
event that Fair Market Rent for the Extension Period is not determined at the
commencement of the Extension Period, then Tenant shall continue to pay the same
Rent during the Extension Period as it was paying during the last month of the
Term of the Lease, until the Fair Market Rent is determined, at which time
Tenant shall pay Landlord, as Additional Rent, any amounts owed. Landlord may
require an additional security deposit from Tenant if Landlord determines that
Tenant is not then as financially responsible as Tenant is on the date hereof,
or that Tenant’s then financial capacity and creditworthiness indicates that
Tenant may not be able to undertake and perform all the obligations of Tenant
under this Lease through the Extension Period. The Base Year for Real Estate
Taxes and the Base Year for Operating Costs set forth in the Basic Lease
Information shall be adjusted to the first full calendar year during which the
Extension Period commences.
               2.3.1.2 Confirmation of Base Rent Amount. On the determination of
the Fair Market Rent, an amendment modifying the Lease to set forth the Base
Rent for the Premises during the Extension Period will be executed by Landlord
and Tenant within thirty (30) days of such determination.
               2.3.1.3 Other Obligations. Notwithstanding anything to the
contrary contained in this Section 2.3.1, the Extension Option is subject to any
contractual obligations of Landlord for space in the Building existing as of the
date on which this Lease is fully executed, including any renewal rights, and
rights of first negotiation, refusal, and/or expansion.
          2.3.3 Fair Market Rent. For purposes of this Lease, the term “Fair
Market Rent” means the net or base annual rate of rent, expressed in dollars per
square foot of rental area, reserved in leases most recently consummated for
office space in comparable first class office buildings in the Dublin/Pleasanton
area (the “Comparable Buildings”) with tenants of similar creditworthiness and
stature to Tenant, for comparable space (taking into account the location of the
floor and the building) for leases of similar duration inclusive of the
prevailing market conditions for the renewal of existing leases in existing
buildings for existing tenants.
               2.3.3.1 Mutual Agreement. Landlord and Tenant will negotiate in
good faith to determine the Fair Market Rent for the applicable period within
forty five (45) days of the date of (a) the end of a recapture period under
Section 7.1.1 (Initial Sublet; Recapture; Termination), or (b) Landlord’s
receipt of Tenant’s written notice of Tenant’s election to exercise the
Extension Option. If Landlord and Tenant cannot agree on the Fair Market Rent
within such forty five (45) day period, Tenant may elect to proceed with the
process for determining the Fair Market Rent provided in Section 2.3.3.2 (Fair
Market Rent Determination).
               2.3.3.2 Fair Market Rent Determination. If Tenant elects to
proceed with the process for determining the Fair Market Rent, then the Fair
Market Rent shall be determined in accordance with the following procedures.
Within fifteen (15) days after Tenant delivers notice to Landlord of Tenant’s
election to so proceed, Landlord and Tenant shall each select a real estate
professional (based on the criteria set forth in this Section 2.3.3.7). Within
thirty (30)

10



--------------------------------------------------------------------------------



 



days of their selection, each professional shall make a written determination to
Landlord and Tenant of the Fair Market Rent. All determinations of the Fair
Market Rent shall be in writing. The party appointing each professional shall be
obligated, promptly after receipt of the valuation report prepared by the
professional appointed by such party, to deliver a copy of such valuation report
to the other party.
               2.3.3 Calculation. If the Fair Market Rent determinations of the
professional designated by Landlord is within five percent (5%) of the Fair
Market Rent determination of the professional designated by Tenant, then the
Fair Market Rent shall be the average of the two Fair Market Rent
determinations.
               2.3.3.4 Variance in Determinations. If the Fair Market Rent
determinations of the two professionals vary by more than five percent (5%),
then a third professional shall be selected by the initial two professionals
within fifteen (15) days after the initial two valuation reports have been
delivered to the parties (the third professional also having the qualifications
set forth in this Section 2.3.3.7). If a third professional is appointed, the
third professional shall review the valuation reports of the initial two
professionals and shall select the one of the initial two valuation reports that
reflects such criteria for the Fair Market Rent. The third professional shall
promptly deliver a written report of his or her determination to each of the
parties within fifteen (15) days of receipt of the initial two (2) Fair Market
Rent determinations.
               2.3.3.5 Binding Effect. The determination of the Fair Market Rent
pursuant to this Section 2.3.3 shall be final and binding on Landlord and
Tenant.
               2.3.3.6 Expenses. The expenses of each of the first two
professionals appointed under this Section 2.4.3 shall be borne by the party
appointing such professional. The expenses of the third professional appointed
under this Section 2.3.3 shall be paid one-half (1/2) by Landlord and one-half
(1/2) by Tenant.
               2.3.3.7 Qualification of Professionals. The real estate
professionals selected by Landlord and Tenant shall have the following
qualifications: (a) must be an independent and licensed real estate broker in
the Dublin/Pleasanton area; (b) must have a minimum of ten (10) years’
experience in commercial office leasing in the Dublin/Pleasanton area; (c) in
the case of the third professional only, is not then representing either
Landlord or Tenant; and (d) in the case of the third professional only, has not
been involved in any disputes with Landlord, Tenant, or either of the other
professionals.
     3. BASE RENT; ADDITIONAL RENT; LETTER OF CREDIT. .
          3.1 Definitions; Increases. The term “Base Rent” means the amount set
forth in the Basic Lease Information. The term “Additional Rent” means any rent,
payments, or any other monetary sums, other than Base Rent, payable under this
Lease, whether due and payable immediately or in monthly installments.
Throughout this Lease, Base Rent and Additional Rent are sometimes collectively
called “Rent”. All sums due under this Lease shall be “Rent” for collection
purposes.

11



--------------------------------------------------------------------------------



 



          3.2 Payment of Rent. Commencing on the Lease Commencement Date, Rent
is due and payable, in advance, in equal, consecutive monthly installments. If
the Term begins or ends on a date other than on the first day of a calendar
month, Rent for the first month of the Term and/or the last month of the Term,
as the case may be, will be prorated on a daily basis based on a thirty (30) day
month and will be paid in advance. All payments of Base Rent for the month in
question will be due on or before the first (1st) day of the calendar month
during the Term for which Base Rent is due and payable. All payments of
Additional Rent are due by the first day of each calendar month during the Term
(unless otherwise expressly provided in other Sections of this Lease). Tenant
will pay all Rent without deduction, set off, or counterclaim, and, except as
otherwise expressly set forth herein, without demand, notice, or invoice. If
Landlord at any time or times accepts Rent after it becomes due and payable,
such acceptance will not excuse a delay on any subsequent occasion, or
constitute, or be construed as, a waiver of any of Landlord’s rights hereunder,
including the right to sue for possession and sue for any amounts which remain
outstanding.
          3.3 Payment Address. Tenant will pay to Landlord, at Landlord’s
Address for Notices set forth in the Basic Lease Information (or such other
place or to such agents as Landlord may from time to time designate to Tenant in
writing), all installments of Base Rent and Additional Rent (whether such
Additional Rent is being paid on an installment or other basis) by the date the
Rent becomes due in lawful money of the United States of America that is legal
tender for the payment of public and private debts.
          3.4 Delinquent Rent Payments. If any installment of Base Rent or
Additional Rent is not paid within five (5) days of when due (whether such
Additional Rent is being paid on an installment or other basis), then such
unpaid installment of Rent will bear interest five (5) days from the date such
installment of Rent became due to the date of the payment thereof by Tenant at a
rate (the “Default Rate”) equal to the lesser of (a) five percent (5%) annually
over the prime rate of interest announced, from time to time, by Bank of
America, N.A., or if at any time Bank of America, N.A. or its successor in
interest does not announce its prime rate of interest, then the prime rate of
interest published from time to time in The Wall Street Journal, Eastern
Edition, in the section entitled “Money Rates” (the “Prime Rate”), or (b) the
maximum interest rate then allowed by Applicable Laws. If Tenant fails to pay
any such installment of Rent within five (5) days of the date when such
installment was due, Tenant will also pay to Landlord a late payment charge
equal to five percent (5%) of the amount of such installment of Rent. Any
interest or late payment charges paid by Tenant will not relieve Tenant from its
obligation to pay any other amounts due under this Section 3 or any other
provision of this Lease. Such interest and late payment charges will constitute
Additional Rent due with the next monthly installment of Base Rent and, where
applicable, Additional Rent. If Landlord does not bill Tenant for such interest
or such late payment charges at the time of their respective accruals, such fact
will not constitute Landlord’s waiver of its right to accumulate such interest
and charges and to invoice Tenant on a periodic basis, nor will Landlord’s
acceptance of any payment from, or by Landlord’s furnishing services to, a party
other than Tenant constitute Landlord’s waiver of its right to such interest and
charges or to any other amount owed or that becomes payable to it hereunder.

12



--------------------------------------------------------------------------------



 



          3.5 Letter of Credit. Tenant shall post the Letter of Credit pursuant
to the terms, provisions and obligations of Addendum No. 1.
          3.6 Tenant’s Right to Offset Rent. Tenant shall have the right to
offset against Rent otherwise payable by Tenant pursuant to the Lease for the
following limited purposes:
               (i) Any excess amounts prepaid by Tenant for Operating Costs and
Real Property Taxes based on Landlord’s estimate, and Tenant’s monthly estimated
installment payment, provided, such overpayment may be credited against Tenant’s
next accruing Operating Cost and Real Property Tax obligations only (and not
Base Rent), and provided Landlord has not timely paid such amount to Tenant
pursuant to the terms of this Lease after notice and opportunity to cure; and
               (ii) Any allowance or credit to which Tenant is entitled pursuant
to this Lease that is not timely paid by Landlord after twenty (20) days notice
and opportunity to cure.
               (iii) If Landlord does not pay the Tenant Improvement Allowance
in accordance with the terms set forth in the Work Agreement.
     4. OPERATING COSTS AND REAL ESTATE TAXES.
          4.1 Operating Costs—Base Year. Beginning on the first day of the
second (2nd) calendar year (i.e. January 1, 2007), Tenant shall pay as
Additional Rent Tenant’s estimated Proportionate Share (as defined below) of the
amount by which Operating Costs (as defined below) for each calendar year
falling entirely or partly within the Term exceed a base amount (the “Operating
Costs Base Amount”) equal to the “Operating Costs” incurred during the Base Year
for Operating Costs. In the event the Operating Costs Base Amount as otherwise
determined in this Section is abnormally high in comparison to the historical
average of Operating Costs for the prior five (5) calendar years, taking into
account year-by-year increases, the Operating Costs Base Amount shall be
determined by taking the Building’s average Operating Costs for the prior five
(5) calendar years and increasing such average Operating Costs by the average
annual increase in the Building’s Operating Costs. For purposes of this Lease,
“Tenant’s Proportionate Share” for Operating Costs has been calculated to be
that percentage that is equal to a fraction, the numerator of which is the
number of square feet of Gross Rentable Area in the Premises, and the
denominator of which is the number of square feet of the Gross Rentable Area set
forth in the Basic Lease Information. To the extent Landlord, at the Effective
Date, carries earthquake, terrorism and/or mold insurance coverage, such
coverage shall be included in the Operating Costs Base Amount, and Tenant shall
be responsible for increases above the Operating Costs Base Amount consistent
with this Section 4.1. To the extent Landlord elects, in its sole discretion to
carry earthquake, terrorism and/or mold insurance coverage (and Landlord did not
maintain such coverage at the Effective Date of this Lease), then Landlord shall
increase the Operating Costs Base Amount by the per square foot costs
attributable to the premiums payable for the first full calendar year that such
coverage is purchased, and thereafter, increases in premiums shall be includable
in Operating Costs.

13



--------------------------------------------------------------------------------



 



               4.1.1 Estimated Monthly Payments of Operating Costs. Tenant shall
make estimated monthly payments to Landlord on account of the amount by which
Operating Costs that are expected to be incurred during each subsequent calendar
year (or portion thereof) would exceed the Operating Costs Base Amount. On or
about the first day of the second (2nd) calendar year (i.e. January 1, 2007),
and at the beginning of each calendar year thereafter, Landlord may submit a
statement setting forth Landlord’s reasonable estimate of such excess and
Tenant’s Proportionate Share thereof. Tenant shall pay to Landlord on the first
day of each month after receipt of such statement, until Tenant’s receipt of the
succeeding annual statement, an amount equal to one-twelfth (1/12th) of such
share (estimated on an annual basis without proration. From time to time during
any calendar year, but not more than two (2) times in any calendar year,
Landlord may revise its estimate and adjust Tenant’s monthly payments to reflect
Landlord’s revised estimate.
               4.1.2 Definition of Operating Costs. The term “Operating Costs”
means any costs associated with the operation, management, maintenance, repair,
replacement, and protection of the Building including, without limitation, costs
of heating; cooling; utilities (including any taxes or impositions thereon);
insurance; parking lot maintenance, repair, repaving, resurfacing and
re-stripping; re-roofing; janitorial and cleaning service; lobby host, if any is
provided by Landlord; security services, if any are provided by Landlord;
salaries, wages, and other personnel costs of engineers, superintendents,
watchmen, and other Building employees, and other employees of Landlord and the
employees of Landlord’s agents and contractors allocable to Building or
Project-related matters (provided, however, that to the extent that employees of
Landlord or employees of Landlord’s agents are not assigned exclusively to the
Building or the Project, then Operating Costs will include only the portion of
their salaries, wages, and other personnel costs that Landlord allocates to the
Building or the Project); charges under all Building and Project maintenance and
service contracts, including contracts for chilled water and hot water, boilers,
controls, elevators, security systems, exterior window cleaning, landscaping
(including new plantings and irrigation), common areas, public areas, lobbies,
and Building, Project and Land maintenance; costs of all maintenance and repair,
including costs of all warranties included in contracts for the provision of
materials or services to the Building to the extent the cost of such warranty is
separately stated in such contract; costs of enforcing warranties; costs of
supplies that are deducted (and not capitalized) for federal income tax
purposes; management fees that are not in excess of the prevailing market rate
management fees paid to management organizations managing Comparable Buildings;
accounting costs and fees; costs incurred for attorneys or other third parties
to appeal or contest Real Estate Tax assessments (as more fully provided in this
Section 4), including the costs incurred to review the feasibility thereof;
costs of cleaning, decorating, repairing, maintaining, replacing and operating
any common areas in the Project; all other costs Landlord incurs to operate,
service, maintain, repair and replace the Building, Land and Project; the cost
of any capital improvements made by Landlord to the Building and/or Project, or
capital assets acquired by Landlord after the Lease Commencement Date in order
to comply with any local, state or federal law, ordinance, rule, regulation,
code or order of any governmental entity or insurance requirement, including but
not limited to, the Americans with Disability Act (each a “Legal Requirement”
and collectively, the “Legal Requirements”) with which the Building and/or
Project was not required to comply at the Lease Commencement Date, or to comply
with any amendment or other change to the

14



--------------------------------------------------------------------------------



 



enactment or interpretation of any Legal Requirement from its enactment or
interpretation at the time of the Lease Commencement Date; and the cost of any
capital improvements made by Landlord to the Building and/or Project or capital
assets acquired by Landlord after the Lease Commencement Date for the protection
of health and safety of the occupants of the Building and/or Project or that are
designed to reduce other Operating Costs; provided however, any and all costs of
capital improvements or capital assets acquired which are includable in
Operating Costs shall be amortized on a straight-line basis over the useful life
of the asset, pursuant to Generally Accepted Accounting Principles.
Notwithstanding anything to the contrary contained in this Lease, Tenant’s
Proportionate Share of Operating Costs shall not include any costs and/or
expenses incurred which solely benefit another building (and not the Building or
Common Areas) in the Project.
               4.1.3 Exclusions from Operating Costs. Operating Costs will not
include the following: (a) original construction costs of the Building or
Project; (b) Real Estate Taxes; (c) depreciation of the Building (except as
otherwise provided herein); (d) payments of principal and interest on any
mortgages, deeds of trust, or other encumbrances on the Building; (e) costs to
paint, decorate, or renovate a specific tenant’s space (specifically excluding
base building improvements and systems and the common areas of the Project),
unless such items are similarly provided to, or benefit generally, other tenants
in the Building; (f) costs to repair, restore, or replace any item in the
Building, to the extent Landlord is actually reimbursed therefore by proceeds
from insurance, warranties, condemnation, a tenant of the Building or a third
party; (g) leasing commissions, attorneys’ fees, space planning costs,
permitting costs, license and inspection costs, moving costs and advertising or
promotional costs Landlord incurs to lease space in the Building to tenants or
prospective tenants of the Building; (h) any ground lease rental; (i) the cost
of any capital improvements made by Landlord to the Building and/or Project, or
capital assets acquired by Landlord after the Lease Commencement Date in order
to comply with any local, state or federal law, ordinance, rule, regulation,
code or order of any governmental entity or insurance requirement, including but
not limited to, the Americans with Disability Act (each a “Legal Requirement”
and collectively, the “Legal Requirements”) with which the Building and/or
Project was required to comply at the Lease Commencement Date; (j) attorneys’
fees with respect to disputes with other tenants in the Building or Project;
(k) all items or services for which another tenant of the Building reimburses
Landlord (other than through Operating Costs); (l) Landlord’s general corporate
overhead (except to the extent management/administrative fees are otherwise
permitted in this Lease); (m) electric power costs for which any tenant directly
contracts with the local public utility service; (n) all costs of Landlord’s
political or charitable contributions; (o) interest or penalties arising from
Landlord’s late payment of any costs relating to the Project (unless resulting
from Tenant’s late payment to Landlord); (p) costs, fees, and charges paid to
Landlord or Landlord’s affiliates for services in connection with the Building
or Project to the extent such charges exceed the charges for comparable services
rendered by an unrelated or unaffiliated thirty party of comparable skill and
competence; (q) bad debt losses, rent losses or reserves for same (except for
Landlord’s insurance costs relating to same); (r) entertainment expenses or the
cost of gifts to tenants or employees; (s) costs incurred in connection with the
sale, financing, or refinancing of the Building or Project including brokerage
commissions, consultants, attorneys’ and accountants’ fees, closing costs, title
insurance costs, transfer taxes and interest charges (provided nothing herein
shall limit or restrict in any manner whatsoever Landlord’s right to increase
Real Property

15



--------------------------------------------------------------------------------



 



Taxes and/or Tenant’s Proportionate Share of Real Property Taxes, due to any
reassessment of the Building or Project due to the sale, transfer, or any other
event which results in a reassessment or increase in Real Property Taxes
allocable to the Building or Project); (t) damage or repairs needed due to the
gross negligence or willful misconduct of Landlord or its agents; and (u) costs
incurred by Landlord in connection with correction of defects in design and
construction of the Building or Project.
               4.2 Real Estate Taxes—Base Year. Commencing on the first day of
the second (2nd) calendar year (i.e. January 1, 2007), Tenant shall pay as
Additional Rent Tenant’s Proportionate Share of the total increase, if any, in
Real Estate Taxes (as defined below) for each Expense Year (as defined below)
over the amount of Real Estate Taxes for the Base Year (“Real Estate Taxes Base
Amount”). “Expense Year” means the twelve (12) calendar month period commencing
on the first day following the end of the Base Year and continuing for each
succeeding twelve (12) calendar month period; the second and each subsequent
Expense Year will commence on the first day following the end of the preceding
Expense Year and will continue for the next succeeding twelve (12) calendar
months. Landlord shall provide Tenant with reasonable substantiation of such
cost on written request from Tenant. Tenant’s Proportionate Share for Real
Estate Taxes has been calculated to be that percentage that is equal to a
fraction, the numerator of which is the number of square feet of Gross Rentable
Area of the Premises, and the denominator of which is the number of square feet
of the Gross Rentable Area of the Building as set forth in the Basic Lease
Information. Landlord will not collect more than one hundred percent (100%) of
the Real Property Taxes attributable to the Building.
               4.2.1 Estimated Monthly Payments of Real Estate Taxes. Tenant
shall make estimated monthly payments to Landlord on account of the amount by
which Real Estate Taxes that are expected to be incurred during each calendar
year would exceed the Real Estate Taxes Base Amount. On or about the first day
of the second (2nd) calendar ear and, at the beginning of each calendar year
thereafter, Landlord may submit a statement setting forth Landlord’s reasonable
estimate of such amount and Tenant’s Proportionate Share thereof. Tenant shall
pay to Landlord on the first day of each month after receipt of such statement,
until Tenant’s receipt of the succeeding annual statement, an amount equal to
one-twelfth (1/12th) of each such share (estimated on an annual basis without
proration). From time to time during any calendar year, but not more than two
(2) times in any calendar year, Landlord may revise Landlord’s estimate and
adjust Tenant’s monthly payments to reflect Landlord’s revised estimate.
               4.2.2 Definition of Real Estate Taxes. The term “Real Estate
Taxes” means any taxes, fees, charges, and assessments (including any payments
to a business improvement district or similar entity) allocable to the Building,
Land and Proportionate Share of the common areas of the Project, general and
special, ordinary and extraordinary, foreseen or unforeseen, assessed, levied,
or imposed on the Building, Land, and Proportionate Share of the common areas
and Project, by any governmental authority. Except for the taxes, fees, charges,
and assessments described in the next succeeding sentence, Real Estate Taxes do
not include Landlord’s federal, state, or local income or inheritance, estate,
trust, gift, franchise, mortgage, capital gains, or succession taxes. If at any
time during the Term any governmental authority

16



--------------------------------------------------------------------------------



 



imposes a gross receipts tax or other tax, fee, charge, and/or assessment of any
kind or nature on or against the Base Rent and/or Additional Rent payable under
this Lease or otherwise received from the Building or Project, either in
substitution of all or any part of the taxes, fees, charges, and assessments
levied or assessed against the Building or Project, or in addition thereto,
Tenant will pay promptly the entire amount of such gross receipts tax or other
tax, fee, charge, or assessment payable on account of the Base Rent and/or
Additional Rent (as Landlord reasonably determines) whether such gross receipts
tax or other tax, fee, charge, or assessment is imposed nominally on Landlord or
Tenant, such payment to be made either directly to the appropriate governmental
authority (if such is required by such governmental authority) or indirectly, by
payment as Additional Rent to Landlord, which will in turn promptly pay over
amounts received by it pursuant to the foregoing provisions to such authority.
               4.2.3 Assessment. If during any calendar year (including the Real
Estate Taxes Base Year) the Building or Project is not fully assessed for tax
purposes, then Landlord shall include in Real Estate Taxes for such year all
additional taxes, as reasonably estimated by Landlord, which would have been
incurred during such year if the Building had been fully assessed. If Landlord
successfully obtains a reduction in the Real Estate Taxes after the
establishment of the Real Estate Taxes Base Amount (as more fully provided in
Section 4.7 [Real Estate Tax Contests]), the Real Estate Taxes Base Amount will
be appropriately adjusted to reflect the revised Real Estate Taxes Base Amount,
provided that Landlord adjusts its statement of Real Estate Taxes for all
subsequent calendar years of the term of this Lease by the actual amount that
the Real Estate Taxes Base Amount is adjusted.
          4.3 Partial Year. If the Term commences or expires on a day other than
the first day or the last day of a calendar year, respectively, then Tenant’s
liabilities pursuant to this Section 4 for such calendar year shall be
apportioned by multiplying the respective amount of Tenant’s Proportionate Share
thereof for the full calendar year by a fraction, the numerator of which is the
number of days during such calendar year falling within the Lease Term, and the
denominator of which is three hundred sixty-five (365).
          4.4 Statement. Within approximately one hundred twenty (120) days
after the end of each calendar year, or as soon thereafter as is feasible,
Landlord shall submit one or more statements (individually and collectively, the
“Statement”) showing (a) Tenant’s Proportionate Share of the amount by which
Operating Costs incurred during the preceding calendar year exceeded or was less
than the Operating Costs Base Amount, (b) the aggregate amount of Tenant’s
estimated payments made on account of Operating Costs during such year,
(c) Tenant’s Proportionate Share of the amount by which Real Estate Taxes
incurred during the preceding calendar year exceeded or was less than the Real
Estate Taxes Base Amount, and (d) the aggregate amount of Tenant’s estimated
payments made on account of Real Estate Taxes during such year. If the Statement
indicates that the aggregate amount of such estimated payments exceeds Tenant’s
actual liability, then Landlord shall, at its sole election, either credit the
net overpayment toward Tenant’s next estimated payment(s) pursuant to this
Section or remit such net overpayment to Tenant by means of a check. If such
statement indicates that Tenant’s actual liability exceeds the aggregate amount
of such estimated payments, then Tenant shall pay the amount of such excess as
Additional Rent. Landlord shall pay Tenant if Real Estate Taxes and Operating
Costs accruing during the Term are refunded after the Term has ended.

17



--------------------------------------------------------------------------------



 



          4.5 Review of Statement. After receipt of the Statement, Tenant shall
have the right to conduct an audit of Landlord’s books and records relating to
the Operating Costs and Real Estate Taxes and other charges under the Lease, for
the calendar year just ended and to which the Statement relates, provided that
Tenant strictly complies with the terms and conditions of this Section. No
review shall be permitted at any time in which a material default exists under
this Lease (including a default arising by virtue of Tenant’s failure to pay any
such deemed Additional Rent, regardless of dispute as to the propriety of
Landlord’s claim for payment). If a material default occurs at any time during
the pendency of an audit of the Landlord’s books and records then Tenant’s audit
shall immediately cease until such default is cured. No subtenant shall have the
right to conduct any such review, and no assignee of Tenant shall have the right
to conduct a review for a period before the assignment. To the extent Tenant’s
audit of the Operating Costs for the calendar year just ended reveals an
overcharge of six percent (6%) or more, and Landlord agrees with the results of
Tenant’s audit, Tenant shall be entitled to audit the preceding two (2) calendar
years’ Operating Costs, subject to the same terms and conditions of this
Section 4.
          4.5.1 Time Period. Tenant shall exercise its audit right on not less
than fifteen (15) days’ prior written notice, given at any time within ninety
(90) days after Tenant’s receipt of a Statement (time being of the essence). Any
such audit shall be conducted by Tenant or by a bona fide independent certified
public accountant of Tenant’s choosing that is not being compensated by Tenant
on a contingency fee basis. If Tenant employs such an accountant then as a
condition precedent to such audit, Tenant shall deliver to Landlord a true and
complete copy of Tenant’s agreement with such accountant that shall include the
following statements: (a) the accountant will not in any manner solicit or agree
to represent any other tenant of the Building for a review of Landlord’s
accounting records at the Building, and (b) the accountant will maintain in
strict confidence all information obtained in connection with the audit and will
not disclose the facts of the review or any results of it to any person or
entity other than to Tenant and its agents and consultants, who shall agree to
be bound by such confidentiality. Any such audit shall be conducted at the
Building during normal business hours. Landlord shall provide Tenant with
reasonable accommodation for the audit and reasonable use of office equipment,
but may make a reasonable charge (as Additional Rent) for Tenant’s telephone
calls and photocopies.
          4.5.2 Results. Tenant shall deliver to Landlord a copy of the results
of any such audit within fifteen (15) days after its completion or receipt by
Tenant and will maintain in strict confidence all information obtained in
connection with the audit and will not disclose the fact of the review or any
results of it to any person or entity. A dispute over the Statement or any error
by Landlord in interpreting or applying the provisions of this Lease respecting
Operating Costs and Real Estate Taxes or in calculating the amounts in the
Statement shall not be a breach of this Lease by Landlord, and even if any legal
proceeding over the Statement is resolved against Landlord this Lease shall
remain in full force and effect and Landlord shall not be liable for any
consequential damages. Pending the determination of any such dispute Tenant
shall pay amounts billed with respect to such Statement as Additional Rent,
without prejudice to Tenant’s position, and subject to rebate of any amounts
subsequently found to have been charged to Tenant in error.

18



--------------------------------------------------------------------------------



 



          4.5.3 Arbitration of Disputes. With respect to any dispute regarding
the results of Tenant’s audit, the parties agree to participate in binding
arbitration (the “Arbitration”). The Arbitration may be initiated by either
party upon written notice to the other, and both parties shall operating in good
faith to complete the Arbitration within sixty (60) days from the date it is
initiated in writing. The Arbitration shall be conducted at the office of the
American Arbitration Association (“AAA”) nearest to the Project (currently,
Walnut Creek, California). The arbitrator shall be chosen by AAA, and shall be
experience in commercial lease disputes. The arbitrator shall award prevailing
attorneys fees, and will issue a final, non-appealable order.
          4.6 Gross-Up. If the Building is not at least 95% occupied during all
or a portion of any calendar year, then Landlord shall make an appropriate
adjustment for the Base Year for Operating Costs and each subsequent calendar
year to determine what the Operating Costs would have been for such year as if
the Building had been 95% occupied, and the amount so determined shall be deemed
to be the amount of Operating Costs for the calendar year. Such adjustment shall
be made by Landlord by increasing those variable components of such variable
costs included in the Operating Costs which vary based on the level of occupancy
of the Building (i.e., janitorial contract, electricity and management fees).
          4.7 Real Estate Tax Contests. Landlord shall have no obligation to
contest, object to, or litigate the levying, assessment, or imposition of Real
Estate Taxes, and may settle, compromise, consent to, waive, or otherwise
determine any such Real Estate Taxes without consent of or notice to Tenant. In
all events, Landlord shall have the right to employ a tax consulting firm to
attempt to assure a fair tax burden on the Building or Project. Tenant shall pay
to Landlord on demand from time to time, as Additional Rent, Tenant’s
Proportionate Share of the cost of such service. Landlord shall have the right
to retain legal counsel and expert witnesses to assist in such contest and
otherwise to incur reasonable expenses in such contest, and Tenant shall pay on
demand Tenant’s Proportionate Share of any fees, expenses, and costs incurred by
Landlord in contesting any assessments, levies, or tax rate applicable to the
Building or portions thereof regardless of whether such contest is successful.
If such contest results in a refund of Real Estate Taxes in any year, Tenant
shall be entitled to receive its share of such refund (based on Tenant’s
Proportionate Share), prorated for the period with respect to which Tenant paid
its share of Real Estate Taxes for such year, after deducting from the refund
all fees, expenses, and costs incurred by Landlord in such contest.
     5. USE OF PREMISES.
          5.1 General. Tenant will use the Premises solely for general office
purposes consistent with a first-class office building in the Dublin/Pleasanton
area, and in accordance with the use permitted under applicable zoning
regulations. Tenant may not use the Premises for any other purposes. Tenant may
not use or occupy the Premises for any unlawful purpose. Tenant will, at its
sole cost, comply with, and make any Alterations to and within the Premises in
the manner allowed under Section 9 (Alterations and Mechanics’ Liens) as are
necessary to comply with any present and future laws, rules, regulations,
ordinances, or orders of any governmental authority, including the Americans
with Disabilities Act (collectively, the “Applicable Laws”)

19



--------------------------------------------------------------------------------



 



except Tenant shall not be required to make any alterations to the Building core
or Building systems in order to comply with Applicable Laws (unless caused by
Tenant’s use or Tenant’s construction of Alterations or the initial Tenant
Improvements). If Landlord alters any part of the Project to comply with the
requirements of any of the Applicable Laws and such requirements are a result of
Tenant’s particular business or use of the Premises, or as a result of
Alterations or improvements performed by Tenant, then Tenant will reimburse
Landlord on demand for the cost thereof as Additional Rent. Tenant warrants that
it has entered into this Lease entirely for a business or commercial purpose and
that it will not use the Premises for any residential or retail purposes. Tenant
may not do or permit anything to be done in or about the Premises that will in
any way obstruct or interfere with the rights of other tenants of the Building,
or injure or annoy them; use or allow the Premises to be used for any improper
or objectionable purposes; cause, maintain, or permit any nuisances in, on, or
about the Premises; or commit or allow to be committed any waste in, on, or
about the Premises. Tenant will keep closed all doors leading from the Premises
to the rest of the Building when the Premises are not in use. Landlord
represents that it shall comply with any Applicable Laws with respect to the
Building, Land, Project and Property (provided however, Landlord will be able to
include such costs in Operating Costs as provided elsewhere in this Lease).
          5.2 Impermissible Uses. In addition to and not in limitation of the
other restrictions on use of the Premises set forth in this Section 5, the
following uses of the Premises are not considered to be “office use” and will
not be permitted: (a) any use of the Premises by an organization or person
enjoying sovereign or diplomatic immunity; (b) any use of the Premises by or for
any medical, mental health, or dental practice; (c) any use of the Premises by
or for an employment agency or bureau; (d) any use of the Premises by or for any
user that distributes governmental or other payments, benefits, or information
to persons that personally appear at the Premises; and (e) any other use of the
Premises or any portion of the Project by any user that will attract a volume,
frequency, or type of visitor or employee to the Premises or any portion of the
Project or the Buildings that is inconsistent with the standards of a high
quality, first-class office building in the Dublin/Pleasanton area or that will
in any way impose an excessive demand or use on the facilities or services of
the Premises, Building, or Project.
     6. ASSIGNMENT OR SUBLETTING.
          6.1 Tenant shall not assign, mortgage, pledge, encumber, or
hypothecate this Lease or any interest herein (directly, indirectly, voluntarily
or involuntarily, by operation of law, or otherwise) or sublet the Premises or
any part thereof, or permit the use of the Premises by anyone other than Tenant
without the prior written consent of Landlord first being obtained. If Tenant is
a corporation or a partnership, the transfer (as a consequence of a single
transaction or any number of separate transactions) of fifty-one percent (51%)
or more of the beneficial ownership interest of the voting stock of Tenant
issued and outstanding as of the date hereof or partnership interests in Tenant,
as the case may be, shall constitute an assignment hereunder for which such
consent is required. Further, Tenant shall not assign this Lease or sublet the
Premises or any portion thereof to any corporation which controls, is controlled
by or is under common control with Tenant, or to any corporation resulting from
merger or consolidation with Tenant, or to any person or entity which acquires
all the assets as a going concern of the business of Tenant that is being
conducted on the Premises, without the prior written consent of Landlord.

20



--------------------------------------------------------------------------------



 



Any of the foregoing acts without such consent shall be void and, at the sole
option of Landlord, constitute an Event of Default entitling Landlord to
terminate this Lease and to exercise all other remedies available to Landlord
under this Lease and at law. The provisions of Section shall not apply to
transactions entered into by Tenant with (i) an “Affiliate” (as herein defined)
or (ii) a corporation into or with which Tenant is merged or consolidated or
with an entity to which substantially all of Tenant’s assets are transferred
(whether directly or by virtue of the transfer of substantially all of Tenant’s
capital stock), (a “Permitted Transferee”) provided (a) such merger,
consolidation or transfer of assets is not principally for the purpose of
transferring the leasehold estate created hereby, and (b) such Permitted
Transferee has net worth equal to Tenant as of the date of this Lease For the
purposes of this Section, an Affiliate means (i) a corporation controlled by,
controlling or under the common control with tenant (an “affiliated
corporation”) or (ii) a partnership or joint venture in which Tenant or an
affiliated corporation owns at least 30% of the general partnership or joint
venture interests therein and Tenant or such affiliated corporation of Tenant
has actual control of such partnership or joint venture. Without limiting the
generality of the foregoing, a corporation shall not be deemed controlled by
another entity unless at least 30% of each class of its outstanding capital
stock is owned, both beneficially and of record, by such entity and such entity
has actual control of such corporation. The provisions regarding the transfer of
the capital stock of a corporate tenant set forth in Section 6 shall not apply
to any corporation where all of its outstanding capital stock is listed on a
national securities exchange (as defined in the Securities Exchange Act of 1934,
as amended) or is traded in the “over the counter” market with quotations
reported by the National Association of Securities Dealers.
          6.2 In the event that Tenant should desire to sublet the Premises or
any part thereof, or assign this Lease, Tenant shall provide Landlord with
written notice of such desire at least sixty (60) days in advance of the
proposed effective date of such subletting or assignment. Such notice shall
include: (i) the name of the proposed sublessee or assignee, (ii) the nature of
business to be conducted by the proposed sublessee or assignee in the Premises,
(iii) the terms and conditions of the proposed assignment or sublease including
but not limited to a detailed description of all compensation in cash or
otherwise which Tenant would be entitled to receive in connection with such
assignment or sublease, and (iv) the most recent financial statements or other
financial information concerning the proposed sublessee or assignee as Landlord
may require. At any time within twenty (20) days following receipt of Tenant’s
notice, Landlord may by written notice to Tenant elect to: (i) terminate this
Lease as to the space affected by the proposed subletting or assignment,
effective ninety (90) days from the date of Landlord’s notice, (ii) consent to
the proposed subletting of the Premises or assignment of this Lease or
(iii) disapprove of the proposed subletting or assignment. Landlord may elect to
terminate this Lease as to the space affected by the proposed assign or
subletting in its sole and absolute discretion. If Landlord does not elect to
terminate this Lease, however, Landlord shall not unreasonably withhold its
consent to a proposed subletting or assignment. Without limiting other
situations in which it may be reasonable for Landlord to withhold its consent to
any proposed assignment or sublease, Landlord and Tenant agree that it shall be
reasonable for Landlord to withhold its consent in any one or more of the
following situations: (i) in Landlord’s reasonable judgment, the proposed
subtenant or assignee or the proposed use of the Premises would detract from the
status of the Building as a first-class office building or would generate foot
traffic or density materially in excess of the amount generated by Tenant’s
business or would otherwise be in

21



--------------------------------------------------------------------------------



 



excess of that customary for the Building or would impose a materially greater
load upon elevator, janitorial, security or other services than is generated by
Tenant’s business or would otherwise in excess of that be customary for the
Building; (ii) in Landlord’s reasonable judgment, the financial worth of the
proposed subtenant or assignee does not meet the credit standards applied by
Landlord in considering other tenants under leases with comparable terms, or
Tenant shall have failed to provide Landlord with reasonable proof of the
financial worth of the proposed subtenant or assignee; (iii) in Landlord’s
reasonable judgment, the business history and reputation in the community of the
proposed subtenant or assignee does not meet the standards applied by Landlord
in considering other tenants in the Building; or (iv) the proposed subtenant or
assignee shall be a then existing or prospective tenant of the Building,
provided that in any event Landlord shall be entitled to exercise its right of
termination in lieu of consenting to a transfer, as set forth above. Subject to
obtaining Landlord’s consent in accordance with the requirements of this
Section, in order for any assignment or sublease to be binding on Landlord,
Tenant must deliver to Landlord, promptly after execution thereof, an executed
copy of such sublease or assignment whereby the sublessee or assignee shall
expressly assume all obligations of Tenant under this Lease as to the portion of
the Premises subject to such assignment or sublease. Any purported sublease or
assignment will be of no legal force or effect unless and until the proposed
sublease has been consented to, in writing, by Landlord and a fully executed
copy thereof has been received by Landlord.
          6.3 Landlord and Tenant agree that fifty percent (50%) of any Rent or
other consideration received or to be received by or on behalf of or for the
benefit of Tenant as a result of any assignment or subletting, in excess of the
Additional Rent, Base Rent and Operating Costs and Real Estate Taxes which
Tenant is obligated to pay Landlord under this Lease (prorated to reflect
obligations allocable to that portion of the Premises subject to such sublease
or assignment), and after deducting reasonable assignment or subletting fees,
which will include, but are not limited to marketing costs, legal fees,
brokerage fees, construction costs and other leasing concessions, shall be
payable to Landlord as Additional Rent under this Lease without affecting or
reducing any other obligation of Tenant hereunder (“Excess Rent”). Landlord’s
share of such Excess Rent or other consideration shall be paid by the Tenant
directly to Landlord at the same time as such rent or other consideration is
paid to Tenant. Concurrently with the payment of Excess Rent by Tenant to
Landlord, Tenant shall furnish Landlord with a complete statement, certified by
an independent certified public accountant of Tenant’s choice, setting forth in
detail the computation of any and all Excess Rent.
          6.4 Regardless of Landlord’s consent, no subletting or assignment
shall release Tenant or any guarantor of Tenant, of its or their obligations, or
alter the primary liability of Tenant and its guarantor(s), if any, to pay Rent
and to perform all other obligations to be performed by Tenant hereunder. The
acceptance of payments by Landlord from any other person shall not be deemed to
be a waiver by Landlord of any provision hereof. Consent to one assignment or
subletting shall not be deemed consent to any subsequent or further assignment,
subletting, hypothecation or third party use or occupancy. In the event of
default by any assignee or successor of Tenant in the performance of any of the
terms hereof, Landlord may proceed directly against Tenant and/or its
guarantor(s), if any, without the necessity of exhausting remedies against said
assignee or successor. Landlord may consent to subsequent assignments or
subletting of this Lease or amendments or modifications to this Lease with
assignees of Tenant,

22



--------------------------------------------------------------------------------



 



without notifying Tenant and/or its guarantor(s), if any, or any successor of
Tenant, and without obtaining its or their consent thereto and such action shall
not relieve Tenant and/or its guarantor(s), if any, or any successor of Tenant
of liability under this Lease.
          6.5 Tenant shall pay to Landlord, as Landlord’s cost of processing
each proposed assignment or subletting, whether or not Landlord consents to the
proposed transfer, and whether or not an assignment or sublease is eventually
entered into, an amount equal to the sum of: (i) Landlord’s attorneys’ and other
professional fees up to the amount of $2,500.00; and (ii) the amount of all
actual costs and expenses incurred by Landlord arising from the assignee or
sublessee taking occupancy of the subject space (including, without limitation,
costs of freight elevator operation for moving and furnishings and trade
fixtures, janitorial and cleaning service, additional security services, and
rubbish removal service).
          6.6 Subject to Section 23 of this Lease, Landlord shall have the
unconditional right to sell, encumber, pledge, convey, transfer, and/or assign
any and all of its rights and obligations under the Lease without the consent of
or notice to Tenant or any guarantor(s) of Tenant’s obligations hereunder.
     7. INTENTIONALLY OMITTED.
     8. MAINTENANCE OBLIGATIONS.
          8.1 By Tenant. Subject to Landlord’s obligation to provide certain
janitorial services to the Premises under Section 16.5 (Other Services), Tenant
will, at its sole cost, keep the Premises and the fixtures, improvements,
equipment, and finishes and any Alterations therein in clean, safe, and sanitary
condition and in good order and repair, will take good care thereof
(collectively, the “Maintenance Activities” and, individually, the “Maintenance
Activity”) and will cause no waste or injury thereto. As part of the Maintenance
Activities, Tenant shall be solely responsible to maintain and repair such
finishes and equipment, including kitchen appliances and fixtures, modular
furniture, showers and bathroom fixtures, supplemental air-conditioning
equipment, computers, or any other type of equipment or improvements, together
with related plumbing, electrical, or other utility services in the Premises
whether installed by Tenant or by Landlord on Tenant’s behalf and whether
installed at Tenant’s or Landlord’s cost, and Landlord has no obligation in
connection therewith.
          Tenant shall use Union Labor (as defined in Section 9.7 below) for all
Maintenance Activities (the “Maintenance Labor Covenant”), except that the
Maintenance Labor Covenant shall not apply to the services for the installation,
operation, maintenance, and repair of personal property owned exclusively by
Tenant (e.g., computer systems, telephones, and furniture other than modular
furniture) or for any of Tenant’s specialized equipment. To the extent Union
Labor is not available in the market to perform a specific Maintenance Activity,
Tenant shall not be in default of the Maintenance Labor Covenant. Tenant shall
(a) include the Maintenance Labor Covenant in each of its service contracts,
(b) provide such evidence as Landlord may reasonably require, from time to time
during the Term, that the Maintenance Labor Covenant is being fully and
faithfully observed and Tenant shall include the obligation to provide such
evidence in each service contract entered into by Tenant for such services, and
(c) incorporate the foregoing requirements in any sublease, license, or
occupancy agreement relating to all or any part of the Premises.

23



--------------------------------------------------------------------------------



 



          8.2 By Landlord. Landlord shall keep and maintain the exterior and
demising walls, foundations, roof, and common areas that form a part of the
Building and the Project, and the mechanical, electrical, HVAC, and plumbing
systems, pipes, and conduits that are provided by Landlord in the operation of
the Building or, on a non-exclusive basis, the Premises in clean, safe,
sanitary, and operating condition in accordance with standards customarily
maintained by Comparable Buildings, and will make all required repairs thereto,
the costs of all of which shall be included as Operating Costs unless expressly
excluded in Section 4.1.3 of this Lease. All common or public areas of the
Project (including, but not limited to, the lobby areas and the exterior
landscaping) shall be maintained by Landlord in accordance with standards
customarily maintained by Comparable Buildings. All costs associated with this
Section 8.2 shall be included in operating costs, unless expressly excluded in
Section 4.1.3. Tenant shall promptly provide Landlord with written notice of any
defect or need for repairs in or about the Building of which Tenant is aware;
provided, however, Landlord’s obligation to repair hereunder shall not be
limited to matters of which it has been given notice by Tenant.
     9. ALTERATIONS AND MECHANICS’ LIENS.
          9.1 General. Tenant shall not make or permit any improvements,
additions, alterations, decorations, substitutions, replacements, or
modifications, structural or otherwise, to the Premises or to the Premises (the
“Alterations”) without the prior written consent of Landlord in each instance.
Tenant shall not under any circumstances be permitted to make Alterations
anywhere on the Building. Alterations include, without limitation, the Tenant
Improvements, pursuant to the Work Agreement, the installation or modification
of floor coverings, partitions, doors, air conditioning ducts, plumbing,
condenser water equipment, piping, lighting fixtures, wiring of any kind,
ceilings and wall coverings. If Landlord consents to any Alterations, Landlord
will impose requirements listed in Section 9.7 (Performance of Work) and may
impose any other conditions it deems reasonably appropriate, including, but not
limited to, the approval of plans and specifications (which approval shall not
be unreasonably withheld, conditioned, or delayed), supervision of the work by
Landlord’s architect or contractor, and satisfactory evidence from Tenant of
Tenant’s ability to pay for such Alterations. If any Alteration is made without
the prior written consent of Landlord, Landlord may correct or remove the
Alteration at Tenant’s sole cost and expense, and all costs and expenses
incurred by Landlord in connection with such correction or removal shall be
payable as Additional Rent on demand by Landlord.
          9.2 Conditions to Consent. As a condition precedent to obtaining
Landlord’s written consent for any Alterations, (a) Landlord may require Tenant
to pay Landlord a reasonable fee to reimburse Landlord for overhead and
administrative costs Landlord incurs in connection with its supervision of
Tenant’s Alterations (not to exceed five percent (5%) of the cost of such
Alterations), and (b) Tenant agrees to obtain and deliver to Landlord
conditional and unconditional waivers of mechanics’ liens on the Land and
Building for all work, labor, and services to be performed, and materials to be
furnished, by Tenant’s contractors and suppliers for the Alterations. All
Alterations must conform to all Applicable Laws, must conform harmoniously with
the Building’s design and interior decoration, and, except as approved by

24



--------------------------------------------------------------------------------



 



Landlord for a proposed Alteration, must not require any changes to or
modifications of any of the Building’s structural components or mechanical,
electrical, HVAC, plumbing, or other systems. Tenant shall keep the Building and
Project lien free in the construction of any Alterations.
          9.3 Inspection of Work. Tenant will allow Landlord or its designated
agent to inspect the work from time to time during the period of construction of
all Alterations. Such inspections shall be performed promptly without material
interference with Tenant’s construction of its Alterations. Landlord may stop
work on any Alterations if Landlord or its designated agent determines that the
work is not being done: (a) in a good and workmanlike manner, (b) in compliance
with all Applicable Laws, (c) according to the plans and specifications provided
to and approved by Landlord, (d) using new materials and installations, at least
equal in quality to the original Building materials and installations, free from
any defects or deficiencies, (e) in a way that avoids interfering with, or
disturbing the quiet enjoyment of, the other tenants, (f) with due diligence,
(g) in a manner to keep the Premises lien free. If Landlord stops such work,
Tenant will promptly correct the problem(s) that gave rise to the work stoppage.
If Tenant fails to correct such problem(s) within a time period Landlord
determines to be reasonable, then Landlord may, at its sole option, correct the
problem(s), complete the Alterations, and Tenant will be liable for the costs of
such action as Additional Rent. On completion of any Alterations, Tenant will
(i) deliver to Landlord complete as-built mylar drawings or CAD drawings of the
Alterations, and (ii) furnish “as built” plans and specifications for all
Alterations within a reasonable period of time after completion of the
Alterations, and pay to Landlord or its designated agent as Additional Rent a
reasonable fee for updating the master reproducible Building blueprint to show
the Alterations.
          9.4 Indemnification. Any Alterations will be made on Tenant’s behalf
and not on Landlord’s behalf. Tenant will indemnify, hold harmless, and defend
Landlord from and against any loss, damage, lien or cost (including reasonable
attorneys’ fees and all court costs) Landlord incurs that may or might arise
because of the making of or removal of any Alterations. If any Alteration is
made without Landlord’s prior written consent, Landlord may correct or remove
the same, and Tenant will be liable for any loss, damage, or cost (including
reasonable attorneys’ fees and all court costs) Landlord incurs to perform this
work.
          9.5 Title to Alterations. All Alterations (including flooring,
wall-to-wall carpet and wall covering) will become, at Landlord’s election,
immediately upon completion of their installation Landlord’s property without
payment therefore by Landlord and will remain on and be surrendered with the
Premises as a part thereof at the end of the Term; provided, however, that if
Tenant is not in default in the performance of any of its obligations under this
Lease, then, before the Term of this Lease ends, Tenant may remove, at Tenant’s
sole cost, all movable furniture, furnishings, or equipment not affixed to or in
the Premises. To the extent Landlord does not elect that any of the Alterations
(including any vaults, safes, file systems, raised floors, cabling, wiring, or
interior staircases between floors) remain on and be surrendered with the
Premises at the end or termination of the Term, Tenant will, at its sole cost,
remove the same, restore the affected area to the condition existing before the
construction or installation of any such Alteration, and repair any damage
caused by such removal. Landlord shall make its election whether the Alterations
are to be removed at the end of the Term, or remain in the

25



--------------------------------------------------------------------------------



 



Premises, at the time Landlord provides its written consent to such Alterations.
If Tenant fails to remove any such Alteration (which Tenant is required to
remove), to restore and repair the affected area, or repair any damage caused by
any such removal, Landlord may undertake such removal, restoration, and repair
at Tenant’s sole cost and Tenant will reimburse Landlord for the cost thereof as
Additional Rent, together with any damages (including reasonable attorneys’ fees
and all court costs) that Landlord may sustain because of such default by
Tenant.
          9.6 Contractors and Performance of Work. If Landlord consents to
Alterations by Tenant, Landlord must approve all contractors and subcontractors
that Tenant proposes to use for the Alterations, which approval may be granted
or withheld in the sole and absolute subjective discretion of Landlord. Tenant,
or its contractors and subcontractors, as Landlord may direct, will provide such
insurance, bonding, and/or indemnifications of Landlord as Landlord may
reasonably require and will comply with any rules and regulations applicable to
Alterations as Landlord may promulgate from time to time including at a minimum
the “Performance of Work” clause. Before undertaking any Alterations, Tenant
will furnish to Landlord duplicate original policies or certificates thereof of
worker’s compensation insurance (covering all persons to be employed by Tenant
and Tenant’s contractors and subcontractors in connection with such
Alterations), builder’s all-risk insurance, and commercial general liability
insurance (including reasonable property damage coverage) in such form, with
such companies, for such periods, and in the amounts and deductibles equal to
that Tenant is required to maintain under Section 12 (Insurance), naming
Landlord, its management agent and any Mortgagee (as defined below) as
additional insureds. Tenant shall strictly comply with the Conditions for
Construction attached hereto as Exhibit F, and shall cause its contractor to
strictly comply with the same.
          9.7 Performance of Work. In addition to any other conditions contained
herein with respect to Tenant making any Alterations, before making any
Alterations, Tenant shall (a) deliver to Landlord evidence satisfactory to
Landlord that Tenant shall cause the Alterations (“Construction Activities”) to
be performed by contractors who shall employ craft workers who are members of
unions that are affiliated with The Building and Construction Trades Department,
AFL-CIO (“Union Labor”), and such work shall conform to traditional craft
jurisdictions as established in the area (the “Construction Labor Covenant”),
(b) include the Construction Labor Covenant in each of its contracts for the
Construction Activities, (c) provide such evidence as Landlord may reasonably
require, from time to time during the course of the Construction Activities,
that the Construction Labor Covenant is being fully and faithfully observed and
Tenant shall include the obligation to provide such evidence in each contract
entered into by Tenant for the Construction Activities, and (d) incorporate the
foregoing requirements in any sublease, license, or occupancy agreement relating
to all or any part of the Premises. Tenant shall require that all contractors
and subcontractors, of whatever tier, performing Construction Activities agree
to submit all construction jurisdictional disputes (i.e., disputes about which
union is the appropriate union to perform a given contract) to final and binding
arbitration through the procedures of the jointly administered “Plan for the
Settlement of Jurisdictional Disputes in the Construction Industry,” a dispute
resolution plan established and administered by The Building and Construction
Trades

26



--------------------------------------------------------------------------------



 



Department, AFL-CIO, and various construction industry employer associations. If
a resolution to a construction-related jurisdictional dispute cannot be obtained
through The Building and Construction Trades Department, AFL-CIO, contractors
and subcontractors, of whatever tier, shall agree to submit all such disputes to
final and binding arbitration procedures to be administered by the American
Arbitration Association (“AAA”) and in conformity with AAA’s Commercial
Arbitration Rules, Expedited Procedures, with an arbitrator who is an
experienced labor arbitrator and is a member of the National Academy of
Arbitration.
          9.8 Mechanics’ Liens. Tenant shall keep the Premises, Buildings and
Project free from any liens arising out of any work performed, materials
furnished or obligations incurred by Tenant, including but not limited to
mechanic liens, materialman liens, or other liens of any character, type or
nature whatsoever. Should Tenant fail to remove any such lien within five
(5) business days of notice to do so from Landlord, and without waiving its
rights based on such breach, Landlord may, in addition to any other remedies,
record a bond pursuant to California Civil Code Section 3143 and all amounts
incurred by Landlord in so doing shall become immediately due and payable by
Tenant to Landlord as Additional Rent. Furthermore, without waiving any rights
based on such breach, Landlord may pay and satisfy any such liens, without
inspection, and in such an event, the sums so paid by Landlord shall be due and
payable by Tenant immediately, with interest from the date paid by Landlord,
through the date Tenant pays Landlord, at the maximum interest rate allowable by
Applicable Law. All sums paid pursuant to the preceding sentence by Landlord
shall be due and payable as Additional Rent. Landlord shall have the right to
post and keep posted on the Premises any notices that may be provided by law or
which Landlord may deem to be proper for the protection of Landlord, the
Premises and the Building from such liens. And any and all reasonable attorneys’
fees incurred by Landlord in connection with any liens allowed to be taken
against the Premises on the Building by Tenant, shall be recoverable by Landlord
as Additional Rent.
          Tenant agrees to indemnify, defend and hold Landlord harmless from and
against any claims, demands, causes of action, damages, judgments or liabilities
for mechanics’, materialman’s or other liens in connection with any Alterations,
repairs or any work performed, materials furnished or obligations incurred by or
for Tenant.
          9.9 Government Health and Safety Requirements. If (a) the insurance
services office or any other similar body or any governmental authority requires
that any specific system, equipment, or other health or safety item or
procedure, including a sprinkler system, be installed in or implemented for the
Building or the Premises, or that any changes, modifications, alterations
(including sprinkler heads or other equipment) be made or supplied because of
Tenant’s business or its use of the Premises, or that the location of
partitions, trade fixtures, or other contents of the Premises be changed or
modified, or (b) any such installations, changes, modifications, alterations,
additional sprinkler heads, or other equipment become necessary to prevent the
imposition of a penalty or charge against the full allowance for such a system
in the fire insurance or other insurance rates as fixed by such office, or by
any fire or other insurance company, Tenant will at Tenant’s sole cost (provided
such requirements are not the result of Landlord’s acts or omissions), promptly
make and supply such installation, changes, modifications, alterations,
additional sprinkler heads, or other equipment at its sole cost and at the
direction and under the supervision of Landlord.

27



--------------------------------------------------------------------------------



 



          9.10 Telecommunications Carrier’s Access. Tenant’s right to select and
use a telecommunications and data carrier (the “Carrier”) shall be conditioned
on the execution by the Carrier a license agreement, in the form used by
Landlord from time to time, pursuant to which Landlord shall grant to the
Carrier a license (which license shall be coextensive with the rights and
privileges granted to Tenant under this Lease) to install, operate, maintain,
repair, replace, and remove cable and related equipment within the Premises and
specified vertical and horizontal pathways within the Building but outside of
the Premises that are necessary to provide telecommunications and data services
to Tenant at the Premises.
               9.10.1 No Exclusive Rights. The license contemplated herein to be
granted to the Carrier shall permit the Carrier to provide services only to
Tenant and not to any other tenants or occupants of the Building and shall
require all of the Carrier’s equipment (other than connecting wiring) to be
located in the Premises. The license shall not grant an exclusive right to
Tenant or to the Carrier. Landlord reserves the right, at its sole and absolute
subjective discretion, to grant, renew, or extend licenses to other
telecommunications and data carriers for the purposes of locating
telecommunications equipment in the Building that may serve Tenant or other
tenants or occupants in the Building.
               9.10.2 No Greater Rights. Except to the extent expressly set
forth in this Lease, nothing in this Lease shall grant to the Carrier any
greater rights or privileges than Tenant is granted pursuant to the terms of
this Lease or diminish Tenant’s obligations or Landlord’s rights hereunder.
               9.10.3 Tenant Ensures Carrier’s Compliance. Tenant shall be
responsible for ensuring that the Carrier complies with the terms and conditions
of the license agreement relating to the use of the Premises or the making of
any physical Alterations imposed on Tenant under this Lease to the extent the
Carrier operates or maintains any equipment or delivers any services in or to
the Premises. Any failure by the Carrier to observe and comply with such terms,
conditions, agreements, and covenants on behalf of Tenant, to the extent the
Carrier operates or maintains any equipment or delivers any services in the
Premises or other portions of the Building, shall be an Event of Default under
this Lease.
     10. SIGNS; FURNISHINGS.
          10.1 Signs; Directory. Tenant may not inscribe, paint, affix, or
display any sign, advertisement, or notice on any part of the outside or the
inside of the Building or within the Premises if the same is visible from
outside of the Premises, except as otherwise provided herein. If any such sign,
advertisement, or notice is nevertheless exhibited by Tenant, Landlord may
remove the same and Tenant will be liable for any costs (including reasonable
attorneys’ fees and all court costs) as Additional Rent Landlord incurs in such
connection. Landlord will post nameplates identifying Tenant on the Building
directory (or displayed electronically) and on the suite entry door(s) of the
Premises (or adjacent to the suite door), in such places, number, size, color,
and style as Landlord determines. Such nameplates and letters will conform
harmoniously with the Building’s design and interior decoration, and shall be
standardized for all tenants. After the Lease Commencement Date Landlord will
make, in its sole and absolute discretion and at Tenant’s sole cost, any
additions or changes for Tenant either to the Building

28



--------------------------------------------------------------------------------



 



directory listing or the nameplate on or adjacent to the suite entry door(s) of
the Premises. Landlord may prohibit any advertisement of Tenant in, on, or about
the Building or naming the Building or its address that in Landlord’s opinion
tends to impair the reputation of the Building or its desirability as a
high-quality building for offices for financial, professional services,
insurance, and other institutions of similar kind, and, on written notice from
Landlord, Tenant will immediately refrain from and discontinue any such
advertisement. Directory listing and/or signs for approved assignees or approved
subtenants will be at Landlord’s sole and absolute subjective discretion based
on the availability of space. Tenant acknowledges that it has been provided with
the Dublin Corporate Center Signage Program (the “Signage Program”) prior to
execution of the Lease.
          10.2 Monument Signage. Tenant shall have the right provided it
occupies one hundred (100%) percent of the Premises, to install, at its sole
cost and expense, and subject to Landlord’s reasonable consent, a monument sign
on the existing Building monument. Tenant’s monument signage will be consistent
and harmonious with other Tenants monument signage and the general design and
theme of the monument sign itself. The location of tenant’s sign panel on the
monument and general design shall be as depicted on Exhibit J to this Lease, to
be approved by Landlord, such approval not to be unreasonably withheld (subject
to compliance with the Signage Program and all applicable laws). Tenant shall be
responsible for its pro-rata share of the lighting, operation and maintenance,
which is hereby approved by Landlord of the monument. For purposes of this
provision, Tenant’s pro-rata share shall be a ratio, the numerator of which is
the area of Tenant’s sign panel, and the denominator of which is the area of all
tenant’s sign panels located on the monument. All such signage shall comply with
all applicable laws, the Signage Program, and Tenant shall obtain any and all
approvals or permits required at its sole cost and expense. Tenant shall remove
its signage on such monument at its sole cost and expense upon expiration or
earlier termination of this Lease and repair any damage resulting therefrom.
Within fifteen (15) days of mutual execution of this Lease, Tenant shall present
to Landlord monument sign drawings for Landlord’s approval, not to be
unreasonably withheld. Landlord and Tenant agree that Landlord may withhold its
consent if the proposed monument signage does not comply with the Sign Program,
or does not comply with all applicable laws.
          10.3 Building Signage. Tenant shall have the right, provided it
occupies one hundred (100%) percent of the Premises, to install at its sole cost
and expense, and subject to Landlord’s reasonable consent, Building signage on
one (1) side of the Building; and in the size, color, location and design
depicted on Exhibit K to this Lease which is to be approved by Landlord, such
approval not to be unreasonably withheld (subject to compliance with the Signage
Program and all applicable laws). Tenant shall maintain and repair such sign at
its sole cost and expense, and will maintain the sign in a first class manner
consistent with the standards of the Building. Tenant shall remove such signage
at its sole cost and expense upon expiration or earlier termination of this
Lease, and repair and damage resulting therefrom. All such signage shall comply
with all applicable laws, the Signage Program, and Tenant shall obtain any and
all approvals or permits required at its sole cost and expense. Within fifteen
(15) days of mutual execution of this Lease, Tenant shall present to Landlord
Building sign drawings for Landlord’s approval, not to be unreasonably withheld.
Landlord and Tenant agree that Landlord may withhold its consent if the proposed
Building signage does not comply with the Sign Program, or does not comply with
all applicable laws.

29



--------------------------------------------------------------------------------



 



          10.4 Moving of Furnishings. Landlord may prescribe the weight and
position of safes and other heavy equipment or fixtures. Tenant will repair, at
its sole cost and under Landlord’s direction, any damage or injury to the
Premises or the rest of the Building caused by moving Tenant’s property into,
in, or out of the Premises, or due to the same being on the Premises. All moving
of furniture, equipment, and other material within any public area of the
Building will be at such times and conducted in such manner as Landlord may
reasonably require in the interest of all tenants within the Building and any
restrictions on access to the loading dock area of the Building.
     11. INSPECTION. Tenant will permit Landlord, or its representative, on
reasonable prior written notice (except in the case of an emergency when no such
notice will be required), to enter the Premises or the Premises, Building and
Project at any reasonable time, without charge to Landlord and without
diminution of Rent payable by Tenant, to (a) examine, inspect, or protect the
Premises; (b) prevent damage to the Premises and/or to any other portion of the
Building; (c) alter, add to, improve, and repair the Building or the Premises as
Landlord deems necessary or desirable, or as any governmental authority may
require, provided Landlord uses reasonable methods; or (d) exhibit the Premises
to prospective tenants, purchasers of the Building, or lenders (as to
prospective tenants only during the last year of the Term or Extension Period,
as applicable). None of the above will be construed as an actual or constructive
eviction of Tenant. Landlord will use commercially reasonable efforts to
minimize disruption to Tenant’s business because of such activities, and unless
doing so is impractical or unreasonable because of an emergency, will notify
Tenant that Landlord intends to enter the Premises.
     12. INSURANCE.
          12.1 General. Tenant may not conduct or permit to be conducted any
activity nor place any equipment in or about the Premises or the Project that
will, in any way, increase the rate of, or cause the cancellation of, any policy
of insurance of any kind covering any or all of the Project or any liability of
Landlord in connection therewith. If any insurance company or the applicable
insurance rating bureau states that any increase in the rate of insurance is due
to any Tenant’s activity or equipment in or about the Premises or the Project,
such statements will be conclusive evidence that the increase in such rate is
due to such activity or equipment and, as a result thereof, Tenant will be
liable for such increase and will reimburse Landlord therefore on demand. Any
such sum due Landlord will be Additional Rent payable hereunder. If any
activity, equipment, or improvement done, installed, or constructed by Tenant in
or to the Premises violates any requirements of Landlord’s insurer(s), Tenant
will take prompt action to comply with such requirements at Tenant’s sole cost.
          12.2 Coverages Tenant Required to Maintain. Tenant will maintain at
its sole cost throughout the Term the following:
               12.2.1 Liability. Commercial general liability insurance covering
bodily injury, property damage, and personal and advertising injury occurring
within the Premises or arising out of the use thereof by Tenant or its agents,
employees, officers, or invitees, visitors, and guests with limits of not less
than Two Million Dollars ($2,000,000) per occurrence and Two

30



--------------------------------------------------------------------------------



 



Million Dollars ($2,000,000) general aggregate, Two Million Dollars ($2,000,000)
products and completed operations aggregate, and Two Million Dollars
($2,000,000) personal injury and advertising liability aggregate. If this
insurance applies to more than one location of the insured, then a per location
endorsement must be attached to the policy.
               12.2.2 Property. All risk property coverage or its equivalent
form for the full insurable replacement value of (a) all Tenant’s furniture,
fixtures, equipment, personal property, or other removable property or any
Alterations made by Tenant under the provisions of this Lease, and (b) all
Non-Building Standard Improvements Landlord or Tenant installs in the Premises.
               12.2.3 Business Income. Business Income insurance of not less
four and half million dollars ($4,500,000.00). The term “Business Income” means
(a) net income, net profit, or loss before income taxes that would have been
earned or incurred; and (b) continuing normal operating costs, including
payroll, incurred.
               12.2.4 Worker’s Compensation. Worker’s compensation insurance in
accordance with the Applicable Laws, and employer’s liability insurance with a
limit of at least Five Hundred Thousand Dollars ($500,000) for bodily injury by
accident (per accident), Five Hundred Thousand Dollars ($500,000) for bodily
injury by disease (policy limit), and Five Hundred Thousand Dollars ($500,000)
for bodily injury by disease (each person).
               12.2.5 Excess Liability. Excess Liability insurance in an amount
of not less than Five Million Dollars ($5,000,000).
          12.3 Requirements. Tenant’s insurance will be underwritten by a
company or companies licensed to do business in the state in which the Premises
are located and rated not lower than “Class A-VIF,” as rated in the most recent
edition of the Alfred M. Best Company, Inc.’s Key Rating Guide for insurance
companies, and will be in minimum amounts as set forth in Section 12.2
(Coverages Tenant Required to Maintain). Such liability insurance policy will
name Landlord and Landlord’s designated management agency (and, at Landlord’s
request, the Mortgagee) as additional insureds, and will contain an endorsement
that such insurance will remain in full force and effect notwithstanding that
the insured has waived its right of action against any party before the
occurrence of a loss. A current certificate of insurance and endorsements (in
form and substance acceptable to Landlord) from such insurer will be delivered
to Landlord’s agent not less than thirty (30) days before the Lease Commencement
Date and renewals thereof will be delivered to Landlord’s agent not less than
thirty (30) days before the expiration of any such policy. Each policy will
contain an endorsement prohibiting its cancellation before the expiration of
thirty (30) days after written notice to Landlord or its Mortgagee of such
proposed cancellation and will include an endorsement stating that such
insurance will remain in full force and effect notwithstanding the fact that the
insurer has waived its right of subrogation before the occurrence of a loss.
          12.4 Increase in Insurance. The amounts of insurance coverage Tenant
is required to maintain under this Lease are subject to review at the end of
each two (2) year period after the Lease Commencement Date. At each review, if
necessary to maintain the same level of

31



--------------------------------------------------------------------------------



 



coverage that existed on the Lease Commencement Date, the amounts of coverage
shall be increased to the amounts of coverage carried by prudent landlords and
tenants of Comparable Buildings.
          12.5 Mutual Waiver of Subrogation. Whenever (a) any loss, damage, or
cost resulting from fire, explosion, or any other casualty or occurrence is
incurred by either of the parties to this Lease, or anyone claiming by, through,
or under it in connection with the Premises, and (b) such party is then covered
in whole or in part by insurance against such loss, damage, or cost and is
required under this Lease to be so insured, then the party so insured (or so
required) releases the other party from any liability such other party may have
because of such loss, damage, or cost the extent of any amount recovered because
of such insurance (or that could have been recovered had such insurance been
carried as so required) and waives any right of subrogation that might otherwise
exist in or accrue to any person on account thereof.
          12.6 Landlord’s Insurance. Landlord will, as part of Operating Costs,
keep the Building (but not any of Tenant’s furniture, fixtures, equipment,
personal property, or other removable property or any Alterations, Non-Building
Standard Improvements, or any other leasehold improvements made in the Premises)
insured against loss or damage caused by fire or other casualty (a “Casualty”),
as any Mortgagee may from time to time require (or provide such greater
insurance coverage as Landlord may determine in its sole and absolute subjective
discretion). Landlord will, as part of Operating Costs, maintain rental
interruption insurance in commercially reasonable amounts.
     13. INDEMNITY. Except as may be the direct result of Landlord’s gross
negligence or willful misconduct, and regardless of Landlord’s insurance
coverage, Tenant will indemnify, hold harmless, and defend (with counsel
satisfactory to Landlord) Landlord, its members (and the members of its
members), and their respective officers, directors, agents, employees, and
invitees (collectively, the “Indemnified Parties”) from any loss, damage,
liability, or cost (including reasonable attorneys’ fees and all court costs)
incurred by the Indemnified Parties and occasioned by or in any way related to
or based on (a) the use and occupancy of the Premises or the Project by Tenant,
its agents, employees, invitees, and any other persons who gain access to the
Premises, including any violation of the Americans with Disabilities Act and any
zoning, health, environmental or other Applicable Laws of any governmental
authority, (b) the negligence or the intentionally wrongful acts or omissions of
Tenant, its agents, employees and invitees, (c) any default, breach or violation
of this Lease by Tenant, its agents, employees and invitees, (d) injury or death
to individuals or damage to property sustained in or about the Premises,
Building or Project, or (e) injury or death to individuals or damage to property
sustained in or about the Premises, Building or Project and incurred in
connection with Tenant and/or its agent’s construction of the Tenant
Improvements.
     14. LIABILITY OF LANDLORD.
          14.1 General. Except for damages directly caused by Landlord’s gross
negligence or willful misconduct, Landlord will not be liable to Tenant, its
employees, agents, business invitees, licensees, customers, clients, family
members, guests, or trespassers for any damage, compensation, or claim arising
from (a) the repairing of any portion of the Building or

32



--------------------------------------------------------------------------------



 



Project, (b) any interruption in the use of the Premises, Building or Project,
(c) accident or damage resulting from the use or operation (by Landlord, Tenant,
or any other person or persons whatsoever) of elevators, escalators, or heating,
cooling, electrical, or plumbing equipment or apparatus, (d) the termination of
this Lease because of the destruction of the Premises or Building, or a taking
or sale in lieu thereof by eminent domain, (e) any Casualty, robbery, theft,
criminal act, or unexplained disappearance, (f) any leakage in any part of the
Premises or the rest of the Building (including areas occupied by other tenants
and occupants of the Building), or from water, rain, or snow that may leak into,
or flow from, any part of the Premises or the rest of the Building, or from
drains, pipes or plumbing work in or about the Building, or (g) any other cause
whatsoever. Notwithstanding anything contained in this Lease to the contrary, in
no event will Landlord have any liability to Tenant for any claims for the
interruption of or loss to Tenant’s business or for any indirect damages or
consequential losses.
          14.2 No Reduction. Except as provided in Section 17 (Damage by Fire or
Casualty), Tenant may not abate or reduce Base Rent or Additional Rent as a
result of any of the occurrences set forth in Section 14.1 (General), nor will
any of such occurrences release Tenant from its obligations hereunder or
constitute an eviction. Notwithstanding any provisions in this Lease to the
contrary, any goods, property, or personal effects stored or placed by Tenant in
or about the Premises or the rest of the Building or the Project will be at the
sole risk of Tenant, and Landlord will not be liable to Tenant for any loss or
damage thereto.
          14.3 Package Deliveries. Landlord’s employees are prohibited from
receiving any packages or other articles delivered to the Building for Tenant,
and if any such employee receives any such package or articles, such employee
will be the agent of Tenant and not of Landlord. Landlord will not be obligated
to provide or maintain any security patrol or lobby host. However, if Landlord
elects to provide either of the foregoing, Tenant agrees that Landlord will not
be responsible for the quality of such of the foregoing that may be provided
hereunder or for damage or injury to Tenant, its employees, invitees or others
due to the failure, action or inaction of either of same.
     15. TENANT’S EQUIPMENT.
          15.1 General. Tenant may not install or operate in the Premises any
electrically operated equipment or other machinery, other than standard desk top
office equipment ordinarily found in the Comparable Buildings, without first
obtaining Landlord’s prior written consent, which consent shall not be
unreasonably withheld, delayed, or conditioned.
          15.2 Excessive Electricity Consumption. Tenant shall have electricity
consumption of three and a half (3.5) watts per square foot of the Premises
(exclusive of electrical power for HVAC and lights in the Premises) during the
Building Hours at no additional charge. Landlord may charge Tenant for the cost
of Tenant’s electricity consumption in excess of three and a half (3.5) watts
per square foot of the Premises (based on reasonable evidence that Tenant is
exceeding the 3.5 watt per square foot limitation)(exclusive of electrical power
for HVAC and lights in the Premises) during Business Hours and for any
electrical consumption not during Business Hours, and for the cost of any
additional wiring or other improvements to the Building as may be occasioned by
or required as a result of any such excess

33



--------------------------------------------------------------------------------



 



use, but Landlord does not represent or warrant that electricity capacity in
excess of three and a half (3.5) watts per square foot of the Premises
(exclusive of electrical power for HVAC and lights in the Premises) will be
available.
          15.3 Excessive Water Consumption. Tenant may not use or consume water
other than for drinking, lavatory, and toilet purposes, or in unusual quantities
(of which fact Landlord will reasonably judge), without first obtaining
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, delayed, or conditioned.
          15.4 Excessive Utilities Consumption. Tenant may not install any
equipment of any kind or nature whatsoever (including electric space heaters and
supplementary air-conditioning units) that will or may necessitate any changes,
replacements, or additions to, or in the use of, the water system, heating
system, plumbing system, HVAC system, or electrical system of the Premises or
the rest of the Building. Landlord may condition its consent to Tenant’s request
to install or use any equipment or machinery or to consume excess utilities on
Tenant’s agreement to pay Additional Rent to compensate Landlord for any excess
consumption of utilities and for the cost of additional wiring, piping, or other
improvements to the Building as may be occasioned by the operation of such
equipment or machinery or by such excess use of utilities. If any excessive
consumption of any utilities occurs (including any consumption beyond Building
Hours), Landlord may require Tenant to install in the Premises (at Tenant’s sole
cost and in a location Landlord approves) meters or submeters to measure
Tenant’s utility consumption for the Premises or for any specific equipment
causing excess consumption, as Landlord may require; in which case, Tenant will
maintain in good order and repair (and replace, if necessary) such meters or
submeters. If separate meters are installed to measure Tenant’s use of any
utilities, then Tenant will pay directly to the appropriate utility company the
charges for such utilities. If submeters are installed to measure Tenant’s
consumption of any utilities, Tenant will pay to Landlord as Additional Rent the
costs of the same as well as a reasonable administrative processing fee to
defray the expenses incurred by Landlord in reading such submeters and in
processing the requisite invoices, within fifteen (15) days of its receipt of a
bill therefore based on such submeter readings.
          15.5 No Vibration. Tenant’s business machines and mechanical equipment
that cause noise or vibration that may be transmitted to the structure of the
Building or to any space therein to such a degree as to be objectionable to
Landlord or to any tenant in the Building will be installed and maintained by
Tenant, at Tenant’s sole cost, on vibration eliminators or other devices
sufficient to eliminate such noise and vibration, which fact Landlord will
reasonably judge. Whenever heat generating machines or equipment are used in the
Premises, Landlord may require Tenant to install supplementary air conditioning
units in the Premises and Tenant will pay any cost associated therewith,
including any cost to install, operate, and maintain them.
          15.6 Lien on Personal Property. Tenant hereby expressly grants to
Landlord a security interest in and an express contractual lien upon Tenant’s or
any other party’s furniture, furnishings, equipment, and articles of personal
property of every kind and nature whatsoever (“Personalty”), situated in or on
the Premises, including all after-acquired Personalty (“Secured Property”) to
secure the performance by Tenant of its obligations under this Lease, if an
Event of Default occurs after all applicable notice and cure periods. The
Secured Property will not be

34



--------------------------------------------------------------------------------



 



removed from the Premises by Tenant without the prior written consent of
Landlord until all Rents then due to Landlord have first been paid, except for
the sale of inventory in the ordinary course of Tenant’s business so long as
such inventory is replaced by Tenant. Tenant hereby appoints Landlord as
Tenant’s attorney-in-fact, and authorized Landlord to execute and to file
financing statements signed only by Landlord (as attorney-in-fact) covering such
security or to otherwise take such action as may be necessary to perfect such
security interest and/or contractual lien.. Upon termination of this Lease,
Landlord may, in addition to any other remedies, enter upon the Premises and
take possession of the Secured Property situated on the Premises without
liability for trespass or conversion, and sell the same with notice at public or
private sale, with or without having such property at the sale, at which
Landlord or its assigns may purchase, and may apply the proceeds thereof less
any and all expenses connected with the taking of possession and sale of the
Secured Property, as a credit against any sums due by Tenant to Landlord. Any
surplus will be paid to Tenant provided Landlord has been paid in full, and
Tenant agrees to pay any deficiency forthwith, after demand. Landlord, at its
option may foreclose the security interest and/or contractual lien in the manner
provided by Applicable Law. The security interest and contractual lien granted
to Landlord is in addition to Landlord’s lien that may now or at any time
hereafter be provided by Applicable Law.
     16. SERVICES AND UTILITIES.
          16.1 Electricity. Landlord will furnish electricity to the Premises,
subject to the restrictions contained at Section 15.2 of this Lease.
          16.2 HVAC Service; Hours of Operation. Landlord will furnish
air-conditioning or heat (during those respective seasons of the year in which
they are necessary) to or for the benefit of the Premises during the Building
Hours as, in Landlord’s reasonable judgment, is required for the comfortable use
and occupancy of the Premises. During Building Hours Landlord will provide
air-conditioning and heat based on standard electrical energy requirements of
not more than an average of three and a half (3.5) watts per square foot of the
Premises (exclusive of electricity for general power uses and lights in the
Premises) and a human occupancy of not more than one person for each 120 square
feet of Gross Rentable Area of the Premises. Landlord reserves the right to
charge Tenant for air-conditioning or heat consumption in excess of such levels
during Building Hours. Landlord will operate the heating, ventilating, and
air-conditioning (“HVAC”) system in the most energy-efficient manner possible
within the limits established in the Building design, and according to any
directive, policy, or request of a governmental authority. To control electrical
demand and energy consumption, Landlord may install a computerized
energy-management system that operates the HVAC system in on-off cycles. Extra
hours of heating, ventilating, and air-conditioning (i.e., all times other than
during Building Hours) will be provided to Tenant on Tenant’s request with at
least 24 hours’ advance notice on a previous Business Day. Landlord will charge
Tenant for Landlord’s cost of such service based on Landlord’s estimate of
additional utility consumption and any other costs associated with such extra
service, and Tenant will pay such amount as Additional Rent within fifteen
(15) days of its receipt of a bill therefore. As of the date hereof, the
estimated hourly cost per floor for HVAC service is an amount equal to Seventy
Five Dollars ($75.00), with a two (2) hour minimum charge. Such amount shall be
subject to periodic change based on actual costs incurred by Landlord from time
to time.

35



--------------------------------------------------------------------------------



 



          16.3 Lighting. Landlord will provide reasonably adequate electricity
(not to exceed three 3 watts per square foot of the Premises exclusive of
electrical power for HVAC and general power uses in the Premises) as is normal
and customary in the Comparable Buildings. Landlord will provide and install all
original fluorescent tubes for those lighting fixtures within the Premises that
are building standard improvement lighting fixtures. Landlord will provide and
install all replacement tubes for the Building Standard Improvement lighting
fixtures as part of the Operating Costs. Tenant is required to provide and
install, at Tenant’s sole cost, all bulbs and tubes for other than Building
Standard Improvement lighting fixtures.
          16.4 Elevator Service. Landlord will provide elevator service by
automatically operated elevators. Landlord may remove elevators from service as
the same are required to move freight, or to service or maintain the elevators
and/or the Building; provided, however, that at least one elevator will remain
in service 24 hours per day, 7 days a week.
          16.5 Other Services. Landlord will (a) furnish cold water from public
water mains for normal drinking, lavatory, and toilet purposes drawn through
fixtures Landlord installs, and hot water for lavatory purposes from the regular
Building supply, (b) provide reasonably adequate lavatory supplies for public
restrooms, (c) provide exterior window cleaning service and char and janitorial
service as is normal and customary in Comparable Buildings; provided, however,
that char and janitorial service required for any Non-Building Standard
Improvements in the Premises, such as glass partitions, wood flooring, kitchens,
and private showers and restrooms, will be subject to additional charges, and
(d) provide char and janitorial services after 6:00 p.m. Monday through Friday
only, except Holidays.
          16.6 Interruptions. Landlord does not warrant that any utilities or
services Landlord supplies may not be interrupted or delayed. Landlord and its
agents will not be liable for a failure to furnish, or for delay or suspension
in furnishing or providing, any of the utilities or services Landlord is
required to furnish or provide whether such failure is caused by breakdown,
maintenance, repairs, strikes, scarcity of labor and/or materials, acts of God,
or any other cause or reason whatsoever. If the Building equipment should cease
to function properly, Landlord will use commercially reasonable efforts to
repair the same promptly. Landlord’s failure or inability to furnish the
utilities or services required under this Lease will not be construed as an
eviction, actual or constructive, of Tenant from the Premises and will not
entitle Tenant to terminate this Lease or to abate any Rent payable under this
Lease, except as provided in the following sentence. If, as a result of
Landlord’s gross negligence or willful misconduct (excluding a Force Majeure
event), any utilities are not furnished to the Premises, rendering the Premises,
or any part thereof, unusable for a period of five (5) consecutive days, and the
interruption of such utilities is specific to the Project only, then Base Rent
and Additional Rent payable for such portion of the Premises which Tenant does
not so use shall abate for the period starting on the commencement of the sixth
(6th) day and expiring on the date the utilities are restored or Tenant is able
to resume use of the Premises or such part thereof, as the case may be.
          16.7 24/7 Access. Tenant will have access to the Premises 24 hours per
day, 7 days per week. Landlord will provide an electronic access system with
computerized card

36



--------------------------------------------------------------------------------



 



access at the lobby entrance of the Building and controlled access to each floor
of the Building through elevator card access controls. Tenant shall be entitled
to three (3) access cards per one thousand (1,000) square feet of Gross Rentable
Area of the Premises. Any additional or replacement cards shall be at the then
prevailing rate charged by Landlord. The current rate for access cards is ten
dollars ($10.00) per card. On weekdays (excluding Holidays) after regular office
hours, at approximately 6:00 p.m., access to the office space in the Building is
intended to be electronically sealed until 7:00 a.m. the following weekday
morning. During weekends and Holidays, the electronic security system is
intended to be in operation 24 hours a day. Landlord will provide Tenant, at
Tenant’s sole cost and as Additional Rent, any additional access control system
or equipment Tenant desires for the Premises. Landlord will not be liable for
the functionality, quality, action, or inaction of the Building access system or
for any damage or injury to Tenant, its employees, invitees, or others, or their
property, resulting from any failure, action, or inaction of the Building access
system.
          16.8 Landlord’s Rights to Building Maintenance and Renovations.
Landlord will have the following rights to maintain, repair, and renovate the
Building and Project:
               16.8.1 Routine Maintenance. To enter the Premises at any time, on
reasonable prior notice if possible, to perform routine maintenance and repairs.
               16.8.2 Alterations. To change or alter from time to time the
arrangement and/or location of public entrances, passageways, doors, common
areas, Parking Areas, doorways, corridors, elevators, stairs, toilets, and all
other parts of the Building and Project, to add to the Building and Project or
areas of the Building and Project, and to change the name, street number, or
designation by which the Building and Project may be known.
               16.8.3 Renovation Program. To carry out a renovation program for
the Building and Project. In the performance of a renovation program in the
Building, Project or Premises, Landlord, its agents, contractors, and all
persons retained in connection therewith, may enter the Premises to perform
renovation work after Building hours, on at least one (1) day’s notice. Tenant
will cooperate with Landlord in temporarily relocating furniture, fixtures,
personal property, and personnel as required to complete the renovation work in
the Building. Any work Landlord performs under this Section 16.8 will be with
the minimum disruption practicable to Tenant’s occupancy, but such work will not
entitle Tenant to abate Rent or otherwise fail to perform its obligations
hereunder.
          16.9 Energy Conservation and Governmental Policies. Landlord will be
deemed to have observed and performed the terms and conditions to be performed
by Landlord under this Lease, including those relating to the provisions of
utilities and services, if in so doing it acts according to an Applicable Law,
directive, policy, or request of a governmental authority in respect of energy
conservation or security.
     17. DAMAGE BY FIRE OR CASUALTY.
          17.1 General. If a Casualty partially damages or destroys the
Premises, Landlord will diligently proceed to fully repair and restore, at its
own cost, the Building Standard

37



--------------------------------------------------------------------------------



 



Improvements (Exhibit I) located in the Premises substantially to their
condition before the Casualty, subject to the provisions of this Section 17 and
if adequate insurance proceeds are available to Landlord. Due allowance,
however, will be given for the time required to adjust and settle insurance
claims, and for such other delays as may result from government restrictions,
any controls on construction, and for strikes, emergencies, and other conditions
beyond Landlord’s reasonable control. Tenant will diligently proceed to fully
repair and restore, at Tenant’s sole cost, all Tenant Improvements (except the
Building Standard Improvements) and Alterations in the Premises to their
condition existing before their damage or destruction. If a Casualty partially
damages or destroys the Premises, this Lease will continue in full force and
effect, but if the damage or destruction is such so as to make the Premises or
any substantial part thereof untenantable for ten (10) consecutive Business Days
after the Casualty and Tenant ceases to use such untenantable area, then the
Rent that Tenant is obligated to pay under this Lease will abate proportionately
(based on the number of square feet made untenantable) as of the first Business
Day after the Casualty until the earlier of the date that Tenant again uses such
space or the date that the repair and/or restoration work that Landlord is
obligated to perform hereunder has been Substantially Completed. If Tenant, its
agents, servants, or invitees cause such damage or destruction, Tenant may not
abate or reduce Base Rent.
          17.2 Casualty — Building. If a Casualty makes untenantable more than
one-half (1/2) of the Gross Office Rentable Area of the Building, then within
sixty (60) days from the date of such Casualty Landlord may terminate this Lease
by notice to Tenant, specifying an effective date, not less than twenty
(20) days nor more than forty (40) days after the giving of such notice, on
which the Term will expire as fully and completely as if such date were the date
herein originally fixed for the expiration of the Term. If Landlord terminates
this Lease pursuant to this Section 17.2, Base Rent will be apportioned as of
the date of such termination.
          17.3 Casualty—Premises. If (a) a Casualty damages the Premises,
(b) the damage to the Premises is so extensive that the Premises are
substantially untenantable, and (c) Landlord determines in the exercise of its
reasonable judgment that the repair and/or restoration work that Landlord is
obligated to perform hereunder cannot be substantially completed within one
hundred eighty (180) days from the date such work starts, then either Landlord
or Tenant within sixty (60) days from the date of such Casualty may terminate
this Lease by notice to the other, specifying an effective date, not less than
twenty (20) days nor more than forty (40) days after the giving of such notice,
on which the Term will end as fully and completely as if such date were the date
originally fixed for the end of the Term. If either Landlord or Tenant
terminates this Lease pursuant to this Section 17.3, Rent will be apportioned as
of the date of such Casualty.
          17.4 Casualty Near End of Term. If a Casualty makes eighty percent
(80%) or more of the Premises untenantable during the last six (6) months of the
Term, Landlord or Tenant may terminate this Lease if it notifies the other party
within ninety (90) days after such Casualty and specifies an effective date, not
less than twenty (20) days nor more than forty (40) days after it notifies the
other party, on which date the Term will expire as fully and completely as if
such date were the date originally fixed for the Term to end. If either Landlord
or Tenant terminates this Lease pursuant to this Section 17.4, Base Rent will be
apportioned as of the date of such Casualty.

38



--------------------------------------------------------------------------------



 



          17.5 Proceeds. The proceeds payable under all fire and other hazard
insurance policies Landlord maintains on the Building will belong to and are
Landlord’s property, and Tenant has no right to such proceeds. Tenant will look
only to its own fire and hazard insurance policies if Tenant’s personal property
or any Non-Building Standard Improvements in the Premises (including such
portions of Tenant Improvements that constitute Non-Building Standard
Improvements) are damaged.
          17.6 Limitations. No compensation, claim or diminution of Base Rent
and Additional Rent will be allowed or paid by Landlord because of
inconvenience, annoyance, or injury to business arising from the necessity of
repairing the Premises or any portion of the Building, however the necessity may
occur. Notwithstanding the provisions of this Section 17, if Landlord becomes
obligated to repair the Premises, such repairs will be to only the Building
Standard Improvements located in the Premises, and not to any Alterations,
Non-Building Standard Improvements, or any other improvements in the Premises or
Tenant’s furniture, fixtures, and equipment, or Tenant’s other personal
property. At Landlord’s sole option, Landlord may repair and restore, on
Tenant’s behalf, all (or any portion) of the Non-Building Standard Improvements
and Alterations in the Premises that Tenant is required to repair and restore
pursuant to Section 17.1 (General), in which case, Tenant will remit to Landlord
for such use all of its insurance proceeds; provided, however, that Landlord
will not be required to spend more on any such repair or restoration than the
amount of insurance proceeds Landlord actually receives from Tenant. Landlord
may require Tenant to pay Landlord a reasonable fee as Additional Rent to
reimburse Landlord for overhead and administrative costs Landlord incurs for any
such repair or restoration Landlord undertakes or supervises. Any Non-Building
Standard Improvements, Alterations, or other improvements Tenant replaces in the
Premises will be of at least comparable quality to the items damaged or
destroyed.
     18. CONDEMNATION.
          18.1 General. If all or substantially all of the Premises are taken or
condemned by any governmental authority for any public or quasi-public use or
purpose (including sale under threat of such a taking) (a “Taking”), then the
Term will end as of the date of the Taking, and all Rent will be abated as of
such date. If less than substantially all of the Premises is the subject of a
Taking, the Rent will be equitably adjusted as of the date of the Taking and
this Lease will otherwise continue in full force and effect. Notwithstanding the
foregoing, if a Taking occurs of so substantial a part of the Building that
Landlord concludes, in its reasonable discretion, that it is impracticable to
continue to operate the Building, then Landlord, at its option, may end this
Lease by notifying Tenant and specifying a date not earlier than thirty
(30) days after the date of such notice as of which date this Lease will end.
          18.2 Proceeds. Tenant may not assert a claim against Landlord (or
otherwise) for any portion of the amount that may be awarded as damages as a
result of any Taking or for the value of any unexpired Term; provided, however,
that Tenant may assert any claim that it may have against the condemning
authority for compensation for any fixtures owned by Tenant and for any
relocation costs compensable by Applicable Law, and receive such award therefor
as may be allowed in the condemnation proceedings, if such award is in addition
to and stated separately from the award made to Landlord for the Land and the
Building or the part thereof so taken.

39



--------------------------------------------------------------------------------



 



     19. DAMAGE CAUSED BY TENANT. Tenant will promptly notify Landlord of any
injury or damage to the Premises, Building or Project. Tenant will repair, at
its sole cost at Landlord’s direction and under Landlord’s supervision, all
injury or damage Tenant or its agents, employees, contractors, invitees,
visitors, or licensees cause to the Premises, Building or Project; provided,
however, that if any such injury or damage is to any of the Building systems or
structures, including the mechanical, electrical, structural, HVAC, plumbing,
elevator, sprinkler and/or life/safety systems, Tenant may not make any repairs
thereto, but Landlord may in its sole and absolute subjective discretion make
any such repairs at Tenant’s sole cost. Tenant will pay to Landlord any such
cost Landlord incurs (in which event such cost will become Additional Rent
payable with the installment of Base Rent next becoming due under the terms of
this Lease). If Tenant fails to make any repairs it is required to make under
this Lease, Landlord may, in its sole and absolute subjective discretion, make
such repairs or replacements. Tenant will pay to Landlord any such cost Landlord
incurs (in which event such cost will become Additional Rent payable with the
installment of Base Rent next becoming due under the terms of this Lease). The
Additional Rent referenced in this Section 19 will bear interest from the date
Landlord incurs the costs to the date paid by Tenant at the Default Rate. This
provision will be construed as an additional remedy granted to Landlord and not
in limitation of any other rights and remedies that Landlord may have in such
circumstances.
     20. DEFAULT OF TENANT.
          20.1 Events of Default. Each of the following constitute an “Event of
Default” and breach of this Lease by Tenant:
               20.1.1 Monetary Default. If Tenant fails to pay by the due date
the Base Rent or Additional Rent, and Tenant fails to cure such nonpayment
within three (3) days after receipt of written notice from Landlord.
               20.1.2 Abandonment. If Tenant abandons or vacates the Premises.
               20.1.3 Failure to Take Possession. If Tenant falls to take
possession of the Premises within thirty (30) days after the date Landlord
tenders possession of the Premises to Tenant.
               20.1.4 Other Defaults. If Tenant fails to observe or perform any
of its other obligations under the provisions of this Lease to be observed or
performed by Tenant (except a term, agreement, or condition, the observation or
performance of which is otherwise dealt with in this Section 20.1), and, such
failure continues for a period of thirty (30) days after Landlord gives Tenant
written notice thereof.
               20.1.5 Bankruptcy. If Tenant makes any general assignment or
general arrangement for the benefit of creditors; if there is filed by or
against Tenant a petition to have Tenant adjudged a bankrupt or if a petition
for reorganization or arrangement is filed under any

40



--------------------------------------------------------------------------------



 



Applicable Law relating to bankruptcy (unless, in the case of a petition filed
against Tenant, the petition is dismissed within sixty (60) days); if a trustee
or receiver is appointed to take possession of all or substantially all of
Tenant’s interest in this Lease; if all or substantially all of Tenant’s assets
located at the Premises or Tenant’s interest in this Lease are attached,
executed on, or otherwise subjected to other judicial seizure, where such
seizure is not discharged within thirty (30) days; or if Tenant is generally not
paying its debts as they become due; provided, however, that in no event may
this Lease be assigned or assignable by operation of law or by voluntary or
involuntary bankruptcy proceedings or otherwise, and in no event may this Lease
or any rights or privileges hereunder be an asset of Tenant under any
bankruptcy, insolvency, reorganization, or other debtor relief proceedings.
               20.1.6 Chronic Default. If Tenant fails to pay the Base Rent or
any Additional Rent by the due date thereof more than two (2) times during any
calendar year (even if Tenant cures each such failure within the time provided
in Section 20.1.1 [Monetary Default]).
               20.1.7 Assignment. If an assignment or sublease occurs in
violation of any provision contained in this Lease.
          20.2 Remedies. In addition to any other remedies available at
Applicable Law or in equity, Landlord will have the following rights: (a) to
terminate this Lease and Tenant’s right to possession of the Premises; or (b) to
continue this Lease in full force and effect even though Tenant may have
defaulted in its obligations and abandoned the Premises.
               20.2.1 Lease Termination. In the event that Landlord elects to
terminate the Lease and Tenant’s right of possession of the Premises, then
Landlord may recover from Tenant the following: (i) the worth at the time of
award of any unpaid Rent which had been earned at the time of such termination;
plus (ii) the worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such Rent loss Tenant proves could have been reasonably avoided;
plus (iii) the worth at the time of award of the amount by which the unpaid Rent
for the balance of the Term after the time of award exceeds the amount of such
Rent loss that Tenant proves could have been reasonably avoided; plus (iv) any
other amount necessary to compensate Landlord for all the detriment proximately
caused by Tenant’s failure to perform its obligations under this Lease or which
in the ordinary course of events would be likely to result therefrom including,
without limitation, the unamortized portion of the Tenant Work Allowance
amortized over the Term together with Default Interest and the costs or expenses
as Landlord may incur or anticipate in connection with re-entering, ejecting,
removing, dispossessing, cleaning, reletting, altering, repairing, marketing,
redecorating, subdividing, or otherwise preparing the Premises for reletting,
including brokerage and attorneys’ fees and court costs; and (v) at Landlord’s
election, such other amounts in addition to or in lieu of the foregoing as may
be permitted from time to time by the Applicable Law.
               20.2.2 Lease Continuation. In the event Landlord elects to
continue the Lease in full force and effect even though Tenant may have
defaulted in its obligations and abandoned the Premises, then Landlord shall
have the remedy available in Section 1951.4 of the California Civil Code,
including the right to collect rent each month as it becomes due, and may

41



--------------------------------------------------------------------------------



 



recover from Tenant all damages Landlord may sustain by reason of Tenant’s
default, including the amount of damages set forth in (i) and (ii) of
Section 20.2.1 of this Lease and may enforce all other rights and remedies under
this Lease. In such event Tenant will have the right, unless Landlord elects to
terminate this Lease and Tenant’s right to possession of the Premises under
Section 20.2.1 of this Lease to transfer its interest in this Lease or the
Premises as provided in Article 6 of this Lease. If Landlord elects to terminate
this Lease and Tenant’s possession of the Premises, Landlord at any time
thereafter may relet the Premises, or any part or parts thereof for a term or
terms which may, at Landlord’s option, be less than, exceed or equal the period
of the remainder of the Term of this Lease. Landlord will receive the Rent from
such reletting and will apply the Rent during the term of this Lease as follows:
first, to the payment of any indebtedness other than Rent due hereunder from
Tenant; second, to the payment of such expenses as Landlord may have incurred in
connection with re-entering, ejecting, removing, dispossessing, reletting,
altering, repairing, redecorating, subdividing, or otherwise preparing the
Premises for reletting, including brokerage and reasonable attorneys’ fees; and
third, to the fulfillment of the terms, covenants and conditions of this Lease
to be performed by Tenant hereunder. Tenant hereby waives all claims to the
surplus, if any. Any deficiency will be calculated and paid monthly by Tenant.
Landlord will in no event be liable in any way whatsoever for the failure to
relet the Premises or in the event of such reletting for failure to collect the
Rents reserved thereunder and any such efforts to mitigate damages caused by
Tenant’s default will not waive Landlord’s rights to recover damages. Landlord
is hereby authorized and empowered to make such repairs, alterations,
decorations, subdivisions, or other preparations for the reletting of the
Premises as Landlord deems fit, advisable or necessary, without in any way
releasing Tenant from any liability under this Lease.
               No re-entry, taking possession, acts of maintenance or
preservation or effects to relet the Premises by Landlord will be construed as
an election on its part to terminate this Lease and Tenant hereby specifically
waives any Applicable Law, statute, rule, decree or judgment of any court to the
contrary. Notwithstanding any such re-entry without termination, Landlord
reserves the right to elect to terminate this Lease for such previous breach. If
Landlord elects to terminate this Lease and Tenant’s possession of the Premises,
Landlord and Tenant covenant and agree that Landlord will have the right to
immediately re-enter the Premises by summary proceedings, if necessary, and to
dispossess Tenant and all other Occupants thereof and to remove and dispose of
all property therein or to store such property in a public warehouse or
elsewhere at the cost and for the account of Tenant without Landlord being
deemed guilty of trespass or becoming liable for any loss or damage which may
arise out of such action. Landlord will also have the right, at its election, to
pursue any and all of such rights together with any other right to remedy which
may be available to Landlord under any Applicable Law then in effect.
               20.2.3 Other Remedies. In the event of any breach or threatened
breach by Landlord or Tenant of any of the terms and provisions of this Lease,
Landlord and Tenant will have the right to injunctive relief and declaratory
relief as if no other remedies were provided for such breach. The rights and
remedies herein reserved by or granted to Landlord and Tenant are distinct,
separate and cumulative, and the exercise of any one of them will not be deemed
to preclude, waive or prejudice their right to exercise any or all others.
Additionally, any two (2) failures by Tenant to observe and perform any
provision of this Lease for which a notice of

42



--------------------------------------------------------------------------------



 



default has been delivered by Landlord to Tenant (without regard to the
subsequent cure) during any twelve (12) month period of Term of this Lease will
constitute a separate non-curable Event of Default that will entitle Landlord to
cancel the Lease and take immediate possession of the Premises. In the
alternative Landlord may require that Rent be paid quarterly in advance by
certified check or cash. It is the intention of this provision to protect
Landlord against habitual breaches of the Lease by Tenant.
     21. LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT; LANDLORD’S CONSENT.
          21.1 Landlord’s Right to Cure. If Tenant fails to pay any amount or to
do any act Tenant is required to perform under this Lease (other than to pay
Base Rent), Landlord may, but will not be required to, pay such amount or do
such act, and Tenant will reimburse Landlord for the total cost thereof, if paid
or done by Landlord, with interest on such amount at the Default Rate from the
date paid by Landlord, and such amount will constitute Additional Rent hereunder
due and payable with the next monthly installment of Base Rent. Landlord’s
paying such amount or doing such act will not operate to cure such default or to
estop Landlord from pursuing any remedy to which Landlord would otherwise be
entitled.
          21.2 Landlord’s Consent. Where provision is made in this Lease for
Landlord’s consent and Landlord shall fail or refuse to give such consent,
except to the extent expressly provided herein to the contrary Tenant shall not
be entitled to any damages for any withholding by Landlord of its consent, it
being intended that Tenant’s sole and exclusive remedy shall be an action for
specific performance or injunction and that such remedy shall be available only
in those cases where Landlord has expressly agreed in writing not unreasonably
to withhold its consent. Whenever in this Lease the consent or approval of
Landlord or Tenant is required, such consent or approval shall (except to the
extent that such consent or approval is specifically designated as being “within
the sole and absolute subjective discretion” of a party, or words to that
effect, in the applicable provision) not be unreasonably withheld, conditioned
or delayed, shall be in writing, and shall be executed by a duly authorized
officer or agent of the party granting such consent or approval; provided,
however, that Landlord shall be deemed to have reasonably withheld its consent
if any Mortgagee withholds its consent or otherwise objects to any proposed
consent or approval.
     22. ESTOPPEL CERTIFICATES. Tenant will, (a) within five (5) days after
Tenant receives written notice from Landlord, from time to time, and (b) on the
Lease Commencement Date simultaneous with the execution of the Lease
Commencement Agreement, execute, acknowledge, and deliver to Landlord, at no
cost to Landlord, a statement in writing (i) certifying that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as modified and stating the
modifications), (ii) stating the dates to which the Rent has been paid by
Tenant, (iii) stating whether to the best knowledge of Tenant, Landlord has
failed to fulfill any of its obligations under this Lease, and, if so,
specifying each such failure of which Tenant has knowledge, (iv) stating that
Tenant will give written notice to Landlord’s tender of any failure by Landlord
to fulfill any of its obligations under this Lease, (v) stating the address to
which notices to Tenant should be sent, (vi) for the estoppel certificate
delivered on the Lease Commencement Date,

43



--------------------------------------------------------------------------------



 



stating that Tenant accepts the Premises and the improvements therein, and
(vii) providing any other such information Landlord reasonably requests relating
to this Lease. Any owner of the Building, any prospective purchaser of the
Building, any Mortgagee or prospective Mortgagee of the Building or of
Landlord’s interest, or any prospective assignee of any such mortgage may be
rely on any such statement delivered pursuant hereto. Tenant irrevocably
appoints Landlord, as Tenant’s attorney-in-fact, to execute and deliver on
Tenant’s behalf any estoppel certificate to which Tenant does not object with
specificity in writing within five (5) days of Tenant’s receipt thereof. Tenant
acknowledges and agrees that Tenant’s compliance with the requirements of this
Section is necessary for Landlord to manage efficiently the financial and other
aspects of owning and operating the Project (including facilitating the
financing, refinancing, and/or sale of the Building or Project, any part thereof
or any interest therein) and that any breach or other violation of the
provisions of this Section will result in material damages to Landlord
(including any damages to Landlord in connection with its financing,
refinancing, or sale of the Project, any part thereof, or any interest therein
that results from any such breach or violation). Any breach or other violation
of any requirement of this Section will be a default hereunder, entitling
Landlord to undertake immediately an action for the damages resulting therefrom
(including any consequential, direct, and/or indirect damages) and pursue any
other remedies available to Landlord on account of such default, including any
remedies available under this Lease or at law or equity.
     23. SUBORDINATION AND ATTORNMENT.
          23.1 General. This Lease is subject and subordinate to the lien,
operation, and effect of any mortgages (which term “mortgages” includes deeds of
trust and similar security instruments; and the term “Mortgagee” means the
holder of any such mortgage) that may now or hereafter encumber or otherwise
affect the Land and/or Building, or Landlord’s interest therein, and to any
renewals, extensions, modifications, or refinancings thereof, and to any current
or future ground lease of the Land. To confirm such subordination, Tenant will,
at Landlord’s request, promptly execute any requisite or appropriate
subordination or other document. This clause is self-operative and no further
act by Tenant is required to effectuate the foregoing subordination or the
attornment specified herein. If any proceedings are brought to foreclose any
mortgage, Tenant will attorn to the purchaser at such foreclosure sale, and
recognize such purchaser as Landlord under this Lease. Tenant waives the
provision of any statute or rule of law, now or hereafter in effect, that
permits or purports to permit Tenant to end or otherwise adversely affect this
Lease and the obligations of Tenant hereunder if any such foreclosure proceeding
is prosecuted or completed. Notwithstanding the foregoing, Tenant agrees that
the holders of any such mortgages may make this Lease superior to the lien,
operation, and effect of such mortgage, by the filing of subordination
statements or otherwise, and Tenant consents to any such filing. Landlord
represents and warrants that currently the Project is not encumbered by any
financing, and furthermore to the extent Tenant is requested to subordinate to a
future loan or mortgage (whether Landlord puts debt on the Project, or a
purchaser acquires the Project or Building using debt), Tenant’s obligation to
subordinate to such future loan or mortgage (and the deed of trust) will be
subject to Tenant entering into a commercially reasonable subordination,
non-disturbance and attornment agreement in a form reasonably acceptable to such
future lender and Tenant.

44



--------------------------------------------------------------------------------



 



          23.2 Mortgagee Protection. Tenant agrees to give any Mortgagee, by
certified mail, postage prepaid, return receipt requested, a copy of any notice
of any failure by Landlord to fulfill any of Landlord’s obligations under this
Lease served on Landlord by Tenant, provided that before such notice Tenant has
been notified in writing (by way of notice of assignment of rents and leases, or
otherwise) of the addresses of such Mortgagee. Tenant agrees that the Mortgagee
will have such time as may be necessary to cure such failure as long as any
Mortgagee has started and is diligently pursuing the remedies necessary to cure
such failure (including time to take possession and/or start foreclosure
proceedings, if necessary to effect such cure).
          23.3 Lender Requested Changes. If any lender providing construction or
permanent financing or any refinancing for all or any portion of the Building
requires, as a condition of such financing, that modifications to this Lease be
obtained, and provided that such modifications (a) are reasonable, (b) do not
adversely affect in a material manner Tenant’s use and occupancy of the Premises
as herein permitted, (c) do not increase the Rent and other sums to be paid by
Tenant under this Lease, (d) do not reduce the services provided to Tenant under
this Lease, (e) do not materially decrease Landlord’s obligations under this
Lease, and (f) do not materially affect the rights and obligations of Tenant
under this Lease, Landlord may submit to Tenant a written amendment to this
Lease incorporating such required changes, and Tenant hereby covenants and
agrees to execute, acknowledge, and deliver such amendment to Landlord within
ten (10) days of Tenant’s receipt thereof.
          23.4 Mortgagee Approval. [Intentionally Omitted]
     24. BROKERS. Landlord will pay the commission payable to the Broker
identified in the Basic Lease Information pursuant to a separate agreement
between the Broker and Landlord. Landlord and Tenant each represent and warrant
one to the other that if either has engaged any broker or agent (other than the
Broker) in carrying on the negotiations relating to this Lease, it will pay any
brokerage commission payable to such broker or agent. Tenant will indemnify,
hold harmless, and defend Landlord from and against any claims, losses, damages,
or costs (including reasonable attorneys’ fees and all court costs) arising out
of any breach of the foregoing representation and warranty by Tenant or any
purported or actual dealings by Tenant and any broker or agent other than the
Broker. Any representation or statement by a leasing company or other third
party (or employee thereof engaged by Landlord as an independent contractor)
that is made about the Premises or to the rest of the Building or the Project
will not bind Landlord nor modify this Lease and Landlord will have no liability
therefor, except to the extent such representation is also contained herein.
     25. FINANCIAL STATEMENTS. At any time during the Term that Tenant is not a
“publicly traded company” (i.e., ownership interests are listed on a public
securities exchange), then within one hundred and twenty (120) days after the
end of each fiscal year of Tenant, Tenant shall furnish to Landlord a financial
statement, in form and substance satisfactory to Landlord, showing the complete
results of Tenant’s operations for its immediately preceding fiscal year. Such
financial statements must be either certified by a certified public accountant
or sworn to as to their accuracy by Tenant’s chief financial officer. Landlord
will retain such statements in confidence, but may provide copies to Mortgagees
and potential Mortgagees and

45



--------------------------------------------------------------------------------



 



purchasers as required. If at anytime Tenant is in monetary default of this
Lease, Landlord shall have the right to request and Tenant shall provide within
(15) fifteen days of such request, the current financial statements as of the
most recent month end in form and substance satisfactory to Landlord certified
by a certified public accountant or sworn to as to their accuracy by Tenant’s
(or the guarantor’s, if applicable) chief financial officer.
     26. SURRENDER; HOLDING OVER.
          26.1 Surrender. After the Term ends, (a) Tenant will surrender the
Premises and all keys, locks, and fixtures and improvements thereto (except only
Tenant’s personal property) in good order, repair, and condition, as the same
are now or will be at the Lease Commencement Date, except for ordinary wear and
tear, and (b) Tenant will remove from the Premises the personal property of
Tenant, any of its subtenants, and any other persons or entities claiming by,
through, or under Tenant and repair any damage to the Premises caused by the
removal. Any personal property belonging to Tenant or any other person that is
left in the Premises after the Term ends will be deemed to have been abandoned
and will become Landlord’s property. In case of such deemed abandonment,
Landlord may retain such personal property or may dispose of same at Tenant’s
sole cost (including the cost of selling such property or storing same in a
warehouse or elsewhere in accordance with Applicable Law), and promptly on
demand Tenant will reimburse Landlord as Additional Rent for any costs Landlord
incurs in connection therewith, including reasonable attorney’s fees and all
court costs. Landlord will not be liable for trespass, conversion, negligence,
or in an other way liable in connection with such property.
          26.2 Holding Over. Without Landlord’s prior written consent, Tenant
may not occupy or retain, or allow any subtenant to occupy or retain, possession
of the Premises at any time after the Term ends. If without Landlord’s prior
written consent Tenant holds over after the Term ends, Landlord may regain
possession of the Premises by any legal process in force at such time. It will
be conclusively presumed that the value to Tenant of remaining in possession of
the Premises after the Term ends, and the loss or damage that Landlord may
suffer as a result thereof, far exceed the Rent Tenant would have paid had the
Term continued during the holdover period. If Tenant continues to occupy the
Premises after the Term ends, then Tenant will be liable to pay to Landlord an
amount equal to One Hundred Fifty Percent (150%) of the monthly installments of
Base Rent being paid immediately before the Lease Expiration Date, plus
escalations, Additional Rent, and any other charges paid on an installment
basis, for each month or part of a month that Tenant occupies the Premises after
the date the Term ends, plus any other Additional Rent or charges due,
reasonable attorneys’ fees, and all court costs Landlord incurs in regaining
possession of the Premises and/or to recover the foregoing amounts. Such damages
for the first calendar month (or part thereof) during the holdover period will
be due and payable on the day immediately following the end of the Term, and for
each calendar month thereafter during the holdover period, such damages will be
due and payable on the first day of such calendar month. If the holdover period
ends on a date other than the last day of a calendar month, such damages for the
entire calendar month in which the holdover period ends will be deemed earned by
Landlord as of the first day of such month, and Tenant will not be entitled to a
refund or reduction of Rent for any such partial month. Any security deposit
provided to Landlord pursuant to the terms of this Lease will be forfeited.
Holdover occupancy by Tenant

46



--------------------------------------------------------------------------------



 



will be subject to all of the terms, agreements, and conditions of this Lease.
Tenant acknowledges and agrees that Landlord intends to lease the Premises (in
whole, in part, or as a part of a larger portion of the Building) to another
tenant immediately after the Term ends and that any breach or other violation of
the provisions of this Section 26.2 may result in material damages to Landlord
(including any damages to Landlord in connection with its reletting of the
Premises and/or other portions of the Building). Tenant will indemnify, hold
harmless, and defend Landlord from all damages, losses, and costs (including
reasonable attorneys’ fees and all court costs) that Landlord suffers as a
result of Tenant’s holdover use and occupancy of the Premises.
     27. WAIVER; NO ACCORD AND SATISFACTION. If Landlord waives Tenant’s breach
of any condition or agreement contained in this Lease, such waiver will not
operate as a waiver of such condition or agreement itself nor of any subsequent
breach thereof. No payment by Tenant or receipt by Landlord of a lesser amount
than the monthly installment of Base Rent or any Additional Rent will be other
than on account of the earliest stipulated Base Rent and Additional Rent, nor
will any endorsement or statement on any check or letter accompanying a check
for payment of any Base Rent or Additional Rent be an accord and satisfaction.
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of such Rent or to pursue any other remedy provided in
this Lease. No reentry by Landlord, and no acceptance by Landlord of keys from
Tenant, will be considered an acceptance of a surrender of this Lease. Tenant
waives any right of redemption granted by or under any present or future
Applicable Laws if Tenant is evicted or dispossessed for any cause, or if
Landlord obtains possession of the Premises because Tenant violates any of the
agreements and conditions of this Lease, or otherwise.
     28. RULES AND REGULATIONS. Tenant, its agents, employees, contractors, and
invitees will observe the rules and regulations contained in Exhibit D, and such
other rules or regulations as Landlord may promulgate from time to time for the
operation and maintenance of the Building and Project, with a copy sent to
Tenant. Landlord shall have no duty or obligation to enforce such rules and
regulations, or the terms, conditions, or agreements contained in any other
lease, as against any other tenant. Landlord will not be liable to Tenant for
violation of the same by any other tenant, its employees, agents, business
invitees, licensees, customers, family members, or guests.
     29. AGREEMENT OF QUIET ENJOYMENT. If Tenant pays the Rent and performs all
of the agreements, terms, and conditions of this Lease to be performed by
Tenant, then during the Term Tenant may, except as otherwise provided in this
Lease, freely, peaceably, and quietly occupy and enjoy the full possession of
the Premises without molestation or hindrance by Landlord or any party claiming
by, through, or under Landlord.
     30. NOTICES. All notices or other communications under this Lease will be
in writing and will be deemed duly given if delivered by hand, or by a
nationally recognized delivery service providing receipt evidencing such
delivery, or by facsimile transmission the receipt of which is confirmed, or by
certified mail, return receipt requested, first-class, postage prepaid, to the
Address for Notices set forth in the Basic Lease Information unless notice of a
change of address is given in writing pursuant to this Section. Notice will be
deemed to have been given on receipt or at the time delivery is refused.

47



--------------------------------------------------------------------------------



 



     31. ENVIRONMENTAL MATTERS.
          31.1 General. Tenant, its agents and employees, will not violate or
cause to be violated any Applicable Laws relating to the environmental
conditions on, under or about the Premises, Building, Project, or the Land,
including soil and ground water conditions. Tenant, its agents and employees
will not introduce, use, release, generate, store, accept, or dispose of on,
under, or about the Premises, the Building, Project, or the Land or transport to
or from the Premises, the Building, Project, or the Land any hazardous wastes,
toxic substances, pollutants, or related materials (“Hazardous Materials”),
except Landlord will permit Tenant to use and store office and cleaning supplies
and other Hazardous Materials in such quantities as are necessary for and are
typically found in normal office use, so long as the presence of such items does
not violate any Environmental Laws governing the use, storage, transportation,
or disposal of such items. The term Hazardous Materials includes substances
defined as “hazardous substances” or “toxic substances” in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. §§ 9061 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §§
1802 et seq., and the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
§§ 6901 et seq., and any other substances considered hazardous, toxic, or the
equivalent pursuant to any other Applicable Laws and in the regulations adopted
and publications promulgated pursuant to such laws or any future laws or
regulations (collectively, the “Environmental Laws”).
          31.2 Remediation. Tenant will, at its sole cost, clean up, remediate,
and remove or cause to be cleaned up and removed from, under, or about the
Premises, the Building, Project, or the Land any Hazardous Materials it or its
agents or employees have or have caused to be released or introduced, and will
ensure that such removal is conducted in compliance with all applicable
Environmental Laws.
          31.3 Indemnification. Tenant will indemnify, defend, and hold
Landlord, its successors and assigns harmless from any losses (including
reasonable attorneys’ fees and all court costs) that Landlord, its successors
and assigns may sustain or that may arise because of Tenant’s failure to comply
with the requirements of this Section. This Section will survive the expiration
or earlier termination of this Lease.
          31.4 Mold.
          (i) Tenant acknowledges the necessity of adopting and enforcing good
housekeeping practices, ventilation and vigilant moisture control within the
Premises (particularly in kitchen areas, janitorial closets, bathrooms, in and
around water fountains and other plumbing facilities and fixtures, break rooms,
in and around outside walls, and in and around HVAC systems and associated
drains) for the prevention of mold (such measures, “Mold Prevention Practices”).
Tenant will, at its sole cost and expense keep and maintain the Premises in good
order and condition in accordance with the Mold Prevention Practices.

48



--------------------------------------------------------------------------------



 



          (ii) Tenant, at its sole cost and expense, shall:
               (1) Regularly monitor the Premises for the presence of mold and
any conditions that reasonably can be expected to give rise or be attributed to
mold or fungus including, but not limited to, observed or suspected instances of
water damage, condensation, seepage, leaks or any other water penetration (from
any source, internal or external), mold growth, mildew, repeated complaints of
respiratory ailments or eye irritation by Tenant’s employees or any other
occupants of the Premises, or any notice from a governmental agency of
complaints regarding the indoor air quality at the Premises (the “Mold
Conditions”); and
               (2) Promptly notify Landlord in writing if it observes, suspects,
has reason to believe mold or Mold Conditions at the Premises.
          (iii) In the event of suspected mold or Mold Conditions at the
Premises, Landlord may cause an inspection of the Premises to be conducted,
during such time as Landlord may designate, to determine if mold or Mold
Conditions are present at the Premises.
          (iv) Tenant hereby releases and relieves Landlord from any and all
liability for bodily injury or damage to property and hereby waives any and all
claims against Landlord related to or allegedly caused by or associated with any
mold and Mold Conditions in or on the Premises, except to the extent such Mold
Conditions were caused by Landlord.
          (v) Tenant shall indemnify, defend and hold harmless Landlord from and
against any and all Mold Conditions caused or contributed to by Tenant. Landlord
shall indemnify, defend and hold harmless Tenant from and any and all Mold
Conditions caused or contributed to by Landlord.
          (vi) The provisions of this Paragraph 31 shall survive the expiration
or earlier termination of this Lease.
          31.5 Environmental Warranty. With regard to the Building and Project
including without limitation the Premises, Landlord represents and warrants to
Tenant that:
          a.) No Hazard. To Landlord’s actual knowledge, with no duty of
investigation, as of the Lease Commencement Date, no Hazardous Materials (as
defined in Section 31.1 hereof) have been manufactured, refined, stored,
disposed or, produced, or processed on or in any part of the Premises, Building
or Project (except for customary construction products, and cleaning and
maintenance products).
          b.) Compliance. To Landlord’s actual knowledge with no duty of
inquiry, Landlord is in compliance with all federal, state, county, or municipal
environmental, pollution, health, safety, fire, or building code laws and has no
knowledge and has received no notice of any federal, state, county, or municipal
environmental, pollution, health, safety, fire, or building code violations.

49



--------------------------------------------------------------------------------



 



          c.) No Lawsuits. To Landlord’s actual knowledge, with no duty of
inquiry, neither the Landlord nor any tenants in the Building or Project have
been named as a party in any proceeding or lawsuit for violation of federal,
state, county, or municipal environmental laws regarding the Total Premises.
          d.) No Investigations. To Landlord’s actual knowledge, with no duty of
inquiry, the Premises, Building and Project are not currently under
investigation for alleged federal, state, county, or municipal environmental
pollution, health, safety, fire, or building code violations.
          e.) Remediation by Landlord. In the event any Hazardous Materials
located, in, on, or upon the Premises and such Hazardous Materials was not
introduced by Tenant or Tenant’s agents, employees, or invitees, Landlord shall,
at its own expense, promptly remove and/or remediate such Hazardous Materials to
the full extent required by applicable law. In the event Landlord is unable or
unwilling to remediate such Hazardous Materials, Landlord may terminate this
Lease effective upon sixty (60) days prior written notice to Tenant.
          f.) Indemnity. Landlord will defend, indemnify, and hold harmless
Tenant, its directors, officers, members, shareholders, partners, lenders,
employees, agents, and any assignees, subtenants, or successors, from and
against any and all demands, claims, causes of action, fines, penalties, damages
(including, without limitation, consequential damages), losses, liabilities,
judgments, and expenses (including, without limitation, attorney’s fees and
court costs) resulting from any Hazardous Materials introduced into the Premises
or Project by Landlord, or its agents, employees or representatives.
          g.) Abatement and Termination. If any cleanup, repair, or similar
actions is required by any governmental or quasi-governmental agency as a result
of the storage, release, or disposal of hazardous substances materials by
Landlord, and such action requires that the Tenant be completely or partially
closed for business or that access to all or part of the Premises be denied for
longer than a five (5) day period, then the Rent will be abated entirely during
the period beyond five (5) days. If the closure or denial of access persists in
excess of one hundred and twenty (120) days, then, at Tenant’s election by
written notice to Landlord given within ten (10) days after the one hundred and
twenty (120) day period, this Lease will terminate effective as of the date of
Landlord’s receipt of said notice.
          h.) Warranty Survives Expiration of Lease. The provisions of this
Clause shall survive the expiration or sooner termination of this Lease.
     32. Intentionally Omitted.
     33. Relocation of Tenant. Upon prior written notice to Tenant, Landlord
shall have the right to relocate Tenant to new space (the “Relocation Space”)
within the Project that is comparable in size, utility, and condition to the
Premises, including similar Tenant Improvements. Such relocation will be
effective on a date specified by Landlord in its relocation notice, which date
will not be less than ninety (90) days after the date of such notice. If
Landlord relocates Tenant, Landlord will reimburse Tenant for Tenant’s
reasonable out-of-pocket

50



--------------------------------------------------------------------------------



 



expenses for moving Tenant’s furniture, equipment, and supplies from the
Premises to the Relocation Space, and other reasonable relocation costs. Tenant
shall be entitled to concurrently occupy both the Premises and Relocation Space
for a period not to exceed twenty (20) days in order to effectuate its
relocation in a minimally non-disruptive manner. Upon such relocation, the
Relocation Space will be deemed to be the Premises and the terms of this Lease
will remain in full force and effect and apply to the Relocation Space. No
amendment or other instrument shall be necessary to effectuate the relocation
contemplated by this Section; however, if requested by Landlord, Tenant shall
execute and deliver to Landlord an appropriate amendment document within twenty
(20) days after Landlord’s request therefor. If Tenant fails to execute and
deliver such relocation amendment within such time period, or if Tenant fails to
relocate within the time period stated in Landlord’s relocation notice to Tenant
(or, if the Relocation Space is not available on the date specified in
Landlord’s relocation notice, as soon thereafter as the Relocation Space becomes
available and is tendered to Tenant in the condition required by this Lease),
then, in addition to Landlord’s other remedies set forth in this Lease, at law
and/or in equity, Landlord may terminate this Lease by notifying Tenant in
writing thereof at least sixty (60) days prior to the termination date contained
in Landlord’s termination notice. Landlord’s exercise of its rights as permitted
by this Section shall not (a) constitute a constructive eviction, an
interference with Tenant’s right of quiet enjoyment, or a disturbance of
Tenant’s right to use the Premises; and (b) subject Landlord to damages,
including, but not limited to, damages for loss of goodwill, business, or
profits. Time is of the essence with respect to Tenant’s obligations under this
Section.
     34. MISCELLANEOUS.
          34.1 Agreements Running With the Land. This Lease is subject to any
agreements now or hereafter recorded among the land records of the jurisdiction
in which the Premises are located, as such agreements may be amended by Landlord
from time to time.
          34.2 Terms. In this Lease, unless otherwise indicated, (a) defined
terms may be used in the singular or the plural and the use of any gender
includes all genders, (b) the terms “agree” and “agreements” contained herein
are intended to include and mean “covenant” and “covenants”, (c) the term
“including” means “including, but not limited to”, (d) the term “day” means
“calendar day” unless expressly stated otherwise, and (e) the term “Business
Day” means Monday through Friday inclusive, excluding Holidays.
          34.3 Benefit and Burden. Subject to the provisions of Sections 6
(Assignment) and 7 (Subletting) hereof, the provisions of this Lease will be
binding on, and will inure to the benefit of, the parties hereto and each of
their respective successors and assigns. Landlord may freely and fully transfer,
assign, and convey its interest hereunder.
          34.4 Landlord as Individual or Partnership. If Landlord or any
successor in interest to Landlord is an individual, corporation, limited
liability company, joint venture, tenancy in common, firm, or partnership,
general or limited, no partner, successor, or affiliate of Landlord (regardless
of whether an individual, corporation, or other entity) nor any employee,
member, officer, director, or other individual of Landlord or of its successor,
partner, or affiliate,

51



--------------------------------------------------------------------------------



 



will have any personal liability for any of the provisions of this Lease or any
obligation arising therefrom or in connection therewith. In such event, Tenant
will look solely to the equity of the then owner of the Building in the Building
for the satisfaction of any remedies of Tenant if Landlord or its successors
breach any of their obligations hereunder.
          34.5 Joint and Several Liability. If two or more individuals,
corporations, partnerships, or other business associations (or any combination
of two or more thereof) sign this Lease for Tenant, the liability of each such
individual, corporation, partnership, or other business association to pay the
Rent due under this Lease and to perform all other obligations hereunder will be
deemed to be joint and several. All notices, payments, and agreements given or
made by, with or to any one of such individuals, corporations, partnerships, or
other business associations will be deemed to have been given or made by, with,
or to all of them. In like manner, if Tenant is a partnership or other business
association, the members of which are, by virtue or statute or federal law,
subject to personal liability, the liability of each such member is joint and
several.
          34.6 No Partnership. Nothing contained in this Lease may be deemed or
construed to create a partnership or joint venture of or between Landlord and
Tenant, or to create any other relationship between the parties hereto other
than that of landlord and tenant.
          34.7 Modifications; Time of Essence; Counterparts. This Lease may not
be modified, changed, amended, altered, or terminated in whole or in part in any
manner other than by an agreement in writing duly executed by both parties
hereto. Time is of the essence as to each provision of this Lease. Exhibits
attached hereto are incorporated herein by reference. No person or entity
purporting to represent Landlord (or otherwise have the authority to bind
Landlord) will have any power or authority (apparent or otherwise) to execute
this Lease or any amendment to this Lease or make any representation or warranty
on behalf of Landlord or otherwise bind Landlord in any respect, except the
individual or entity expressly and duly authorized to do so by Landlord. This
Lease may be executed in multiple counterparts, each of which constitute an
original and all of which taken together constitute one and the same agreement.
          34.8 No Representations by Landlord. Neither Landlord nor any agent or
employee of Landlord has made any representations or promises about the Premises
or the rest of the Project except as herein expressly set forth, and no rights,
privileges, easements, or licenses are acquired by Tenant except as herein
expressly set forth. This Lease will not be binding on the parties until and
unless this Lease is fully executed and delivered by the parties hereto.
          34.9 Authority to Execute. Before or on execution of this Lease,
Tenant (unless Tenant is an individual) will deliver to Landlord, in a form
reasonably satisfactory to Landlord, incumbency certificates and organizational
status certificates and resolutions of the governing body of Tenant (and of any
non-individual executing this Lease on behalf of Tenant) authorizing the
execution of this Lease by the individual so executing.
          34.10 Governing Law; Severability. This Lease will be construed under
the internal laws of the State in which the Building is located and any action
or proceeding arising under this Lease will be brought in the courts of the
State (including both federal and state

52



--------------------------------------------------------------------------------



 



courts) in which the Building is located. If a court of competent jurisdiction
holds any provision of this Lease or the application thereof to any person or
circumstances invalid or unenforceable, the remainder of this Lease, or the
application of such provision to persons or circumstances other than those as to
which it is invalid or unenforceable, will not be affected thereby, and each
provision of this Lease will be valid and be enforced to the fullest extent
permitted by Applicable Law.
          34.11 Captions. The captions and underlining of specific words herein
are for convenience of reference only and do not define, limit, or expand the
meaning of the provisions of this Lease. The deletion of any printed, typed, or
other portion of this Lease compared to a draft hereof does not evidence an
intent to contradict such deleted portion. Such deleted portion will be deemed
not to have been inserted in this Lease.
          34.12 Recordation. This Lease may not be recorded without Landlord’s
prior written consent. If this Lease is recorded by either party hereto, such
party will bear the full cost of any transfer and recordation tax and any
recording fee assessed in connection with such recordation. If, after the date
of this Lease, it becomes necessary under the internal laws of the State in
which the Building is located to record this Lease for the Lease to remain
effective, Tenant will bear the full cost of any such taxes and fees incurred in
connection therewith, all as Additional Rent.
          34.13 Status of Tenant. If Tenant is a corporation, the persons
executing this Lease on Tenant’s behalf agree and warrant that: Tenant is a duly
constituted corporation qualified to do business in California; all of Tenant’s
franchisee and corporate taxes have been paid to date; all future forms,
reports, fees, and other documents necessary for Tenant to comply with
Applicable Laws will be filed by Tenant when due; and such persons are duly
authorized by the board of directors of such corporation to execute and deliver
this Lease on behalf of the corporation. Tenant certifies that if it is
operating under a fictitious name that such name has been duly recorded
according to California law and has attached hereto a copy of such registration
form.
          34.14 Waiver of California Code Sections. Tenant waives the provisions
of the following provisions of the Applicable Law: (i) California Code of Civil
Procedure Section 1932(1) with respect to the termination of the Lease due to
failure, interruption or inability of Landlord to provide the services set forth
in Section 16 of this Lease; (ii) California Civil Code Sections 1932(2) and
1933(4) with respect to the destruction of the Premises; (iii) California Civil
Code Sections 1941 and 1942 with respect to Landlord’s repair duties and
Tenant’s right to repair; (iv) California Civil Code Section 1654 that provides
that ambiguities are to be continued against the drafter of this Lease; and
(v) California Code of Civil Procedure Section 1265.130, allowing either party
to petition the Superior Court to terminate this Lease in the event of a partial
taking of the Premises by condemnation. This waiver applies to amendments or
modifications to the cited sections and any future statutes enacted in addition
or in substitution to the statutes specified herein.
          34.15 Confidentiality. Tenant agrees that the terms of this Lease are
confidential and constitute proprietary information of Landlord, and that
disclosure of the terms hereof could

53



--------------------------------------------------------------------------------



 



adversely affect the ability of Landlord to negotiate with other tenants. Tenant
and its partners, officers, directors, employees, agents, real estate brokers,
and sales persons and attorneys shall not disclose the terms of this Lease to
any other person without Landlord’s prior written consent (which consent may be
denied in Landlord’s sole and absolute subjective discretion), except to (a) any
accountants of Tenant in connection with the preparation of Tenant’s financial
statements or tax returns, (b) to an assignee of this Lease or sublessee of the
Premises, (c) to an entity or person to whom disclosure is required by
Applicable Law or in connection with any action brought to enforce this Lease,
(d) Tenant’s consultants, agents, architects, or attorneys representing Tenant
in connection with this Lease, or (e) any governmental authority involved in any
investigation into the compliance of the Premises or the Project with the
Applicable Laws.
          34.16 ERISA. Tenant represents and warrants to Landlord that neither
Tenant nor any guarantor of Tenant’s obligations under this Lease is (a) a party
in interest, as defined in Section 3(14) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), to the AFL-CIO Building Investment
Trust (“Trust”), or any of the plans participating therein, a list of which
plans has previously been delivered to Tenant, or (b) a disqualified person
under Section 4975(e)(2) of the Internal Revenue Code of 1986, as amended
(“Code”), with respect to the Trust or the plans participating therein. Neither
Tenant nor any guarantor of Tenant’s obligations under this Lease shall take any
action that would cause this Lease or the exercise by Landlord or the Trust of
any rights hereunder, to be a non-exempt prohibited transaction under ERISA.
Notwithstanding any contrary provision of this Lease, Tenant shall not assign
this Lease or sublease all or any portion of the Premises unless (i) such
assignee or subtenant delivers to Landlord a certification (in form and content
satisfactory to Landlord) with respect to the status of such assignee or
subtenant (and any guarantor of such assignee’s or subtenant’s obligations) as a
party in interest and a disqualified person, as provided above; and (ii) such
assignee or subtenant undertakes not to take any action that would cause this
Lease or the exercise by Landlord or the Trust of any rights hereunder, to
constitute a non-exempt prohibited transaction under ERISA.
          34.17 UBIT. Notwithstanding any contrary provision of this Lease,
Tenant shall not (a) sublease all or any portion of the Premises under a
sublease in which the rent is based on the net income or net profits of any
person, or (b) take any other action such that the revenues to be received by
Landlord or the Trust from time to time in connection with this Lease would, as
a result of such action, be subject to the Unrelated Business Income Tax under
Sections 511 through 514 of the Code.
          34.18 Incorporation. Tenant agrees that it shall incorporate the
requirements of Sections 33.16 (ERISA) and 33.17 (UBIT) in any sublease of the
Premises.
          34.19 Prohibited Persons and Transactions. Tenant represents and
warrants to Landlord that Tenant is currently in compliance with and shall at
all times during the Term (including any extension thereof) remain in compliance
with the regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of Treasury (including those named on OFAC’s Specially
Designated Nationals and Blocked Persons List) and any statute, executive order
(including Executive Order 13224, dated September 24, 2001 and entitled
“Blocking

54



--------------------------------------------------------------------------------



 



Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism”), or other governmental action relating thereto.
          34.20 Patriot Act.
               (1) Tenant is not in violation of any Anti-Terrorism Law;
               (2) Tenant is not, as of the date hereof:
                         (A) conducting any business or engaging in any
transaction or dealing with any Prohibited Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person;
                         (B) dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224; or
                         (C) engaging in or conspiring to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate any of the prohibitions set forth in, any Anti-Terrorism
Law; and
               (3) neither Tenant nor any of its affiliates, officers,
directors, shareholders, members or lease guarantor, as applicable, is a
Prohibited Person.
As used herein, “Anti-Terrorism Law” is defined as any law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities,
including without limitation the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, Executive Order No. 13224, and
Title 3 of the USA Patriot Act, and any regulations promulgated under any of
them. As used herein “Executive Order No. 13224” is defined as Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001, and relating to
“Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism”, as may be amended from time to time.
“Prohibited Person” is defined as (1) a person or entity that is listed in the
Annex to Executive Order No. 13224, or a person or entity owned or controlled by
an entity that is listed in the Annex to Executive Order No. 13224; (2) a person
or entity with whom Landlord is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law; or (3) a person or entity that is
named as a “specially designated national and blocked person” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/t11sdn.pdf or at any
replacement website or other official publication of such list. “USA Patriot
Act” is defined as the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Public Law 107-56), as may be amended from time to time.
          34.21 Attorney’s Fees. Should either party bring an action against the
other party, by reason of or alleging the failure of the other party to comply
with any or all of its obligations hereunder, whether for declaratory or other
relief, then the party which prevails in such action shall be entitled to its
reasonable attorneys’ fees and expenses related to such action,

55



--------------------------------------------------------------------------------



 



in addition to all other recovery or relief. A party shall be deemed to have
prevailed in any such action (without limiting the generality of the foregoing)
if such action is dismissed upon the payment by the other party of the sums
allegedly due or the performance of obligations allegedly not complied with, or
if such party obtains substantially the relief sought by it in the action,
irrespective of whether such action is prosecuted to judgment.
          34.22 WAIVER OF JURY TRIAL. LANDLORD AND TENANT HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO WHICH THEY OR ANY OF THEM MAY BE A PARTY
ARISING OUT OF OR IN ANY WAY RELATED TO THIS LEASE. IT IS UNDERSTOOD THAT THIS
WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES
TO SUCH ACTIONS OR PROCEEDINGS. THIS WAIVER IS KNOWINGLY, WILLINGLY, AND
VOLUNTARILY MADE BY LANDLORD AND TENANT, AND EACH PARTY REPRESENTS THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.
LANDLORD AND TENANT ACKNOWLEDGE AND AGREE THAT THIS PROVISION IS A SPECIFIC AND
MATERIAL ASPECT OF THIS LEASE. LANDLORD AND TENANT EACH REPRESENT THAT IT HAS
BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING
OF THIS LEASE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, AND
THAT IT HAS HAD AN OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

    /s/ DS    /s/ DS   
 
       
 
  Landlord’s Initials   Tenant’s Initials

          34.23. Force Majeure. The term “Force Majeure” shall mean actual delay
in the performance of any obligations contained in this Lease (whether a
Landlord or Tenant obligation) attributable to terrorist act, lightening,
earthquakes, fire, storm, hurricane, tornado, flood, washout, explosion, act of
god, or any other similar cause beyond the reasonable control of the party. If
Landlord or Tenant, as a direct result of Force Majeure, fails to timely perform
any obligation on its part to be performed, then such failure will be excused
and not a breach of this Lease by the party in question, but only to the extent
and for the time occasioned by such event, and only to the extent a Force
Majeure event is specifically referenced in the applicable portions of the
Lease. The provisions of this Section 34.23 of the Lease and Force Majeure do
not apply to Tenant’s obligation to pay when due, the Rent or any Additional
Rent or to adjust the Commencement Date or Expiration Date. In addition, lack of
funds and inability to procure financing will not be deemed to be an event
beyond the reasonable control of Tenant. In the event of such Force Majeure, and
as a condition precedent to either party claiming or relying upon such delay,
such party must give notice in writing describing such event to the other party
within ten (10) days after the occurrence of such event.
          34.24 ENTIRE AGREEMENT. THIS INSTRUMENT ALONG WITH ANY EXHIBITS AND
ATTACHMENTS HERETO CONSTITUTES THE ENTIRE AGREEMENT

56



--------------------------------------------------------------------------------



 



BETWEEN LANDLORD AND TENANT RELATIVE TO THE PREMISES AND THIS AGREEMENT, AND THE
EXHIBITS AND ATTACHMENTS MAY BE ALTERED, AMENDED, OR REVOKED ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY BOTH LANDLORD AND TENANT. IT IS UNDERSTOOD THAT
THIS LEASE SUPERSEDES AND CANCELS ANY AND ALL PREVIOUS NEGOTIATIONS,
ARRANGEMENTS, BROCHURES, AGREEMENTS, OR REPRESENTATIONS, AND UNDERSTANDINGS, IF
ANY, BETWEEN THE PARTIES HERETO.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
day and year first above written.

        LANDLORD:
 
    BIT HOLDINGS FIFTY-SIX, INC., a Maryland corporation
 
   
By:
  /s/ David C. Schenning
 
 
Name:
  David C. Schenning
 
 
Title:
  VP
 
 
 
   
TENANT:
   
 
    TALEO CORPORATION, a Delaware corporation
 
   
By:
  /s/ Divesh Sisodraker
 
 
Name:
  Divesh Sisodraker
 
 
Title:
  CFO
 
   
By:
  /s/ Jonathan Faddis
 
 
Name:
  Jonathan Faddis
 
 
Title:
  Vice President and Corporate Counsel
 
 

57



--------------------------------------------------------------------------------



 



EXHIBIT A
FLOOR PLAN SHOWING PREMISES
(FLOOR PLAN) [f18903f1890301.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
     THIS WORK AGREEMENT (“Work Agreement”) supplements the Lease executed
concurrently herewith by and between BIT Holdings Fifty-Six, Inc., a Maryland
corporation, as Landlord, and Taleo Corporation, a Delaware corporation, as
Tenant. All capitalized terms not defined herein shall have the same meanings as
set forth in the Lease.
     1. Landlord’s Work. Landlord shall deliver the Premises to Tenant on the
Effective Date in their current “AS-IS” and “WHEREAS” condition with “ALL FAULTS
subject to Sections 1.4 and 5.1 of this Lease.” Landlord shall not be required
to construct any of the Tenant Improvements in the Premises.
     2. Improvements. All improvements necessary to prepare the Premises for
Tenant’s occupancy and use (the “Tenant Improvements”) shall be performed by
Tenant, and Tenant shall be solely responsible for all costs of constructing the
Tenant Improvements of every nature (the “Tenant Improvement Costs”) (subject to
the Tenant Improvement Allowance), with Tenant’s own contractor. The term
“Tenant Improvement Costs” shall include each and every cost of designing,
constructing, engineering and approving the Tenant Improvements which shall
include, but not be limited to, the following: (i) all payments to the
Contractor for materials, labor, overhead, etc., for the construction of the
Tenant Improvements; (ii) all payments to the Engineers and Architects to design
the Tenant Improvements; (iii) all construction management and supervision fees;
(iii) permitting and approval costs; (iv) taxes, fees, charges, and levies by
any governmental agency for permits, inspections or approvals of the Tenant
Improvements; (v) utilities incurred in the course of the construction of the
Tenant Improvements; (vi) premiums for all insurance to be carried by Tenant
under this Work Agreement; (vii) the Coordination Fee; (viii) any and all costs
incurred to comply with laws interior to the Premises; (ix) costs of sprinkler
and HVAC compliance with laws and distribution to meet the Tenant’s Approved
Working Drawings; and (x) all costs incurred interior to the Premises for
life-safety compliance. All matters which are not Tenant Improvement Costs may
not be paid for, or used from the Tenant Improvement Allowance, which shall
include, but not be limited to furniture, fixtures and equipment.
     3. Plans and Specifications.
          3.1 Final Space Plan. Landlord and Tenant, prior to the execution of
this Lease, have approved the space plans attached to this Lease as Exhibit C
(the “Final Space Plan”). The Final Space Plan includes a layout and designation
of all offices, rooms and other partitioning, their intended use, and equipment
to be contained therein. Landlord may request clarification or more specific
drawings for special use items not included in the Final Space Plan. Landlord’s
review and approval of the Final Space Plan is not a representation that such
proposed Tenant Improvements: (i) can be accommodated by the Premises;
(ii) comply with laws; or (iii) can be constructed for any certain price, and
specifically, Landlord makes no representation or warranty that the proposed
Tenant Improvements can be constructed within the Tenant Improvement Allowance.
Landlord shall pay for the actual costs incurred, not to exceed Two Thousand
Dollars ($2,000.00) upon demand from Tenant, towards drafting of path by travel
documents by Tenant’s Architect.

 



--------------------------------------------------------------------------------



 



          3.2 Final Working Drawings. Tenant shall supply the Engineers with a
complete listing of standard and non-standard equipment and specifications,
including, without limitation, B.T.U. calculations, electrical requirements and
special electrical receptacle requirements for the Premises, to enable the
Engineers and the Architect to complete the “Final Working Drawings” (as that
term is defined below) in the manner as set forth below. Tenant shall cause the
approved Final Space Plan to be converted by the Architect and the Engineers to
complete architectural and engineering drawings for the Premises, and Architect
shall compile a fully coordinated set of architectural, structural, mechanical,
electrical and plumbing working drawings in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit the same to
Landlord for Landlord’s approval. Tenant shall supply Landlord with four
(4) copies signed by Tenant of such Final Working Drawings. Landlord shall
advise Tenant within five (5) business days after Landlord’s receipt of the
Final Working Drawings for the Premises if the same is unsatisfactory or
incomplete in any respect. If Tenant is so advised, Tenant shall immediately
revise the Final Working Drawings in accordance with such review and any
disapproval of Landlord in connection therewith.
     Landlord and Tenant acknowledge that the Final Space Plans may not depict
certain structural elements of the Building and/or various elements of the
Building systems which may result in material modifications to the Final Working
Drawings (“Space Plan Modifications”) Furthermore, the Final Space Plans for the
construction of the Tenant Improvements may require modification to account for
the requirements of building codes and other legal requirements of applicable
governmental entities, including, but not limited to, Title 24 and the Americans
with Disabilities Act (collectively the “Building Codes”). The Final Working
Drawings shall materially conform to the Final Space Plans, taking into account
(i) Space Plan Modifications, (ii) the requirements of the Building Codes,
(iii) other modifications resulting from physical constraints of the Premises
and (iv) modifications requested by Tenant and consented to by Landlord, which
consent shall not be unreasonably withheld. Tenant agrees that, in addition to
other factors and considerations Landlord may take into account, it shall not be
unreasonable for Landlord to withhold its consent to any matters set forth in
the Final Working Drawings and not contained in the Final Space Plans, (i) if
such requested modifications would not comply with the Building Codes or any
laws, (ii) subject to Section 7 if such requested modifications would cause the
anticipated cost of the Tenant Improvements to exceed the Tenant Improvement
Allowance (unless Tenant agrees to be responsible for all such costs, and
provide evidence satisfactory to Landlord of Tenant’s ability to pay such
amounts, including escrow the funds if required by Landlord), (iii) if such
requested modifications would not increase the value of the Tenant Improvements,
(iv) if such requested modifications would increase the burden on the Building
systems, either during construction or after completion of same.
     3.3 Approved Working Drawings. The Final Working Drawings shall be
submitted for approval to Landlord prior to the commencement of construction of
the Premises by Tenant. Tenant may simultaneously submit the same to the City of
Dublin for all applicable building permits. The term “Approved Working Drawings”
shall mean Final Working Drawings that have been approved in writing by
Landlord. Notwithstanding anything to the contrary in this Lease, Tenant shall
not commence work on the Tenant Improvements until Tenant has obtained

 



--------------------------------------------------------------------------------



 



Landlord’s written approval of the Final Working Drawings. Tenant hereby agrees
that neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant’s responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent may not be unreasonably withheld,
except that Landlord and Tenant agree that it shall be reasonable for Landlord
to withhold its consent if the any of the items set forth in Sections
(i) through (iv) of the preceding paragraph are applicable.
     4. Contractors.
          (a) The general contractor selected by Tenant (the “Contractor”) shall
be subject to the approval of Landlord, which approval shall not be unreasonably
withheld. Tenant’s Contractor shall employ engineers and subcontractors that are
licensed and insured to perform all structural, mechanical, electrical,
life-safety and plumbing work in the Premises, all of whom shall be reasonably
acceptable to Landlord. Tenant shall pay all costs incurred directly or
indirectly by reason of Tenant’s selecting a Contractor other than Landlord’s
general contractor, including, without limitation, Landlord’s reasonable costs
for supervision and inspection of the construction of the Tenant Improvements
such costs are included in the Coordination Fee (as defined in Section 6 below).
The form of construction contract entered into by Tenant with its general
contractor shall be subject to the reasonable approval of Landlord, and shall be
no less favorable than an AIA form of construction contract. Furthermore, all
architects and engineers selected by Tenant (the “Engineers” and “Architects”,
respectively) shall be subject to the approval of Landlord, which approval shall
not be unreasonably withheld. With respect to the construction of any Tenant
Improvements which tie into Building systems: (i) Tenant shall provide Landlord
with written notice of all such work, and afford the Landlord a reasonable
opportunity to inspection such work (provided such inspections are done promptly
and do not materially delay Tenant’s construction of Tenant’s Improvements;
(ii) Landlord shall be entitled to reasonably approve of the Contractor, and
recommend contractors which the Landlord is familiar with, and who are familiar
with the Building; and (iii) Tenant shall be liable and responsible for any
Building system damage, and interruptions of any Building services or utilities
to all tenants who are adversely impacted.
          (b) All persons employed by Tenant shall be subject to Landlord’s
policies, rules, regulations, schedules and administrative control and shall
conduct their work in such a way as not to hinder, cause any disharmony with or
delay any work or other improvements in the Building. Tenant shall cause its
suppliers and contractors to engage only labor that is harmonious and compatible
with other labor working in the Building. In the event of any labor disturbance
caused by persons employed by Tenant or Tenant’s contractor, Tenant shall
immediately take all actions necessary to eliminate such disturbance. If at any
time any supplier, contractor, workman or mechanic performing Tenant’s work
hinders or delays any other work of improvement in the Building or performs any
work which may or does impair the quality, integrity or performance of any
portion of the Building, Tenant shall cause any such supplier, contractor,
workman or

 



--------------------------------------------------------------------------------



 



mechanic to leave the Building and remove all tools, equipment and materials
immediately upon written notice delivered to Tenant, and Tenant shall reimburse
Landlord for any repairs or corrections resulting from the work of any supplier,
contractor, workman or mechanic performing any work in the Premises. Tenant and
its contractors shall strictly comply with the Conditions for Construction
attached hereto as Exhibit F.
          (c) In addition to any other conditions contained herein with respect
to Tenant making any Tenant Improvements, before constructing any Tenant
Improvements, Tenant shall (a) deliver to Landlord evidence satisfactory to
Landlord that Tenant shall cause the Tenant Improvements (“Construction
Activities”) to be performed by contractors who shall employ craft workers who
are members of unions that are affiliated with The Building and Construction
Trades Department, AFL-CIO (“Union Labor”), and such work shall conform to
traditional craft jurisdictions as established in the area (the “Construction
Labor Covenant”), (b) include the Construction Labor Covenant in each of its
contracts for the Construction Activities, (c) provide such evidence as Landlord
may reasonably require, from time to time during the course of the Construction
Activities, that the Construction Labor Covenant is being fully and faithfully
observed and Tenant shall include the obligation to provide such evidence in
each contract entered into by Tenant for the Construction Activities, and
(d) incorporate the foregoing requirements in any sublease, license, or
occupancy agreement relating to all or any part of the Premises. Tenant shall
require that all contractors and subcontractors, of whatever tier, performing
Construction Activities agree to submit all construction jurisdictional disputes
(i.e., disputes about which union is the appropriate union to perform a given
contract) to final and binding arbitration through the procedures of the jointly
administered “Plan for the Settlement of Jurisdictional Disputes in the
Construction Industry,” a dispute resolution plan established and administered
by The Building and Construction Trades Department, AFL-CIO, and various
construction industry employer associations. If a resolution to a
construction-related jurisdictional dispute cannot be obtained through The
Building and Construction Trades Department, AFL-CIO, contractors and
subcontractors, of whatever tier, shall agree to submit all such disputes to
final and binding arbitration procedures to be administered by the American
Arbitration Association (“AAA”) and in conformity with AAA’s Commercial
Arbitration Rules, Expedited Procedures, with an arbitrator who is an
experienced labor arbitrator and is a member of the National Academy of
Arbitration.
     5. Prior to Commencement of Construction. Prior to the commencement of
construction of the Tenant Improvements, Tenant shall submit to Landlord the
following:
          (a) All Permits and governmental approvals required to commence
construction of the Tenant Improvements, including but not limited to approved
building permits. Notwithstanding the proceeding sentence, provided Tenant has
submitted Final Working Drawings to the City of Dublin prior to construction
(and obtained Landlord’s approval of such Final Working Drawings), Tenant may
commence construction strictly to the City of Dublin permit application
conditions. Tenant shall be responsible for any and all modifications or changes
to work performed while its permit application is pending if the City of Dublin
requires changes to the Final Working Drawings in order to issue approved
building permits.

 



--------------------------------------------------------------------------------



 



Tenant shall indemnify, defend and hold harmless Landlord from and against any
and all claims, liabilities, causes of actions, fines or judgments in any way
related to Tenant commencing construction of the Tenant Improvements prior to
receiving formal unconditional approval and building permits from the City of
Dublin.
          (b) Certification of the date on which construction of the Tenant
Improvements will commence, the estimated date of completion of the Tenant
Improvements and the construction schedule provided by the general contractor.
          (c) Evidence of the insurance, in a form acceptable to Landlord,
required pursuant to the Conditions for Construction, and this Work Agreement.
          (d) Funding commitments or evidence of other satisfactory financial
arrangements to pay for construction of the Tenant Improvements, to the extent
any bid is in excess of the Tenant Improvement Allowance.
     6. Construction of Improvements. All work performed by Tenant’s contractor
shall comply with all applicable ordinances, codes and regulations and shall be
performed in a good and workmanlike manner. Tenant shall deliver copies of all
permits and all periodic governmental inspection reports with respect to the
Tenant Improvements promptly after receipt thereof by Tenant or Tenant’s
contractor. Landlord should be notified in advance of requested inspections and
may attend inspections to observe on behalf of the Building. At all times during
construction of the Tenant Improvements, Landlord and Landlord’s employees and
agents shall have the right to enter the Premises to inspect the work. Tenant
shall not close-up any work affecting the life safety, heating, ventilation and
air conditioning, plumbing or electrical systems in the Premises until the same
have been inspected and approved by Landlord’s agents. Tenant shall provide
Landlord reasonable notice of the date it intends to close up work affecting
life safety, heating, ventilation and air conditioning, plumbing and electrical
systems in the Premises. Landlord shall inspect the work to be closed up within
three (3) business days of such notice. If Landlord does not inspect the work to
be closed up within three (3) business days, Landlord shall be deemed to have
waived its right to inspect. No inspection or approval by Landlord of any such
work shall constitute an endorsement thereof with any governmental ordinances,
codes or regulations, and Tenant shall be fully responsible and liable therefor.
Tenant shall reimburse Landlord for any repairs or corrections of any portion of
the Building caused by any contractor, subcontractor, supplier, workman or
mechanic performing any work in the Premises. Upon completion of the
construction of the Tenant Improvements, Tenant shall provide Landlord with
marked copies of the construction drawings indicating to the extent possible the
actual Tenant Improvements in the Premises, a certificate of occupancy and the
results of any inspections and/or approvals given or required by any
governmental agency. Tenant’s and Tenant’s agent’s construction of the Tenant
Improvements shall comply with the following: (i) the Tenant Improvements shall
be constructed in strict accordance with the Approved Working Drawings;
(ii) Tenant’s Agents shall submit schedules of all work relating to the Tenant’s
Improvements to the general contractor and the general contractor shall, within
five (5) business days of receipt thereof, inform Tenant’s agents of any changes
which are necessary thereto, and Tenant’s agents shall adhere to such corrected
schedule; (iii) Tenant shall abide by all rules made by Landlord’s

 



--------------------------------------------------------------------------------



 



Building manager with respect to the use of freight, loading dock and service
elevators, storage of materials, coordination of work with the contractors of
other tenants, and any other matter in connection with this Tenant Work
Agreement, including, without limitation, the construction of the Tenant
Improvements; and (iv) Tenant and its agents and contractors shall strictly
comply with the Conditions for Construction attached hereto as Exhibit F. Tenant
shall pay a logistical coordination fee (the “Coordination Fee”) to Landlord in
an amount equal to the product of (i) five percent (5%) multiplied by (ii) the
sum of the Tenant Improvement Allowance, the Cost Overage, as such amount may be
increased hereunder, and any other amounts expended by Tenant in connection with
the design and construction of the Tenant Improvements, which Coordination Fee
shall be for services relating to the coordination of the construction of the
Tenant Improvements.
     7. Tenant Improvement Allowance. Landlord shall pay cost associated with
the Tenant Improvements depicted on the Approved Final Plans, an amount which is
the lesser of: (i) One Million Sixty Two Thousand Seven Hundred Twenty Dollars
and No Cents ($1,062,720.00); or (ii) the Tenant Improvement Costs of
constructing the Tenant Improvements (the “Tenant Improvement Allowance”).
Landlord and Tenant agree and acknowledge that the Tenant Improvement Allowance
will be used only for the purpose of the work depicted in the Approved Working
Drawings and that the Tenant Improvement Allowance, and all of it, shall be
utilized only for the benefit of the Premises. The Tenant Improvement Allowance
may only be utilized for hard costs of construction of the Tenant Improvements
and may not be used for furniture, fixtures, equipment, or otherwise. Any used
or unfunded portion of the Tenant Improvement Allowance shall be retained by
Landlord, and without payment to Tenant, offset, deduction or otherwise. To the
extent that: (i) the bid obtained based on the Approved Working Drawings exceeds
the Tenant Improvement Allowance (exclusive of the Cabling Installation); or
(ii) at any time the cost of construction of the Tenant Improvements is expected
to exceed the Tenant Improvement Allowance (regardless of whether due to changes
in the Approved Working Drawings, change orders, increases in costs, or
otherwise) (collectively a “Cost Overage”); then Tenant shall immediately
deposit into a third party escrow acceptable to Landlord a sum equal to one
hundred and five percent (105%) of the Cost Overage. In such event, the parties
shall enter into an escrow agreement substantially in the form of Exhibit L to
this Lease.
     8. Payment of the Tenant Improvement Allowance. Tenant shall pay directly
and in full the cost of constructing the Tenant Improvements, including the
costs of labor and materials supplied by the general contractor or
subcontractors, and shall be responsible for removing any mechanics’ liens and
obtaining mechanics’ lien waivers from the general contractor and any
subcontractor or supplier of any tier. Tenant shall provide Landlord with
conditional lien releases for current progress payments and unconditional lien
releases for all prior progress payments to its Contractor for each person who
has served the Landlord with a California 20 day preliminary notice (and the
Contractor). Tenant shall provide Landlord a copy of final unconditional lien
releases from the Contractor and any subcontractor or supplier that performed
work or supplied materials for construction of the Tenant Improvements. Tenant
shall promptly record a Notice of Completion and provide a copy to the Landlord.
Tenant shall provide Landlord with a Certificate of Occupancy for the Premises.
Tenant shall keep the Premises and the Building free from any liens arising out
of the work performed, materials furnished or obligations incurred by Tenant.
Should a mechanic’s lien be recorded, and Tenant fail to remove

 



--------------------------------------------------------------------------------



 



any such lien within five (5) days after notice to do so from Landlord, Landlord
may, in addition to any other remedies; (i) post a release of mechanic’s lien
bond and all amounts incurred by Landlord in so doing shall immediately become
due and payable by Tenant to Landlord as additional rent; and (ii) satisfy the
amount of the mechanic’s lien and withhold from the Tenant Improvement Allowance
an amount necessary to satisfy the lien, including attorneys fees. Landlord
shall have the right to post and keep posted on the Premises any notices that
may be provided by law, or which Landlord may deem to be proper for the
protection of Landlord, the Premises and the Building from such liens, including
but not limited to a Notice of Non-Responsibility. Landlord shall pay Tenant the
Tenant Improvement Allowance on a percentage completion basis as follows. Within
fifteen (15) days of Tenant’s delivery of (i) conditional lien releases for
current progress payments from the Contractor and subcontractors or suppliers
that performed work or supplied materials for construction of Tenant
Improvements; (ii) unconditional lien releases for all prior progress payments
from Contractor and subcontractors or suppliers that performed work or supplied
materials for construction of Tenant Improvements; (iii) approval of progress
payments by Tenant’s Architect and Landlord’s construction manager;
(iv) Landlord’s inspection of work performed that is associated with the
progress payments to ensure that the percentage completion is accurate and that
the work is performed in a satisfactory manner in compliance with the Approved
Working Drawings (provided Landlord conducts such inspections reasonably
promptly); (v) evidence satisfactory to Landlord of payment by Tenant of the
applicable draw request from the Contractor; (vi) other reasonable evidence
required by Landlord to ensure Premises and Building are lien free and the
applicable portion of the Tenant Improvements have been paid for by Tenant,
Landlord shall pay eighty-five (85%) percent of each progress payment submitted
by Tenant. If Landlord does not pay the applicable progress payment on account
of the Tenant Improvement Allowance in accordance with the terms of this
Section: (i) after a ten (10) day notice to cure from Tenant to Landlord; (ii)
Landlord being in possession of all documents required hereunder; and
(iii) items (i) through (vi) above have been complied with; Tenant shall be
entitled to deduct unpaid progress payments from Base Rent for the next month’s
rent payment. Tenant shall provide Landlord with notice of the actual amount of
Base Rent deducted and a reference to the unpaid progress payment. Within thirty
(30) days of Tenant’s completion of the Tenant Improvements and delivery of:
(i) a recorded notice of completion; (ii) final unconditional lien releases from
all persons who might have mechanic’s lien rights; (iii) a affidavit from the
Tenant’s general contractor that all debts have been paid with respect to the
Tenant Improvements in a form equivalent to AIA G706; (iv) as built drawings of
the Tenant Improvements; (v) Landlord has inspected the Tenant Improvements and
confirmed that the work is first class in nature, and the work is in compliance
with the Approved Working Drawings; (vi) evidence that Tenant has paid for the
entire cost of constructing the Tenant Improvements, including labor and
materials; and (vii) any other evidence reasonably required by Landlord to
ensure the Premises and the Building are lien free; Landlord shall pay Tenant
the remaining balance of Tenant Improvement Allowance (except to the extent the
cost of the Tenant Improvements in less than the Tenant Improvement Allowance).
If Landlord does not pay the remaining balance of the Tenant Improvement
Allowance in accordance with the terms of this Section: (i) after a ten (10) day
notice to cure from Tenant to Landlord; (ii) Landlord being in possession of all
documents required hereunder; and (iii) items (i) through (vii) above have been
complied with; Tenant shall be entitled to deduct the remaining balance of the
Tenant Improvement Allowance from Base Rent for the next month’s rent payment.
Tenant shall provide Landlord with notice of the actual amount of Base Rent
deducted and a reference to the unpaid progress payment.

 



--------------------------------------------------------------------------------



 



     9. Indemnity/Insurance. Tenant’s indemnity of Landlord as set forth in
Section 13 of this Lease shall also apply with respect to any and all costs,
losses, damages, injuries and liabilities related in any way to any act or
omission of Tenant or Tenant’s agents, or anyone directly or indirectly employed
by any of them in the construction or design of the Tenant Improvements, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment. Contractor(s) shall maintain all insurance specified in the
Conditions for Construction attached hereto as Exhibit F. Tenant shall maintain
builders risk insurance on the Tenant Improvements, with coverage in the amount
of the replacement cost of the Tenant Improvements, and shall be in a form and
with deductibles reasonably acceptable to Landlord. In the event the Building or
Premises are damaged or destroyed, Tenant shall use all available insurance
proceeds to rebuild the Tenant Improvements, unless either of the parties
terminates this Lease pursuant to the express termination provisions of
Section 17 of the Lease.
     10. Contractor Warranties. Each of Tenant’s Agents shall guarantee to
Tenant and for the benefit of Landlord that the portion of the Tenant
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant’s Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the later to occur of (i) completion of the work performed by such
contractor or subcontractors and (ii) the Lease Commencement Date. The
correction of such work shall include, without additional charge, all additional
expenses and damages incurred in connection with such removal or replacement of
all or any part of the Tenant Improvements, and/or the Building and/or common
areas that may be damaged or disturbed thereby. All such warranties or
guarantees as to materials or workmanship of or with respect to the Tenant
Improvements shall be contained in the Contract or subcontract and shall be
written such that such guarantees or warranties shall inure to the benefit of
both Landlord and Tenant, as their respective interests may appear, and can be
directly enforced by either. Tenant covenants to give to Landlord any assignment
or other assurances which may be necessary to effect such right of direct
enforcement.
     11. Miscellaneous.
     11.1 Tenant’s Representative. Tenant has designated Cole Construction
Management, Attention: Nan Reed as its sole representative with respect to the
matters set forth in this Tenant Work Agreement, who shall have full authority
and responsibility to act on behalf of the Tenant as required in this Tenant
Work Agreement.
     11.2 Landlord’s Representative. Landlord has designated Scott Kirkpatrick,
Colliers Parrish, as its sole representative with respect to the matters set
forth in this Tenant Work Agreement, who, until further notice to Tenant, shall
have full authority and responsibility to act on behalf of the Landlord as
required in this Tenant Work Agreement.

 



--------------------------------------------------------------------------------



 



     11.3 Time of the Essence in This Tenant Work Agreement. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.
     11.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in Article 20 of
the Lease or this Tenant Work Agreement has occurred at any time on or before
the substantial completion of the Premises, then (i) in addition to all other
rights and remedies granted to Landlord pursuant to this Lease, Landlord shall
have the right to withhold payment of all or any portion of the Tenant
Improvement Allowance, and (ii) all other obligations of Landlord under the
terms of this Tenant Work Agreement shall be forgiven until such time as such
default is cured pursuant to the terms of this Lease.
     11.5 Landlord Inspections. Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that except as otherwise set
forth in this Lease, Landlord’s failure to inspect the Tenant Improvements shall
in no event constitute a waiver of any of Landlord’s rights hereunder nor shall
Landlord’s inspection of the Tenant Improvements constitute Landlord’s approval
of the same. Should Landlord disapprove any portion of the Tenant Improvements,
Landlord shall notify Tenant in writing of such disapproval and shall specify
the items disapproved in accordance with Section 6 of this Lease. Any defects or
deviations in, and/or disapproval by Landlord of, the Tenant Improvements shall
be rectified by Tenant at no expense to Landlord, provided however, that in the
event Landlord determines that a defect or deviation exists or disapproves of
any matter in connection with any portion of the Tenant Improvements and such
defect, deviation or matter might adversely affect the mechanical, electrical,
plumbing, heating, ventilating and air conditioning or life-safety systems of
the Building, the structure or exterior appearance of the Building or any other
tenant’s use of such other tenant’s leased premises, Landlord may, take such
action as Landlord deems necessary, at Tenant’s expense and without incurring
any liability on Landlord’s part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Tenant Improvements until such time as the defect,
deviation and/or matter is corrected to Landlord’s satisfaction.
     11.6 Meetings. Commencing upon the Effective Date of this Lease, Tenant
shall hold weekly meetings at a reasonable time, with the Architect and the
Contractor regarding the progress of the preparation of construction drawings
and the construction of the Tenant Improvements, which meetings shall be held at
the Project, and Landlord and/or its agents shall receive reasonable prior
notice of, and shall have the right to attend, all such meetings, and, upon
Landlord’s request, certain of Tenant’s agents shall attend such meetings or at
Tenant’s discretion attend by telephone call in. In addition, minutes shall be
taken at all such meetings, a copy of which minutes shall be promptly delivered
to Landlord. One such meeting each month shall include the review of
Contractor’s current request for payment.
     11.7. Force Majuere. This Work Letter and the obligations and rights of the
parties hereunder is expressly subject to Section 34.23 of the Lease.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
PLANS
[attached on immediately following page]

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [f18903f1890302.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
RULES AND REGULATIONS
A. General Rules and Regulations. The following rules and regulations govern the
use of the Building, Project and common areas. Tenant will be bound by such
rules and regulations and agrees to cause Tenant’s Authorized Users, its
employees, subtenants, assignees, contractors, suppliers, customers and invitees
to observe the same.
1. Except as specifically provided in the Lease to which these Rules and
Regulations are attached, no sign, placard, picture, advertisement, name or
notice may be installed or displayed on any part of the outside or inside of the
Building or the Development without the prior written consent of Landlord.
Landlord will have the right to remove, at Tenant’s expense and without notice,
any sign installed or displayed in violation of this rule. All approved signs or
lettering on doors and walls are to be printed, painted, affixed or inscribed at
the expense of Tenant and under the direction of Landlord by a person or company
designated or approved by Landlord.
2. If Landlord objects in writing to any curtains, blinds, shades, screens or
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises, or placed on any windowsill, which is
visible from the exterior of the Premises, Tenant will immediately discontinue
such use. Tenant agrees not to place anything against or near glass partitions
or doors or windows which may appear unsightly from outside the Premises
including from within any interior common areas.
3. Tenant will not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, escalators, or stairways of the Development. The halls, passages,
exits, entrances, elevators and stairways are not open to the general public,
but are open, subject to reasonable regulations, to Tenant’s business invitees.
Landlord will in all cases retain the right to control and prevent access
thereto of all persons whose presence in the reasonable judgment of Landlord
would be prejudicial to the safety, character, reputation and interest of the
Development and its tenants, provided that nothing herein contained will be
construed to prevent such access to persons with whom any tenant normally deals
in the ordinary course of its business, unless such persons are engaged in
illegal or unlawful activities. No tenant and no employee or invitee of any
tenant will go upon the roof of the Building.
4. Tenant will not obtain for use on the Premises ice, drinking water, food,
food vendors, beverage, towel or other similar services or accept barbering or
bootblacking service upon the Premises, except at such reasonable hours and
under such reasonable regulations as may be fixed by Landlord. Landlord
expressly reserves the right to absolutely prohibit solicitation, canvassing,
distribution of handbills or any other written material, peddling, sales and
displays of products, goods and wares in all portions of the Development except
as may be expressly permitted under the Lease. Landlord reserves the right to
restrict and regulate the use of the common areas of the Development and
Building by invitees of tenants providing services to tenants on a periodic or
daily basis including food and beverage vendors. Such restrictions may include
limitations on time, place, manner and duration of access to a tenant’s premises
for such purposes. Without limiting the foregoing, Landlord may require that
such parties use service elevators, halls, passageways and stairways for such
purposes to preserve access within the Building for tenants and the general
public.

 



--------------------------------------------------------------------------------



 



5. Landlord reserves the right to require tenants to periodically provide
Landlord with a written list of any and all business invitees which periodically
or regularly provide goods and services to such tenants at the premises.
Landlord reserves the right to preclude all vendors from entering or conducting
business within the Building and the Development if such vendors are not listed
on a tenant’s list of requested vendors.
6. Landlord reserves the right to exclude from the Building between the hours of
6 p.m. and 7 a.m. the following business day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays,
any person unless that person is known to the person or employee in charge of
the Building or has a pass or is properly identified. Tenant will be responsible
for all persons for whom it requests passes and will be liable to Landlord for
all acts of such persons. Landlord will not be liable for damages for any error
with regard to the admission to or exclusion from the Building of any person.
Landlord reserves the right to prevent access to the Building in case of
invasion, mob, riot, public excitement or other commotion by closing the doors
or by other appropriate action.
7. The directory of the Building or the Development will be provided exclusively
for the display of the name and location of tenants only and Landlord reserves
the right to exclude any other names therefrom.
8. All cleaning and janitorial services for the Development and the Premises
will be provided exclusively through Landlord, and except with the written
consent of Landlord, no person or persons other than those approved by Landlord
will be employed by Tenant or permitted to enter the Development for the purpose
of cleaning the same. Tenant will not cause any unnecessary labor by
carelessness or indifference to the good order and cleanliness of the Premises.
9. Landlord will furnish Tenant, free of charge, with two keys to each entry
door lock in the Premises. Landlord may make a reasonable charge for any
additional keys. Tenant shall not make or have made additional keys, and Tenant
shall not alter any lock or install any new additional lock or bolt on any door
of the Premises. Tenant, upon the termination of its tenancy, will deliver to
Landlord the keys to all doors which have been furnished to Tenant, and in the
event of loss of any keys so furnished, will pay Landlord therefore.
10. If Tenant requires telegraphic, telephonic, burglar alarm, satellite dishes,
antennae or similar services, it will first obtain Landlord’s approval, and
comply with, Landlord’s reasonable rules and requirements applicable to such
services, which may include separate licensing by, and fees paid to, Landlord.
11. Freight elevator(s) will be available for use by all tenants in the
Building, subject to such reasonable scheduling as Landlord, in its discretion,
deems appropriate. No equipment, materials, furniture, packages, supplies,
merchandise or other property will be received in the Building or carried in the
elevators except between such hours and in such elevators as may be designated
by Landlord. Tenant’s initial move in and subsequent deliveries of bulky items,
such

 



--------------------------------------------------------------------------------



 



as furniture, safes and similar items will, unless otherwise agreed in writing
by Landlord, be made during the hours of 6:00 p.m. to 6:00 a.m. or on Saturday
or Sunday. Deliveries during normal office hours shall be limited to normal
office supplies and other small items. No deliveries will be made which impede
or interfere with other tenants or the operation of the Building.
12. Tenant will not place a load upon any floor of the Premises which exceeds
the load per square foot which such floor was designed to carry and which is
allowed by law. Landlord will have the right to reasonably prescribe the weight,
size and position of all safes, heavy equipment, files, materials, furniture or
other property brought into the Building. Heavy objects will, if considered
necessary by Landlord, stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight, which platforms will be provided at
Tenant’s expense. Business machines and mechanical equipment belonging to
Tenant, which cause noise or vibration that may be transmitted to the structure
of the Building or to any space therein to such a degree as to be objectionable
to any tenants in the Building or Landlord, are to be placed and maintained by
Tenant, at Tenant’s expense, on vibration eliminators or other devises
sufficient to eliminate noise or vibration. Tenant will be responsible for all
structural engineering required to determine structural load, as well as the
expense thereof. The persons employed to move such equipment in or out of the
Building must be reasonably acceptable to Landlord. Landlord will not be
responsible for loss of, or damage to, any such equipment or other property from
any cause, and all damage done to the Building by maintaining or moving such
equipment or other property will be repaired at the expense of Tenant.
13. Tenant will not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment. Tenant will not
use or permit to be used in the Premises any foul or noxious gas or substance,
or permit or allow the Premises to be occupied or used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors or vibrations, nor will Tenant bring into or keep in or about the Premises
any birds or animals.
14. Tenant will not use any method of heating or air conditioning other than
that supplied by Landlord without Landlord’s prior written consent.
15. Tenant will not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air conditioning and to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice, and
will refrain from attempting to adjust controls. Tenant will keep corridor doors
closed, and shall keep all window coverings pulled down.
16. Landlord reserves the right, exercisable without notice and without
liability to Tenant, to change the name and street address of the Building.
Without the prior written consent of Landlord, which Landlord may deny with or
without cause, Tenant will not use the name, photograph or likeness of the
Building or the Development in connection with or in promoting or advertising
the business of Tenant except as Tenant’s address.

 



--------------------------------------------------------------------------------



 



17. Tenant will close and lock the doors of its Premises and entirely shut off
all water faucets or other water apparatus, and lighting or gas before Tenant
and its employees leave the Premises. Tenant will be responsible for any damage
or injuries sustained by other tenants or occupants of the Building or by
Landlord for noncompliance with this rule.
18. The toilet rooms, toilets, urinals, wash bowls and other apparatus will not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from any violation of this rule will
be borne by the tenant who, or whose employees or invitees, break this rule.
Cleaning of equipment of any type is prohibited. Shaving is prohibited.
19. Tenant will not sell, or permit the sale at retail of newspapers, magazines,
periodicals, theater tickets or any other goods or merchandise to the general
public in or on the Premises. Tenant will not use the Premises for any business
or activity other than that specifically provided for in this Lease. Tenant will
not conduct, nor permit to be conducted, either voluntarily or involuntarily,
any auction upon the Premises without first having obtained Landlord’s prior
written consent, which consent Landlord may withhold in its sole and absolute
discretion.
20. Tenant will not install any radio or television antenna, loudspeaker,
satellite dishes or other devices on the roof(s) or exterior walls of the
Building or the Development. Tenant will not interfere with radio or television
broadcasting or reception from or in the Development or elsewhere.
21. Except for the ordinary hanging of pictures and wall decorations, Tenant
will not mark, drive nails, screw or drill into the partitions, woodwork or
plaster or in any way deface the Premises or any part thereof, except in
accordance with the provisions of the Lease pertaining to alterations. Landlord
reserves the right to direct electricians as to where and how telephone and
telegraph wires are to be introduced to the Premises. Tenant will not cut or
bore holes for wires. Tenant will not affix any floor covering to the floor of
the Premises in any manner except as approved by Landlord. Tenant shall repair
any damage resulting from noncompliance with this rule.
22. Tenant will not install, maintain or operate upon the Premises any vending
machines without the written consent of Landlord.
23. Landlord reserves the right to exclude or expel from the Development any
person who, in Landlord’s judgment, is intoxicated or under the influence of
liquor or drugs or who is in violation of any of the Rules and Regulations of
the Building.
24. Tenant will store all its trash and garbage within its Premises or in other
facilities provided by Landlord. Tenant will not place in any trash box or
receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal. All garbage and refuse disposal
is to be made in accordance with directions issued from time to time by
Landlord.
25. The Premises will not be used for lodging or for the storage of merchandise
held for sale to the general public, or for lodging or for manufacturing of any
kind, nor shall the Premises be used for any improper, immoral or objectionable
purpose. No cooking will be done or permitted

 



--------------------------------------------------------------------------------



 



on the Premises without Landlord’s consent, except the use by Tenant of
Underwriters’ Laboratory approved equipment for brewing coffee, tea, hot
chocolate and similar beverages shall be permitted, and the use of a microwave
oven for employees use will be permitted, provided that such equipment and use
is in accordance with all applicable federal, state, county and city laws,
codes, ordinances, rules and regulations.
26. Neither Tenant nor any of its employees, agents, customers and invitees may
use in any space or in the public halls of the Building or the Development any
hand truck except those equipped with rubber tires and side guards or such other
material-handling equipment as Landlord may approve. Tenant will not bring any
other vehicles of any kind into the Building.
27. Tenant agrees to comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
28. Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.
29. To the extent Landlord reasonably deems it necessary to exercise exclusive
control over any portions of the common areas for the mutual benefit of the
tenants in the Building or the Development, Landlord may do so subject to
reasonable, non-discriminatory additional rules and regulations.
30. Landlord may prohibit smoking in the Building and may require Tenant and any
of its employees, agents, clients, customers, invitees and guests who desire to
smoke, to smoke within designated smoking areas within the Development.
31. Tenant’s requirements will be attended to only upon appropriate application
to Landlord’s asset management office for the Development by an authorized
individual of Tenant. Employees of Landlord will not perform any work or do
anything outside of their regular duties unless under special instructions from
Landlord, and no employee of Landlord will admit any person (Tenant or
otherwise) to any office without specific instructions from Landlord.
32. These Rules and Regulations are in addition to, and will not be construed to
in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of the Lease. Landlord may waive any one or more of
these Rules and Regulations for the benefit of Tenant or any other tenant, but
no such waiver by Landlord will be construed as a waiver of such Rules and
Regulations in favor of Tenant or any other tenant, nor prevent Landlord from
thereafter enforcing any such Rules and Regulations against any or all of the
tenants of the Development.
33. Landlord reserves the right to make such other and reasonable and
non-discriminatory Rules and Regulations as, in its judgment, may from time to
time be needed for safety and security, for care and cleanliness of the
Development and for the preservation of good order therein. Tenant agrees to
abide by all such Rules and Regulations herein above stated and any additional
reasonable and non-discriminatory rules and regulations which are adopted.
Tenant is responsible for the observance of all of the foregoing rules by
Tenant’s employees, agents, clients, customers, invitees and guests.

 



--------------------------------------------------------------------------------



 



B. Parking Rules and Regulations. The following rules and regulations govern the
use of the parking facilities which serve the Building. Tenant will be bound by
such rules and regulations and agrees to cause its employees, subtenants,
assignees, contractors, suppliers, customers and invitees to observe the same:
1. Tenant will not permit or allow any vehicles that belong to or are controlled
by Tenant or Tenant’s employees, subtenants, customers or invitees to be loaded,
unloaded or parked in areas other than those designated by Landlord for such
activities. No vehicles are to be left in the parking areas overnight and no
vehicles are to be parked in the parking areas other than normally sized
passenger automobiles, motorcycles and pick-up trucks. No extended term storage
of vehicles is permitted.
2. Vehicles must be parked entirely within painted stall lines of a single
parking stall.
3. All directional signs and arrows must be observed.
4. The speed limit within all parking areas shall be five (5) miles per hour.
5. Parking is prohibited: (a) in areas not striped for parking; (b) in aisles or
on ramps; (c) where “no parking” signs are posted; (d) in cross-hatched areas;
and (e) in such other areas as may be designated from time to time by Landlord
or Landlord’s parking operator.
6. Landlord reserves the right, without cost or liability to Landlord, to tow
any vehicle if such vehicle’s audio theft alarm system remains engaged for an
unreasonable period of time.
7. Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.
8. Landlord may refuse to permit any person to park in the parking facilities
who violates these rules with unreasonable frequency, and any violation of these
rules shall subject the violator’s car to removal, at such car owner’s expense.
Tenant agrees to use its best efforts to acquaint its employees, subtenants,
assignees, contractors, suppliers, customers and invitees with these parking
provisions, rules and regulations.
9. Parking stickers, access cards, or any other device or form of identification
supplied by Landlord as a condition of use of the parking facilities shall
remain the property of Landlord. Parking identification devices, if utilized by
Landlord, must be displayed as requested and may not be mutilated in any manner.
The serial number of the parking identification device may not be obliterated.
Parking identification devices, if any, are not transferable and any device in
the possession of an unauthorized holder will be void. Landlord reserves the
right to refuse the sale of monthly stickers or other parking identification
devices to Tenant or any of its agents, employees or representatives who
willfully refuse to comply with these rules and regulations and all unposted
city, state or federal ordinances, laws or agreements.
10. Loss or theft of parking identification devices or access cards must be
reported to the management office in the Development immediately, and a lost or
stolen report must be filed by the Tenant or user of such parking identification
device or access card at the time. Landlord has the right to exclude any vehicle
from the parking facilities that does not have a parking

 



--------------------------------------------------------------------------------



 



identification device or valid access card. Any parking identification device or
access card which is reported lost or stolen and which is subsequently found in
the possession of an unauthorized person will be confiscated and the illegal
holder will be subject to prosecution.
11. All damage or loss claimed to be the responsibility of Landlord must be
reported, itemized in writing and delivered to the management office located
within the Development within ten (10) business days after any claimed damage or
loss occurs. Any claim not so made is waived. Landlord is not responsible for
damage by water or fire, or for the acts or omissions of others, or for articles
left in vehicles. In any event, the total liability of Landlord, if any, is
limited to Two Hundred Fifty Dollars ($250.00) for all damages or loss to any
car. Landlord is not responsible for loss of use.
12. The parking operators, managers or attendants are not authorized to make or
allow any exceptions to these rules and regulations, without the express written
consent of Landlord. Any exceptions to these rules and regulations made by the
parking operators, managers or attendants without the express written consent of
Landlord will not be deemed to have been approved by Landlord.
13. Landlord reserves the right, without cost or liability to Landlord, to tow
any vehicles which are used or parked in violation of these rules and
regulations.
14. Landlord reserves the right from time to time to modify and/or adopt such
other reasonable and non-discriminatory rules and regulations for the parking
facilities as it deems reasonably necessary for the operation of the parking
facilities.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF LEASE COMMENCEMENT AGREEMENT
THIS LEASE COMMENCEMENT AGREEMENT (“this Agreement”) is entered into this ___day
of 200___, by and between BIT HOLDINGS FIFTY-SIX, INC., a Maryland corporation
(“Landlord”), and TALEO CORPORATION, a ___(“Tenant”).
EXPLANATORY STATEMENT
A. On                     , 200___, Landlord and Tenant entered into a lease
(the “Lease”) covering certain premises located on the fourth (4th) floor(s),
commonly known as Suite 400 (the “Premises”) of the office building located at
4140 Dublin Boulevard, as outlined on Exhibit A to the Lease.
B. Section 2.2 of the Lease requires Landlord and Tenant to execute an amendment
to the Lease setting forth the Lease Commencement Date, the Lease Expiration
Date, and facsimile number at the Premises.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises of the
parties hereto contained herein, and of other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, the parties hereto agree
to amend the Lease as follows:
     1. Pursuant to the provisions of Section 2.2 of the Lease, Landlord and
Tenant confirm that                      is the Lease Commencement Date, that
                     is the Lease Expiration Date, that                      is
the facsimile number of Tenant at the Premises, and that the number of Tenant’s
Parking Spaces for the first (1st) year after the Lease Commencement Date is
                    .
     2. Terms not defined herein will have the meaning provided therefore in the
Lease. Except as provided herein, all other terms and conditions of the Lease
remain in full force and effect.
This Agreement is agreed to by Landlord and Tenant who have executed this
Agreement as of the date first above written.

                LANDLORD:   TENANT:
 
            BIT HOLDINGS FIFTY-SIX, INC.,   TALEO CORPORATION, a Maryland
corporation   a Delaware corporation
 
           
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT F
CONDITIONS FOR CONSTRUCTION
     The following rules and regulations are hereby made a part of any and all
agreements entered into between the building owner, BIT Holdings Fifty-Six,
Inc., a Maryland corporation (“Owner”), the tenant identified at the end of
these Conditions for Construction (“Tenant”) and the undersigned general
contractor or contractor responsible for the project (“Contractor”), or any of
them.
     These rules for construction pertain to any and all alterations,
renovations, retrofits and construction projects in or upon 4120 Dublin
Boulevard, 4140 Dublin Boulevard and 4160 Dublin Boulevard in the City of
Dublin, Alameda County, California.
DOCUMENTS REQUIRED
     1. Prior to beginning any work, the contractor is to supply the following
to Owner for review and approval:
     a. Evidence of a current valid California General Building Contractor’s
license.
     b. Evidence of the Contractor’s ability to obtain performance and payment
bonds for the project.
     c. Contractor must submit a copy of all applicable permits required by the
city, county, state or federal agencies to Owner. Procurement and payment for
all permits are to be included as Contractor’s cost of the construction project.
At the completion of the construction, a copy of all approved permit inspections
and plans must be delivered to building management.
     d. A list of all Subcontractors, including 24-hour contact numbers for key
personnel.
     2. Prior to commencement of work, Contractor must provide to Owner an
accurate and comprehensive schedule of all work, including phasing, if
applicable, from project start through completion. Prior to commencing work, a
pre-work conference will be held with representatives of building management and
Contractor to discuss the project scope and schedule.
     3. A signed copy of these Conditions for Construction by Contractor will be
delivered prior to commencement of any work.
INSURANCE
     4. Prior to the commencement of work, Contractor shall furnish Owner with
insurance certificates certifying that the insurance coverage specified herein
are in force at Contractor’s sole cost and expense, and that Owner will be given
60-day prior notice of cancellation or material change.

 



--------------------------------------------------------------------------------



 



     a. Worker’s Compensation Insurance with statutory benefits and Employer’s
Liability insurance with limits of not less than $1,000,000 per occurrence of
bodily injury by accident; $1,000,000 per each employee and aggregate per policy
year for bodily injury by disease. This policy shall include a waiver of
subrogation in favor of Contractor and Owner.
     b. Comprehensive Commercial General Liability Insurance providing not less
than $2,000,000 per occurrence, with a $2,000,000 general aggregate per project.
The General Liability insurance policy shall include a $1,000,000 Products and
Completed Operations aggregate. For insurance that is on a claims-made basis,
the Completed Operations coverage shall remain in effect for not less than
5 years following completion of a project. The policy shall also include
contractual liability and severability of interest clauses.
     c. Comprehensive Automobile Liability providing not less than $1,000,000
combined single limit per occurrence of bodily injury and property damage.
     d. Umbrella Liability Insurance with limits of not less than $3,000,000 per
occurrence and $3,000,000 general aggregate per policy, with $3,000,000 Products
and Completed Operations aggregate. If the insurance is on a claims-made basis,
the Completed Operations coverage is to remain in place for 5 years after
completion of project.
     Insurance coverage is to be from companies with an A.M. Best rating of not
less than A+ or better in amount and affording levels of coverage equal to those
required by the Tenant or the Owner in which the work site is located or as set
forth above, whichever is greater.
     Insurance certificates must be prepared on Acord forms, must reflect that
the insurance policies name Owner as an additional insured, and must reflect
that the coverage afforded to the additional insured by the liability policies
is primary and that any insurance carried by Owner is strictly excess and
secondary and shall not contribute with Contractor’s liability insurance.
WORK RULES AND REGULATIONS
     5. Building and Construction Hours are as follows:

         
 
  Monday thru Friday:    8:00 a.m. – 6:00 p.m. (Building Hours)
 
  Saturdays & Sundays:    With notice to Building Management

     Work performed at a time other than during Building Hours requires advance
prior written notice by Contractor. Building Management approval must be
obtained before work may commence.
     6. Additional Security, Elevator and Building Engineer charges may be
incurred as solely determined by building management and will be included as a
cost of the Construction to the Contractor.

 



--------------------------------------------------------------------------------



 



     7. Any and all work performed by Contractor must be performed in a
first-class manner. Materials and workmanship must be equal to or of better
quality and grade than that used for existing improvements.
     8. At Owner sole discretion, any work that does not meet building standards
may be ordered removed and redone at Contractor’s cost.
     9. Owner approval of, or requirements concerning, all or any portion of the
work or any plans, specifications, or contractors or subcontractors for the
design or installation thereof shall not be deemed a warranty as to the adequacy
of the design, workmanship or quality of materials or installation or their
compliance with applicable laws, codes, regulations or requirements of any city,
state or federal agency and Owner shall have no responsibility or liability for
the same.
     10. All work performed must not interrupt or disturb building operations,
or prevent any tenant’s quiet enjoyment of their premises. All core drilling,
roto-hammering, installation of tack strips or other construction that may cause
excessive noise shall be done before or after Building Hours unless special
arrangements are made through building management.
     11. Owner, at its sole discretion, reserves the right to refuse entrance to
employees of any Contractor or Subcontractor who cannot meet and maintain the
requisite standard of workmanship and/or who violate any or all of the terms
enumerated herein.
     12. Contractor is required to maintain cleanliness throughout. Do not
clutter or block hallways, exits, service elevators lobbies and electrical
closets. Provide walk-off mats at the entrance to the construction areas, as
well as the entrance to the service elevator. If clean-up is not performed
daily, Owner will clean up at Contractor’s cost.
     13. Contractor must not secure any fire protection system or fill any fire
protection system without prior approval of building management or building
engineer.
     14. Contractor must not secure or start any mechanical or electrical system
without prior approval of building management or building engineer.
     15. Contractor must not secure or open any domestic water, condenser water,
chilled water, hot water heating, and domestic hot water or steam system without
prior approval of building management or building engineer.
     16. Requests to shutdown any system must be approved in advance and
coordinated with building engineer.
     17. Contractor must take special measures to prevent false alarms when
performing the following:
     a. Welding
     b. Soldering
     c. Cutting carpet with a hot knife
     d. Painting with lacquers

 



--------------------------------------------------------------------------------



 



     18. Contractor must ensure that fire extinguishers and all other safety
measures are employed to prevent fire. Contractor can request that the smoke
detectors in the area of work be temporary disabled.
     19. No CD or cassette players, radios or similar pieces of equipment are
allowed on the premises at any time.
     20. Construction personnel, unless otherwise designated, shall use only the
freight elevator. Roof hatches in freight elevators will not be opened without
the presence of the elevator maintenance company and all costs associated with
the need for elevator maintenance personnel shall be included in the
Construction cost. Any damage to any elevator caused by the construction shall
be borne by the Contractor.
     21. Contractor must not secure any life safety system, enable any life
safety system or test any life safety system without prior approval of building
management or building engineer. Life safety system must be operational 24 hours
per day.
     22. Contractor shall ensure that the following procedures are followed with
respect to the life safety systems:
     a. All life safety devices and systems installed in the premises must be
tested, including alarms, smoke detectors, speakers, manual pull stations, water
flow, trouble alarms and strobe lights. All other systems must be tested for
proper operation. All testing is to be coordinated with building management or
building engineer before or after Building Hours.
     b. Copies of all warranties and guarantees must be provided to Owner along
with operating and maintenance manuals upon completion of the construction.
     c. Contractor shall instruct the building engineer in the operation and
maintenance of the equipment and systems installed.
     23. At the completion of the job, Contractor must provide Owner a complete
and accurate set of as-built drawings. These must include but not be limited to:
     a. Floor plans at 1/8” – 1’0” scale showing all partitions, location of
glass, doors, built-ins, millwork and cabinets, sinks and plumbing locations and
any other generally applicable information.
     b. Electrical plans at 1/8” = 1’0” scale showing all electrical outlets,
telephone outlets, panel schedules and special outlets (CRT’s dedicated
circuits, etc.).
     c. Life Safety plans at 1/8” = 1’0” scale showing all Life Safety devices
(duct runs, detectors, strobes, pull stations, etc.).
     d. Reflected ceiling plans at 1/8” = 1’0” scale showing the HVAC system
(duct runs, troffers, mixing boxes, special units, etc.) and sprinkler
locations.
     All as-builts must show all new work as well as all previous conditions
that remain. Notation of any unique or special circumstances pertaining to
construction must be made.

 



--------------------------------------------------------------------------------



 



     HVAC testing and balancing is to be performed by an independent contractor.
Upon satisfactory completion of balance and operation test, one set of tenant AC
drawings and an air balance report, according to the AABC standards, shall be
submitted to building management.
     Throughout the area of alterations, Contractor shall ensure reasonable
access to all HVAC equipment (for example, fire dampers, control devices,
valves) and other items that may require inspection, service or maintenance.
     24. At the completion of construction Contractor must submit to Owner a
signed waiver and release of mechanic’s lien rights from each subcontractor,
material supplier and laborer, containing the appropriate provisions as
reasonably determined by Owner.
     25. Owner shall not be liable to Contractor, and Contractor hereby waives
all claims against such parties for, and releases such parties from liability
for, any loss, injury or other damage to person or property on or about the work
site, the building at which the work site is located, the Building’s garage, the
parcel(s) of land on which the building and garage are located or the other
improvements on the Land. Contractor shall hold Owner, and the constituent
shareholders, partners or other owners thereof, and all of their agents,
contractors, servants, officers, directors, employees and licensees
(collectively, the “Indemnitees”) harmless from and indemnify and defend the
Indemnitees against any and all claims, liabilities, damages, costs and expenses
including reasonable attorneys’ fees and costs incurred in defending against the
same, whether arising before or after completion of the work and in any manner
directly or indirectly caused, occasioned by or contributed to by (a) the acts
or omissions of Contractor or any agents, employees, subcontractors, licensees,
material suppliers, guests or invitees of Contractor (collectively with
Contractor, “Contractor Party”) in, on or about the Project or (b) any
construction or other work undertaken by or on behalf of any Contractor Party,
or (c) any breach of these Conditions of Construction by any of the Contractor
Parties, or (d) any accident, injury or damage, howsoever and by whomsoever
caused, to any person or property, occurring in, on or about the work site. The
foregoing release, waiver, and covenant to indemnify, defend and hold harmless
shall apply even in the event of the fault or negligence, whether active or
passive, or strict liability of Owner, to the fullest extent permitted by law,
except to the extent such claims are caused directly by the willful misconduct
Owner or their respective authorized representatives.

 



--------------------------------------------------------------------------------



 



     
Owner:
  BIT HOLDINGS FIFTY-SIX, INC.
 
   
Work Site:
  4140 Dublin Boulevard, Dublin, California 94568, Suite 400
 
   
Tenant:
  Taleo Corporation, a Delaware corporation

The undersigned understands and agrees to all the provisions stated herein.
Contractor: Novo Construction, a                                          Date:
March ___, 2006

       
By:
   
 
   
 
  (Signature)

Printed Name:                                         
Title:                                         
License No.                                          License
Type:                    

 



--------------------------------------------------------------------------------



 



EXHIBIT G
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT H
AFL-CIO Building Investment Trust Participants
(Listed Alphabetically)
AFL-CIO Building Investment Trust — List of Investors 7/1/05
National Football League Players Association Defined Benefit Plan
Bricklayers and Trowel Trades International Pension Fund
AFL-CIO Staff Retirement Plan
Laborers International Union of North America Staff Pension Plan
Bridge and Iron Workers Staff Retirement Plan
Service Employees International Union Master Pension Trust
I.B.E.W. District Ten N. E. C. A. Individual Equity Retirement Plan
Plumbers and Pipefitters National Pension Fund
Stationary Engineers Local No. 39 Pension Plan
Eighth District Electrical Pension Fund
Upper Peninsula Plumbers and Pipefitters Pension Fund
National Roofing Industry Pension Fund
IBEW Local 673 Pension Fund
Bricklayers Local Union #19 of Indiana Retirement Plan
Electrical Workers Union Local No. 591 Retirement Trust
National Automatic Sprinkler Industry Pension Fund
Iron Worker Local Number 498 Pension Plan
Omaha Construction Industry Pension Plan
Asbestos Workers Local No. 23 Pension Fund
Will County Local 174 Carpenters Supplemental Pension Plan
Bakery and Confectionery Union and Industry International Pension Fund
UFCW International Union Pension Plan for Employees
International Association Of Full-Time Salaried Officers and Employees of
Outside Local Unions and District Councils Pension Plan
Central Pension Fund of the International Union of Operating Engineers and
Participating Employers

 



--------------------------------------------------------------------------------



 



Ohio Local No. 1 Operating Plasterers and Cement Masons Pension Fund and Plan
Indiana State Council of Carpenters Pension Fund
California Public Employees Retirement System
Roofers Union Local 33 Pension Fund
Sheet Metal Workers’ Pension Fund of Local Union #19
Pension Hospitalization Benefit Plan of the Electrical Industry — Pension Trust
Fund
NECA-IBEW Local 176 Pension Fund
NECA-IBEW Pension Trust Fund
Carpenters Pension Fund of Illinois
IBEW Local #380 Pension Plan
Plumbers Local #8 Pension Plan
Cascade Pension Trust Fund
International Brotherhood of Painters and Allied Trades Union & Industry Pension
Fund
Local 68 Engineers Annuity Fund
Electrical Workers Pension Fund, Local 103, IBEW
Pacific Coast Roofers Pension Plan
Carpenters Local #496 Pension Trust Fund
Operating Engineers Construction Industry and Miscellaneous Pension Fund
San Francisco Culinary, Bartenders & Service Employees Pension Fund
Puget Sound Electrical Workers Pension Trust
Painters & Allied Trades District Council #35 Pension Fund
Tile, Terrazzo & Marble Industry Pension Trust Fund
Rodman Local Union 201 Pension Fund
Operating Engineers Pension Trust
Minneapolis Painting Industry Pension Plan
Cement Masons Locals 886 & 404 Pension Fund
Carpenters’ Pension Trust Fund of St. Louis
Kansas Construction Trades Open End Pension Trust Fund
Twin City Carpenters & Joiners Pension Fund
Hawaii Laborers Pension Trust Fund
CWA-ITU Negotiated Pension Plan
HEREIU Pension Fund
Southwest Ohio District Council of Carpenters — Dayton — Pension Plan
San Diego Hotel and Restaurant Employees Pension Fund

 



--------------------------------------------------------------------------------



 



IBEW #481 Money Purchase Pension Plan & Trust
Roofers’ Pension Plan (United Union of Roofers, Waterproofers & Allied Workers
Local 11)
IUE AFL-CIO Pension Fund
Southern Nevada Culinary & Bartenders Pension Trust
Plumbers’ Pension Fund, Local 130, U.A.
New York City District Council of Carpenters Pension Fund
Local 705 IBT Pension Trust Fund
Sheet Metal Workers’ Local Union No.100 Washington DC Area Pension Fund
Local 68 IUOE Pension Fund
NECA-IBEW Local 364 Defined Contribution Pension Fund
Central/North Florida Carpenters Regional Council Pension Fund
Bricklayers Local 21 Pension Fund
Laborers’ Pension Fund
Pension Fund of Bricklayers and Allied Crafts, Local No. 74 of DuPage County,
Illinois
United Mine Workers of America, International Pension Trust
IBEW Local Union No. 99 Retirement Plan
IBEW Local Union No. 99 Annuity Plan
Annuity Plan of the Electrical Industry
Maryland Electrical Industry Pension Fund
Milwaukee Drivers Pension Trust Fund
Atlanta Plumbers and Steamfitters Pension Fund
Carpenters Labor Management Pension Fund
West Michigan Plumbers, Fitters and Service Trades Local Union No. 174 Pension
Plan and Trust
IBEW Local #141 Pension Fund
Motion Picture Industry Individual Account Plan
Twin City Pipe Trades Pension Trust
Jacksonville Plumbers and Pipefitters Pension Fund
IBEW Local 117 Pension Fund
Electrical Workers Local No. 292 Annuity Plan
Bricklayers Union Local No. 6 of Indiana Pension Fund
IBEW Local 43 and Electrical Contractors Pension Fund
Iron Workers’ Mid-America Pension Fund
Laborers’ District Council, Pension and Disability Trust Fund No. 3

 



--------------------------------------------------------------------------------



 



International Foundation of Employee Benefit Plans Pension Plan for Hourly
Employees
International Foundation of Employee Benefit Plans Pension Plan for Salaried
Employees
IBEW Local 131 Pension Plan
Kenosha Carpenters Local No. 161 Pension Fund
Kalamazoo County Sheriff’s Deputies Association Money Purchase Pension Plan
Operating Engineers Local 57 Pension Fund
UNITE Staff Retirement Plan
Hotel and Restaurant Employees Local 25 and Hotel Association of Washington,
D.C. Pension Fund
Municipal Employees’ Annuity & Benefit Fund of Chicago
Laborers’ District Council Construction Industry Pension Fund
Fox Valley & Vicinity Laborers Pension Fund
Worcester Plumbers and Pipefitters Local Union #4
Rhode Island Carpenters Pension Fund
Ironworkers District Council of New England Pension Fund
BAC Local No. 4 Pension Fund
Electrical Workers Local No. 292 Pension Plan
Construction Workers Pension Trust Fund — Lake County & Vicinity
Twin City Bricklayers Pension Fund
Chicago Painters & Decorators Pension Fund
Massachusetts Service Employees Pension Fund
Southern Electrical Retirement Fund
Motion Picture Laboratory Technicians and Film Editors Local 780 IATSE Pension
Fund
Toledo Roofers Local No. 134 Pension Plan
IBEW Local Union #226 Open End Pension Trust Fund
Plumbers & Steamfitters Local 43 Pension Fund Trust
Teamsters Local 469 Pension Fund
Painters District Council #2 Pension Trust
Plasterers’ & Cement Masons’ Local 40 Pension Fund
IUOE Local 825 Pension Fund
International Longshoremen’s Association (AFL-CIO) Employers Pension Fund, SE
Florida Ports
Rockford Area Dairy Industry, Local 754 IBT Retirement Pension Plan

 



--------------------------------------------------------------------------------



 



Centennial State Carpenters’ Pension Trust Fund
Northern Illinois Pension Fund
LIUNA Local Union and District Council Pension Fund
LIUNA National (Industrial) Pension Fund
Cement Masons Union Local No. 502 Pension Fund
Bi-State Development Agency / Division 788 Amalgamated Transit Union Master
Trust
IBEW Local No. 38 Pension Fund
Deferred Salary Plan of the Electrical Industry
Tile, Terrazzo & Marble Defined Contribution Pension Plan
IUPAT Industry Annuity Plan
Carolinas Electrical Workers Retirement Fund
CSX Hotels, Inc. Pension Plan for Union Employees
Local 138 IUOE Annuity Fund
Glaziers Local No. 27 Pension Fund
SEIU Local No. 4 Pension Fund
Truck Drivers & Helpers Local Union No. 355 Retirement Pension Plan
IBEW Local 508/Eastern Division, Georgia Chapter NECA Pension Fund
Sheet Metal Workers Local 36 Pension Fund
International Brotherhood of Firemen and Oilers National Pension Fund
Waterfront Employers — ILA Pension Fund
Plumbers and Steamfitters Local 102 Pension Fund
Automotive Machinists Pension Trust
New Jersey Education Association Employees Retirement Plan
UA Locals 63/353 Joint Pension Trust Fund
Nursing Home and Healthcare Employees of Philadelphia and Vicinity Pension Plan
Greenville Plumbers and Pipefitters Pension Fund
IUPAT General Officers, Staff and Employees Retirement & Pension Trust Fund
Detroit Free Press Inc. Newspaper Guild of Detroit Pension Plan
Plumbers & Pipefitters Local No. 333 Pension Fund
Carpenter’s Pension Fund of Northern California
Carpenter’s Annuity Trust Fund of Northern California
International Brotherhood of Firemen & Oilers, Local No. 7 Pension Trust Fund
Central Laborers’ Annuity Fund

 



--------------------------------------------------------------------------------



 



Alaska Hotel & Restaurant Employees Pension Trust
Building Trades United Pension Trust Fund — Milwaukee & Vicinity
Teamsters Local Union No. 727 Pension Fund
Plumbers And Steamfitters Local #118 Kenosha Unit Pension Plan
GCIU Benevolent Trust Fund
IBEW Local Union 1579 Pension Plan

 



--------------------------------------------------------------------------------



 



EXHIBIT I
BUILDING STANDARD IMPROVEMENTS
     For purposes of this Lease, “Tenant Standard Improvements” shall mean the
following items in the quantities stated:
     PARTITIONS:
1. Standard Interior Partition: Floor to ceiling partition with 5/8” gypsum
board on both sides of metal studs at 24” on center with rubber base.
2. Demising Partition Between Leases Premises: Same as standard interior
partitions, with acoustic treatment.
3. Demising Corridor Partitions: Same as standard interior partitions with fire
rating as required by Code.
Quantity: One linear foot of partition per 15 square feet of Allowance Area (as
hereinafter defined).
     DOORS, FRAMES AND HARDWARE:
1. Office Doors: Full height, solid core, wood veneer doors, stained and sealed
in a painted, white aluminum frame with latch set, hinges and door stops.
2. Entry Door: Same as office doors, except with lockset and closer. Quantity:
One door per 350 square feet of Allowance Area which quantity includes the
number of entry doors required to conform to Building Codes.
     CEILING:
          Building standard suspended acoustical tile system.
     Quantity: As required for premises.
     FINISHES:
1. Interior Walls: 2 coats of flat latex paint, not to exceed 2 colors per room.
2. Base: 2-1/2: resilient.
Quantity: As required on interior columns and perimeter and core walls, and on
the quantity of partitions.
     LIGHTING:
Fluorescent fixtures, 2’ x 4’ with lenses and lamps in standard pattern.
Quantity: One fixture per 100 square feet of Allowance Area; one light switch
per 300 square feet of Allowance Area.
     ELECTRICAL:
          Wall mounted 110 volt duplex outlet; 6 outlets per 20 ampere circuit.
     Quantity: One outlet per 150 square feet of Allowance Area.
     TELEPHONE:
     Wall box located in standard interior partition.
     Quantity: One outlet per 200 square feet of Allowance Area.

 



--------------------------------------------------------------------------------



 



     WINDOW COVERING:
          1” standard blinds shall be installed on all exterior windows.
     FIRE AND SAFETY SYSTEMS:
One alarm and speaker per 1275 square feet of Allowance Area; one exit sign per
2000 square feet of Allowance Area.
     HEATING, VENTILATING, AIR-CONDITIONING:
Duct work, supply and return grilles, and thermostats in standard pattern served
by a central air system with fan coil units on each floor with distribution at
the rate of one zone per 1277 square feet of Allowance Area.
     FLOOR COVERING ALLOWANCE:
          Floor covering allowance of $1.25 per square foot of Allowance Area.
          For the purpose of computing the allowances specified herein the
“Allowance Area” shall be the rentable square footage of the Premises as
specified in the Lease Summary.
          All portions of the Building not specifically set forth in this
Exhibit I shall be deemed “Non-Building Standard Improvements”.

 



--------------------------------------------------------------------------------



 



EXHIBIT J
TENANT’S MONUMENT SIGNAGE
[To be attached within fifteen (15) days of the mutual execution of this Lease]

 



--------------------------------------------------------------------------------



 



EXHIBIT K
TENANT’S BUILDING SIGNAGE
[To be attached within fifteen (15) days of the mutual execution of this Lease]

 



--------------------------------------------------------------------------------



 



EXHIBIT L
JOINT ESCROW AGREEMENT
     This JOINT ESCROW AGREEMENT (this “Escrow Agreement”) is made and entered
into as of March 10, 2006, by and between BIT Holdings Fifty-Six, Inc., a
Maryland corporation, as Landlord, and Taleo Corporation, a Delaware
corporation, as Tenant. with reference to the following facts and circumstances.
All capitalized terms not otherwise defined in this Escrow Agreement are as
defined the Lease.
RECITALS
          A. Landlord and Tenant entered into that certain Lease dated March 10,
2006 (the “Lease”) whereby Landlord leased to Tenant those certain premises
consisting of approximately thirty five thousand four hundred twenty four
(35,424) square feet at 4140 Dublin Boulevard, Dublin, California.
          B. Pursuant to the Work Agreement, Tenant is to deposit with an escrow
holder designated by Landlord: (i) for payment of the supply and installation of
cabling at the Premises (the “Cable Installation”) and (ii) the difference
between the Tenant Improvement Allowance and the bid of the Contract (exclusive
of the cost of Cable Installation) (and in the event at any time during
construction costs increase, Tenant is to deposit such sums in escrow pursuant
to the Work Agreement).
          C. The parties desire to enter into this Escrow Agreement to, among
other things, provide: (i) for the establishment of an escrow account requiring
the mutual approval of Landlord and Tenant with respect to any distribution to
the Contractor; and (ii) that certain documents, including but not limited to
lien releases be obtained prior to any distribution to the Contractor, all as
more particularly set forth herein.
AGREEMENT
     NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Landlord and Tenant agree as follows:
     1. Establishment of Escrow Account/Replenishment. Within three (3) days of
obtaining the final bid for the construction of the Tenant Improvements (the
“Bid”), and prior to the commencement of construction, Tenant shall deposit with
an escrow (“Escrow”) (i) the cost of Cable Installation in the amount set forth
in the Bid; and (ii) if the Bid for Tenant Improvements exceed the Tenant
Improvement Allowance (exclusive of the cost for Cable Installation) one hundred
and five percent (105%) of the difference between the Tenant Improvement
Allowance and the Bid (the “Escrow Amount”). The current amount to be deposited
for the Cable Installation is One Hundred Forty Five Thousand Dollars exactly
($145,000.00). The Escrow Amount may be increased based on increases in costs in
constructing the Tenant Improvements for any reason, pursuant to the terms of
the Work Agreement. Any interest on the Escrow Account shall accrue to the sole
benefit of and shall be payable to Tenant. Tenant shall immediately deliver to
Landlord copies of any change orders or

 



--------------------------------------------------------------------------------



 



other documents evidencing any increase in the cost of constructing the Tenant
Improvements above the Bid amount. Escrow shall be opened with a escrow holder
reasonable designated by Landlord (the “Escrow Holder”). The term “Contractor”
shall mean Novo Construction, or any successor contractor approved by Landlord.
     2. Payments to Contractor.
          2.1 Conditions for Payment. Subject to the terms of the Lease and this
Escrow Agreement, payments due and owing to Contractor from Tenant for the
construction of Tenant Improvements (including both progress payments and final
payment) shall be drawn from the Escrow Account only with the prior and mutual
written consent of Landlord and Tenant (their respective and designated agents
and/or representatives), which consent shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, the parties agree that no
payment shall be made to the Contractor from the Escrow Account unless and until
the parties are in possession of all documents required under the Work Agreement
for payment to the Contractor.
          2.2 Basis for Withholding Payment. Notwithstanding anything contained
in Section 2.1, Landlord shall be entitled to withhold payment to the Contractor
in the event: (i) the Landlord reasonably determines that the work does not
conform to the plans and specifications; (ii) the Landlord reasonably determines
that the work is defective or deficient; (iii) the Contractor does not present
adequate documentation as required in the Work Agreement; (iv) a mechanic’s lien
is placed against the work or the Building or Project, or a lien is threatened
by any party for the Cable Installation or the Cost Overage (as defined in the
Work Agreement); (v) the Landlord has obtained evidence that any party has not
been timely paid, (vi) the Tenant or its Contractor fails to strictly comply
with each and every requirement of “Landlord’s Construction Rules” (Exhibit F to
the Lease); or (vii) the Landlord reasonably determines that the percentage
completion in the applicable draw request is inaccurate. Furthermore, in the
event Tenant is at any time during construction of the Tenant Improvements in
material default of the Lease, Landlord shall so notify Tenant and Contractor in
writing (the “Default Notice”), and Landlord may withhold future payments to
Contractor from the Escrow Account.
          2.3 Percentage Completion Payment/Retention. All payments to the
Contractor from the Escrow Account for any Cost Overage shall be made on a
percentage completion basis, and payments from the Escrow Account for the
Cabling Installation shall be made once the installation is complete, and
Landlord and Tenant have all documents required under this Escrow Agreement.
With respect to any Cost Overage, Landlord shall reasonably confirm the
percentage completion of the Tenant Improvements. All payments to the Contractor
(both from the Tenant Improvement Allowance and any Cost Overage – but not the
Cabling Installation) are subject to retention of fifteen percent (15%) pursuant
to the Work Agreement.
          2.4. Payment from Escrow Account and Tenant Improvement Allowance. The
parties acknowledge that the funds to be paid to the Contractor shall be sourced
from two different accounts: (i) direct payment from the Landlord of the Tenant
Improvement Allowance; and (ii) payments from the Escrow (for both the Cabling
Installation and the Cost Overage, if any). Payments shall be made based on each
draw request on a pro-rata basis (not including the

 



--------------------------------------------------------------------------------



 



Cabling Installation). For example purposes only (and rounding numbers) if the
Tenant Improvement Allowance is $1,000,000.00, and the Escrow Account contains
$200,000.00, the if the first draw request were for $100,000.00, then $20,000.00
would be paid from the Escrow Account, and $80,000.00 would be paid by Landlord
upon satisfaction of all conditions in this Joint Escrow Agreement and this Work
Agreement, but subject to fifteen percent (15%) reduction based on the retention
contained herein and in the Work Agreement (This example would not apply to
Cable Installation – which is not being paid on a percentage completion basis,
but instead upon completion of all work and adequate documents pursuant to this
Escrow Agreement). To the extent the construction of the Tenant Improvements
costs less than the Tenant Improvement Allowance, the Landlord shall retain the
benefit pursuant to the Work Agreement. To the extent the entire Tenant
Improvement Allowance is used, but the amount in Escrow is not, the amount in
Escrow shall be refunded to Tenant pursuant to the terms of this Joint Escrow
Agreement.
          2.5 Retention of Replacement Contractor. In the event Tenant desires
to terminate the services of the Contractor pursuant to the Construction
Contract, Tenant shall be entitled to do so as long as the Contractor is in
material default of the Construction Contract. Following such termination, the
Escrow Amount will be distributed, if at all, from the Escrow Account to a
replacement Contractor chosen by Tenant and approved by Landlord pursuant to the
terms of the Lease. In the event of a dispute with the Contractor and Tenant
desires to retain a replacement Contractor, Tenant shall ensure the Escrow
Account contains an amount sufficient to satisfy the amount of the dispute
(including increasing the Escrow Account if necessary), and an amount sufficient
to pay one hundred and five percent (105%) of the bid amount from the new
contractor (again including increasing the Escrow Account if necessary). During
any dispute with the Contractor, Tenant will immediately bond any mechanic’s
lien at Tenant’s sole cost and expense.
     3. Remainder of Escrow Amount. Only upon satisfaction of all conditions for
final payment in the Work Agreement, Tenant may withdraw any balance remaining
in the Escrow Account.
     4. Escrow Holder; Escrow Instructions. Upon establishment of the Escrow
Account, the parties shall submit to Escrow Holder a fully executed copy of this
Escrow Agreement. This Escrow Agreement shall constitute full and complete
instructions to the Escrow Holder, and this Escrow Agreement shall not be
modified by except by a written agreement executed by Landlord and Tenant.
Escrow Holder acknowledges by its signature below that in no event shall Escrow
Holder disburse any of the Escrow Amount except in strict accordance with this
Escrow Agreement or a modification or supplement of this Escrow Agreement
executed by Landlord and Tenant, and only upon mutual written authorization by
Landlord and Tenant to do so.
     5. Arbitration. In the event of any dispute between Landlord and Tenant
arising out of this Escrow Agreement, the parties agree to participate in
binding arbitration as expeditiously as possible, but in no event more than
forty-five (45) from written notice by one party to the other of its election to
arbitrate, at the American Arbitration Association, Walnut Creek office, and in
accordance with its commercial dispute rules and regulations. The arbitrator
shall be chosen by AAA, and shall award attorneys’ fees to the prevailing party.
California law shall apply, as supplemented by the AAA commercial dispute rules.
Limited discovery may be allowed by the arbitrator.

 



--------------------------------------------------------------------------------



 



     6. Conflict. In the event of a conflict between the provisions of this
Exhibit L and the Lease, this Exhibit L shall prevail. In the event of a
conflict between this Exhibit L and the Work Agreement, the Work Agreement shall
prevail.
     7. Governing Law. This Escrow Agreement shall be governed by and construed
in accordance with California law.
     8. Incorporation of Recitals. The Recitals are incorporated by this
reference as though set forth in full.
     9. Relationship of Landlord and Contractor. Nothing contained herein shall
create or imply any contractual relationship between Landlord and Contractor,
and specifically, Landlord is not agreeing to make any payments to the
Contractor, and shall have no financial obligations or responsibilities to
Contractor of any kind whatsoever. All payments to the Contractor are to be made
solely by Tenant (or from the Escrow), and shall be solely the responsibility of
Tenant. Contractor shall at all times remain an independent contractor.
Contractor acknowledges and agrees to be bound by this Escrow Agreement.

 



--------------------------------------------------------------------------------



 



     The parties have executed this Escrow Agreement as of the date first above
written.

        BIT HOLDINGS FIFTY-SIX, INC., a Maryland corporation
 
   
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
 
    TENANT:
 
    TALEO CORPORATION, a Delaware corporation
 
   
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
 
   
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
 
    NOVO CONSTRUCTION, a California corporation
 
   
By:
   
 
   
Name:
   
 
   
its:
   
 
   
 
   
By:
   
 
   
Name:
   
 
   
its:
   
 
   

 



--------------------------------------------------------------------------------



 



ADDENDUM #1 TO LEASE BETWEEN BIT HOLDINGS FIFTY-SIX, INC. (“LANDLORD”) AND THE
TENANT DESIGNATED IN THE LEASE TO WHICH THIS ADDENDUM IS ATTACHED
LETTER OF CREDIT = $1,000,000
     1. Letter of Credit. In lieu of providing a cash Security Deposit,
simultaneously with the execution of this Lease, Tenant may deliver to Landlord
an irrevocable and transferable letter of credit (“Letter of Credit”) running in
favor of Landlord, with the Letter of Credit securing Tenant’s obligations
hereunder subject to the terms and conditions set forth in the Lease. The terms
of the Letter of Credit, which are subject to Landlord’s reasonable consent,
shall strictly comply with the provisions of this Addendum #1. The Letter of
Credit shall be issued by a bank acceptable to Landlord in Landlord’s reasonable
discretion and under the supervision of the banking commission of the State of
California or the Federal Deposit Insurance Corporation. If the credit of the
bank that originally issues the Letter of Credit becomes unacceptable to
Landlord in Landlord’s reasonable discretion, Tenant shall at its cost
substitute another Letter of Credit from a bank that is acceptable to Landlord
in Landlord’s sole reasonable discretion. The Letter of Credit shall be
irrevocable for the period ending no less than one (1) year after the date of
issuance. Tenant shall renew the Letter of Credit and maintain it for the period
ending one hundred twenty (120) days after the end of the calendar year in which
the Term expires, and shall provide that it is automatically renewable for the
Term, unless released pursuant to the provisions of this Section or unless the
issuing bank delivers a notice of non-renewal no later than thirty (30) days
before expiration. If Tenant fails to renew the Letter of Credit within ten (10)
Business Days of its expiration, Landlord may draw on the existing Letter of
Credit and maintain the funds as a non-interest-bearing deposit to be returned
to Tenant on receipt by Landlord of a substitute Letter of Credit from Tenant
meeting all requirements of this Addendum #1. The form and terms of the Letter
of Credit shall be reasonably acceptable to Landlord and shall provide, among
other things, in effect that:
          A. Draws. Landlord (“Beneficiary”) shall have the right to draw down
an amount up to the then current face amount of the Letter of Credit after an
Event of Default by Tenant under the Lease and expiration of the applicable
notice and cure period on presentation to the issuing bank of Landlord’s own
declaration signed or purportedly signed by or on its behalf reading as follows:
(a) that the declarant is an officer (or general partner or sole proprietor in
the case of a general partnership or sole proprietorship, respectively, or
member in the case of a limited liability company) of the Beneficiary on behalf
of the Beneficiary; (b) that the declarant has authority to make the declaration
on behalf of the Beneficiary; (c) that the declaration is made pursuant to the
terms of the Letter of Credit and declarant shall provide the specific Letter of
Credit reference number; (d) that an Event of Default has occurred under the
terms of a lease made between Beneficiary and Tenant; and (e) that the amount of
the Event of Default is [Landlord to provide at time of demand]. Partial draws
and multiple draws are expressly permitted, and shall be contained in the Letter
of Credit.
          B. No Inquiry. The Letter of Credit will be honored by the issuing
bank without inquiry as to the accuracy thereof and regardless of whether Tenant
disputes the content of such statement.

 



--------------------------------------------------------------------------------



 



          C. Transfer. In the event of a transfer of Landlord’s interest in the
Building, Landlord shall have the right to transfer the Letter of Credit to the
transferee, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the Letter of Credit to a new landlord. In the event
of such a transfer, the provider of the Letter of Credit must be ratified by
landlord by return of a transfer agreement.
          D. Restoration. If, as a result of any such application of all or any
part of the Letter of Credit, the amount secured by the Letter of Credit shall
be less than One Million Dollars ($1,000,000), Tenant shall immediately provide
Landlord with cash or other immediately available funds, or an additional Letter
of Credit that meets the requirements of this Section, to cover the deficiency,
or restore the amount available to be drawn under the Letter of Credit to the
full One Million Dollars ($1,000,000.00) required herein on written notice from
Landlord to Tenant. In the event the Letter of Credit is less than One Million
Dollars ($1,000,000) due to a permissible reduction pursuant to Section G of
this Addendum #1, and upon any application of all or any part of the Letter of
Credit, Tenant shall immediately provide Landlord with cash or other immediately
available funds, or an additional Letter of Credit that meets the requirements
of this Addendum #1, and restore the amount of the Security Deposit (or
replacement Letter of Credit) to One Million Dollars ($1,000,000.00).
          E. No Encumbrance. Tenant shall not assign or encumber the Letter of
Credit or any part thereof and that neither Landlord nor its successors or
assigns will be bound by any such assignment, encumbrance, attempted assignment,
or attempted encumbrance.
          F. Renewal. Without limiting the generality of the foregoing, if the
Letter of Credit expires earlier than as provided for herein, or the issuing
bank notifies Landlord that it shall not renew the Letter of Credit, Landlord
will accept a renewal thereof or substitute Letter of Credit (such renewal or
substitute Letter of Credit to be in effect not later than thirty (30) days
before the expiration thereof), which renewal or substitute Letter of Credit
shall be irrevocable and automatically renewable, and issued by a bank meeting
the requirements of this Section, for the entire period provided for in this
Section, on substantially the same terms as the expiring Letter of Credit or
such other terms as may be acceptable to Landlord. However, (a) if the Letter of
Credit is not timely renewed or a substitute Letter of Credit is not timely
received, or (b) if Tenant fails to maintain the Letter of Credit in the amount
and terms set forth in this Section, then, at least thirty (30) days before the
expiration of the Letter of Credit, or immediately on Tenant’s failure to comply
with every term of this Section, Tenant shall deposit with Landlord cash
security in the amounts required by, and to be held subject to the terms of this
Section, failing which Landlord may present such Letter of Credit to the bank,
in accordance with the terms of this Section, and the entire sum secured thereby
shall be paid to Landlord as a substitute security deposit, to be held by
Landlord in the manner provided for in this Addendum.
          G. Reduction in Letter of Credit. On the first (1st) anniversary of
the Lease Commencement Date, provided no Event of Default has occurred, Landlord
shall return to Tenant Two Hundred Thousand Dollars ($200,000.00), of the
original One Million Dollar ($1,000,000.00), original Security Deposit (or, if
the Security Deposit is in the form of a Letter of Credit, to permit Tenant to
supply a substitute Letter of Credit in amount equal to Eight Hundred Thousand
Dollars ($800,000.00). On the second (2nd) anniversary of the Lease

 



--------------------------------------------------------------------------------



 



Commencement Date, provided no Event of Default has occurred, Landlord shall
return to Tenant an additional Two Hundred Thousand Dollars ($200,000.00) of the
original One Million Dollar ($1,000,000.00), original Security Deposit (or, if
the Security Deposit is in the form of a Letter of Credit, to permit Tenant to
supply a substitute Letter of Credit in amount equal to Six Hundred Thousand
Dollars ($600,000.00). On the third (3rd) anniversary of the Lease Commencement
Date, provided no Event of Default has occurred, Landlord shall return to Tenant
an additional Two Hundred Thousand Dollars ($200,000.00) of the original One
Million Dollar ($1,000,000.00), original Security Deposit (or, if the Security
Deposit is in the form of a Letter of Credit, to permit Tenant to supply a
substitute Letter of Credit in amount equal to Four Hundred Thousand Dollars
($400,000.00). On the fourth (4th) anniversary of the Lease Commencement Date,
provided no Event of Default has occurred, Landlord shall return to Tenant an
additional Two Hundred Thousand Dollars ($200,000.00) of the original One
Million Dollar ($1,000,000.00), original Security Deposit (or, if the Security
Deposit is in the form of a Letter of Credit, to permit Tenant to supply a
substitute Letter of Credit in amount equal to Two Hundred Thousand Dollars
($200,000.00). If the Letter of Credit is allowed to be reduced down to Two
Hundred Thousand Dollars ($200,000) pursuant to this Section G, the Letter of
Credit will be maintained in the full amount of Two Hundred Thousand Dollars
($200,000) for the remainder of the Term, and subject to all of the provisions
of this Addendum #1. Upon any draw of the Letter of Credit, regardless of the
then required amount of the Letter of Credit, Landlord and Tenant agree that the
reduction contemplated herein shall be null and void, and Tenant shall
immediately restore the Letter of Credit, or provide a new Letter of Credit, or
provide cash or immediately available funds in the full amount of the original
Security Deposit and Letter of Credit requirement of One Million Dollars
($1,000,000.00).
          H. Return of Security Deposit/Letter of Credit. If no default then
exists, then Landlord, within twenty (20) Business Days after the end of the
Term, will return the Security Deposit to Tenant, less such portion thereof as
Landlord will have retained to cure any default by Tenant for any of Tenant’s
obligations, conditions, or agreements under this Lease. Landlord may, at its
discretion, hold the Security Deposit until a final determination is made of all
Tenant’s obligations under this Lease; provided, however, that such
determination will be made no later than one hundred twenty (120) days after the
end of the calendar year in which the Term expires.

 